Exhibit 10.3

 

Execution Version

 

 

 

CREDIT AGREEMENT

 

dated as of July 22, 2011

 

among

 

LRE Operating, LLC,

as Borrower,

 

LRR Energy, L.P.,

as Parent Guarantor,

 

Wells Fargo Bank, National Association,

as Administrative Agent,

 

Bank of America, N.A.

as Syndication Agent,

 

BNP Paribas, Citibank, N.A. and Royal Bank of Canada,

as Co-Documentation Agents,

 

and

 

The Lenders Party Hereto

 

--------------------------------------------------------------------------------

 

Wells Fargo Securities, LLC and Merrill Lynch, Pierce, Fenner & Smith, Inc.

Joint Lead Arrangers and Bookrunners

 

 

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

 

 

 

 

Page

 

 

 

 

 

ARTICLE I

DEFINITIONS AND ACCOUNTING MATTERS

 

 

 

 

 

Section 1.01

 

Terms Defined Above

 

1

Section 1.02

 

Certain Defined Terms

 

1

Section 1.03

 

Types of Loans and Borrowings

 

25

Section 1.04

 

Terms Generally; Rules of Construction

 

25

Section 1.05

 

Accounting Terms and Determinations; GAAP

 

25

 

 

 

 

 

ARTICLE II

THE CREDITS

 

 

 

 

 

Section 2.01

 

Commitments

 

26

Section 2.02

 

Loans and Borrowings

 

26

Section 2.03

 

Requests for Borrowings

 

27

Section 2.04

 

Interest Elections

 

28

Section 2.05

 

Funding of Borrowings

 

29

Section 2.06

 

Termination and Reduction of Aggregate Maximum Credit Amounts

 

30

Section 2.07

 

Borrowing Base

 

30

Section 2.08

 

Letters of Credit

 

33

Section 2.09

 

Swing Line Loans

 

37

 

 

 

 

 

ARTICLE III

PAYMENTS OF PRINCIPAL AND INTEREST; PREPAYMENTS; FEES

 

 

 

 

 

Section 3.01

 

Repayment of Loans

 

39

Section 3.02

 

Interest

 

39

Section 3.03

 

Alternate Rate of Interest

 

40

Section 3.04

 

Prepayments

 

40

Section 3.05

 

Fees

 

42

 

 

 

 

 

ARTICLE IV

PAYMENTS; PRO RATA TREATMENT; SHARING OF SET-OFFS

 

 

 

 

 

Section 4.01

 

Payments Generally; Pro Rata Treatment; Sharing of Set-offs

 

43

Section 4.02

 

Presumption of Payment by the Borrower

 

44

Section 4.03

 

Certain Deductions by the Administrative Agent

 

45

Section 4.04

 

Disposition of Proceeds

 

45

Section 4.05

 

Cash Collateral

 

45

Section 4.06

 

Defaulting Lenders

 

46

 

 

 

 

 

ARTICLE V

INCREASED COSTS; BREAK FUNDING PAYMENTS; TAXES; ILLEGALITY

 

 

 

 

 

Section 5.01

 

Increased Costs

 

49

Section 5.02

 

Break Funding Payments

 

50

Section 5.03

 

Taxes

 

50

 

i

--------------------------------------------------------------------------------


 

 

 

 

 

Page

 

 

 

 

 

Section 5.04

 

Mitigation Obligations; Replacement of Lenders

 

54

Section 5.05

 

Illegality

 

54

 

 

 

 

 

ARTICLE VI

CONDITIONS PRECEDENT

 

 

 

 

 

Section 6.01

 

Effective Date

 

55

Section 6.02

 

Each Credit Event

 

58

 

 

 

 

 

ARTICLE VII

REPRESENTATIONS AND WARRANTIES

 

 

 

 

 

Section 7.01

 

Organization; Powers

 

59

Section 7.02

 

Authority; Enforceability

 

59

Section 7.03

 

Approvals; No Conflicts

 

59

Section 7.04

 

Financial Condition; No Material Adverse Change

 

60

Section 7.05

 

Litigation

 

60

Section 7.06

 

Environmental Matters

 

61

Section 7.07

 

Compliance with the Laws and Agreements; No Defaults

 

62

Section 7.08

 

Investment Company Act

 

62

Section 7.09

 

Taxes

 

62

Section 7.10

 

ERISA

 

62

Section 7.11

 

Disclosure; No Material Misstatements

 

63

Section 7.12

 

Insurance

 

63

Section 7.13

 

Restriction on Liens

 

64

Section 7.14

 

Subsidiaries

 

64

Section 7.15

 

Location of Business and Offices

 

64

Section 7.16

 

Properties; Titles, Etc.

 

64

Section 7.17

 

Maintenance of Properties

 

65

Section 7.18

 

[Intentionally Omitted]

 

65

Section 7.19

 

Swap Agreements

 

66

Section 7.20

 

Use of Loans and Letters of Credit

 

66

Section 7.21

 

Solvency

 

66

Section 7.22

 

Foreign Corrupt Practices

 

66

Section 7.23

 

Money Laundering

 

66

Section 7.24

 

OFAC

 

67

Section 7.25

 

No Buildings

 

67

 

 

 

 

 

ARTICLE VIII

AFFIRMATIVE COVENANTS

 

 

 

 

 

Section 8.01

 

Financial Statements; Ratings Change; Other Information

 

67

Section 8.02

 

Notices of Material Events

 

70

Section 8.03

 

Existence; Conduct of Business

 

71

Section 8.04

 

Payment of Obligations

 

71

Section 8.05

 

Performance of Obligations under Loan Documents

 

71

Section 8.06

 

Operation and Maintenance of Properties

 

71

Section 8.07

 

Insurance

 

72

Section 8.08

 

Books and Records; Inspection Rights

 

72

Section 8.09

 

Compliance with Laws

 

73

 

ii

--------------------------------------------------------------------------------


 

 

 

 

 

Page

 

 

 

 

 

Section 8.10

 

Environmental Matters

 

73

Section 8.11

 

Further Assurances

 

74

Section 8.12

 

Reserve Reports

 

74

Section 8.13

 

Title Information

 

75

Section 8.14

 

Additional Collateral; Additional Guarantors

 

76

Section 8.15

 

Senior Unsecured Notes

 

77

 

 

 

 

 

ARTICLE IX

NEGATIVE COVENANTS

 

 

 

 

 

Section 9.01

 

Financial Covenants

 

77

Section 9.02

 

Debt

 

77

Section 9.03

 

Liens

 

78

Section 9.04

 

Dividends, Distributions and Redemptions

 

79

Section 9.05

 

Investments and Loans

 

79

Section 9.06

 

Nature of Business; No International Operations

 

81

Section 9.07

 

[Intentionally Omitted]

 

81

Section 9.08

 

Proceeds of Notes

 

81

Section 9.09

 

[Intentionally Omitted]

 

81

Section 9.10

 

Sale or Discount of Receivables

 

81

Section 9.11

 

Mergers, Etc.

 

82

Section 9.12

 

Sale of Properties

 

82

Section 9.13

 

Environmental Matters

 

83

Section 9.14

 

Transactions with Affiliates

 

83

Section 9.15

 

Subsidiaries

 

83

Section 9.16

 

Negative Pledge Agreements; Dividend Restrictions

 

83

Section 9.17

 

Swap Agreements

 

84

Section 9.18

 

Acquisition Documents

 

84

Section 9.19

 

Organizational Documents

 

84

 

 

 

 

 

ARTICLE X

EVENTS OF DEFAULT; REMEDIES

 

 

 

 

 

Section 10.01

 

Events of Default

 

85

Section 10.02

 

Remedies

 

87

 

 

 

 

 

ARTICLE XI

THE AGENTS

 

 

 

 

 

Section 11.01

 

Appointment; Powers

 

88

Section 11.02

 

Duties and Obligations of Administrative Agent

 

88

Section 11.03

 

Action by Administrative Agent

 

89

Section 11.04

 

Reliance by Administrative Agent

 

90

Section 11.05

 

Subagents

 

90

Section 11.06

 

Resignation or Removal of Administrative Agent

 

90

Section 11.07

 

Agents as Lenders

 

91

Section 11.08

 

No Reliance

 

91

Section 11.09

 

Administrative Agent May File Proofs of Claim

 

91

Section 11.10

 

Authority of Administrative Agent to Release Collateral and Liens

 

92

Section 11.11

 

The Arranger, the Syndication Agent and the Documentation Agent

 

92

 

iii

--------------------------------------------------------------------------------


 

 

 

 

 

Page

 

 

 

 

 

ARTICLE XII

MISCELLANEOUS

 

 

 

 

 

Section 12.01

 

Notices

 

92

Section 12.02

 

Waivers; Amendments

 

93

Section 12.03

 

Expenses, Indemnity; Damage Waiver

 

94

Section 12.04

 

Successors and Assigns

 

97

Section 12.05

 

Survival; Revival; Reinstatement

 

100

Section 12.06

 

Counterparts; Integration; Effectiveness

 

101

Section 12.07

 

Severability

 

101

Section 12.08

 

Right of Setoff

 

101

Section 12.09

 

GOVERNING LAW; JURISDICTION; CONSENT TO SERVICE OF PROCESS

 

102

Section 12.10

 

Headings

 

103

Section 12.11

 

Confidentiality

 

103

Section 12.12

 

Interest Rate Limitation

 

103

Section 12.13

 

EXCULPATION PROVISIONS

 

104

Section 12.14

 

Collateral Matters; Swap Agreements

 

105

Section 12.15

 

No Third Party Beneficiaries

 

105

Section 12.16

 

USA Patriot Act Notice

 

105

 

iv

--------------------------------------------------------------------------------


 

ANNEXES, EXHIBITS AND SCHEDULES

 

Annex I

List of Maximum Credit Amounts

 

 

Exhibit A

Form of Note

Exhibit B

Form of Borrowing Request

Exhibit C

Form of Interest Election Request

Exhibit D

Form of Compliance Certificate

Exhibit E-1

Security Instruments

Exhibit E-2

Form of Guaranty and Collateral Agreement

Exhibit F

Form of Assignment and Assumption

 

 

Schedule 6.01(o)

Swap Agreements at Effective Date

Schedule 7.05

Litigation

Schedule 7.06

Environmental Matters

Schedule 7.14

Subsidiaries and Partnerships

Schedule 7.19

Swap Agreements

Schedule 9.05

Investments

 

v

--------------------------------------------------------------------------------


 

THIS CREDIT AGREEMENT dated as of July 22, 2011, is among: LRE Operating, LLC, a
limited liability company duly formed and existing under the laws of the State
of Delaware (the “Borrower”), LRR Energy, L.P., a limited partnership duly
formed and existing under the laws of the Sate of Delaware (the “Parent”); each
of the Lenders from time to time party hereto; Wells Fargo Bank, National
Association (in its individual capacity, “Wells Fargo”), as administrative agent
for the Lenders (in such capacity, together with its successors in such
capacity, the “Administrative Agent”); Bank of America, N.A., as syndication
agent for the Lenders (in such capacity, together with its successors in such
capacity, the “Syndication Agent”); and BNP Paribas, Citibank, N.A. and Royal
Bank of Canada, as co-documentation agent for the Lenders (in such capacity,
together with its successors in such capacity, the “Documentation Agent”).

 

R E C I T A L S

 

A.            The Borrower has requested that the Lenders provide certain loans
to and extensions of credit on behalf of the Borrower.

 

B.            The Lenders have agreed to make such loans and extensions of
credit subject to the terms and conditions of this Agreement.

 

C.            In consideration of the mutual covenants and agreements herein
contained and of the loans, extensions of credit and commitments hereinafter
referred to, the parties hereto agree as follows:

 

ARTICLE I
DEFINITIONS AND ACCOUNTING MATTERS

 

Section 1.01           Terms Defined Above.  As used in this Agreement, each
term defined above has the meaning indicated above.

 

Section 1.02           Certain Defined Terms.  As used in this Agreement, the
following terms have the meanings specified below:

 

“ABR”, when used in reference to any Loan or Borrowing, refers to whether such
Loan, or the Loans comprising such Borrowing, are bearing interest at a rate
determined by reference to the Alternate Base Rate.

 

“Acquisition” means one or more acquisitions of certain oil, gas and mineral
Properties pursuant to the terms and conditions of Acquisition Documents.

 

“Acquisition Documents” means (a) the Initial Acquisition Documents and
(b) documents similar to the Initial Acquisition Documents for other
Acquisitions.

 

“Acquisition Properties” means the Oil and Gas Properties and other Properties
acquired by the Borrower pursuant to Acquisition Documents.

 

“Administrative Agent” has the meaning given in the introductory paragraph.

 

--------------------------------------------------------------------------------


 

“Adjusted LIBO Rate” means, with respect to any Eurodollar Borrowing for any
Interest Period, an interest rate per annum (rounded upwards, if necessary, to
the next 1/100 of 1%) equal to the LIBO Rate for such Interest Period multiplied
by the Statutory Reserve Rate.

 

“Administrative Questionnaire” means an Administrative Questionnaire in a form
supplied by the Administrative Agent.

 

“Affected Loans” has the meaning assigned to such term in Section 5.05.

 

“Affiliate” means, with respect to a specified Person, another Person that
directly, or indirectly through one or more intermediaries, Controls or is
Controlled by or is under common Control with the Person specified.

 

“Agents” means, collectively, the Administrative Agent, the Syndication Agent
and the Documentation Agent; and “Agent” shall mean either the Administrative
Agent, the Syndication Agent or the Documentation Agent, as the context
requires.

 

“Aggregate Maximum Credit Amounts” at any time shall equal the sum of the
Maximum Credit Amounts, as the same may be reduced or terminated pursuant to
Section 2.06.

 

“Agreement” means this Credit Agreement, as the same may from time to time be
amended, modified, supplemented or restated.

 

“Alternate Base Rate” means, for any day, a rate per annum equal to the greatest
of (a) the Prime Rate in effect on such day, (b) the Federal Funds Effective
Rate in effect on such day plus ½ of 1% and (c) the Adjusted LIBO Rate for a one
month Interest Period on such day (or if such day is not a Business Day, the
immediately preceding Business Day) plus 1%, provided that, for the avoidance of
doubt, the Adjusted LIBO Rate for any day shall be based on the rate (rounded
upwards, if necessary, to the next 1/100 of 1%) at which dollar deposits of
$5,000,000 with a one month maturity are offered by the principal London office
of the Administrative Agent in immediately available funds in the London
interbank market at approximately 11:00 a.m., London time, on such day (or the
immediately preceding Business Days if such day is not a day on which banks are
open for dealings in dollar deposits in the London interbank market).  Any
change in the Alternate Base Rate due to a change in the Prime Rate, the Federal
Funds Effective Rate or the Adjusted LIBO Rate shall be effective from and
including the effective date of such change in the Prime Rate, the Federal Funds
Effective Rate or the Adjusted LIBO Rate, respectively.

 

“Applicable Margin” means, for any day, with respect to any ABR Loan or
Eurodollar Loan, or with respect to the Commitment Fee Rate, as the case may be,
the rate per annum set forth in the Borrowing Base Utilization Grid below based
upon the Borrowing Base Utilization Percentage then in effect:

 

2

--------------------------------------------------------------------------------


 

Borrowing Base Utilization Grid

 

Borrowing Base
Utilization
Percentage

 

<25%

 

³ 25%
<50%

 

³ 50%
<75%

 

³ 75%
<90%

 

³90%

 

Eurodollar Loans

 

1.75

%

2.00

%

2.25

%

2.50

%

2.75

%

ABR Loans

 

0.75

%

1.00

%

1.25

%

1.50

%

1.75

%

Commitment Fee Rate

 

0.375

%

0.375

%

0.50

%

0.50

%

0.50

%

 

Each change in the Applicable Margin shall apply during the period commencing on
the effective date of such change and ending on the date immediately preceding
the effective date of the next such change; provided that if at any time the
Borrower fails to deliver a Reserve Report pursuant to Section 8.12 and such
failure continues for more than 30 days from the date when such Reserve Report
is due, then the “Applicable Margin” means the rate per annum set forth on the
grid when the Borrowing Base Utilization Percentage is at its highest level.

 

“Applicable Percentage” means, with respect to any Lender, the percentage of the
Aggregate Maximum Credit Amounts represented by such Lender’s Maximum Credit
Amount as such percentage is set forth on Annex I.

 

“Approved Counterparty” means any Lender or any Affiliate of a Lender.

 

“Approved Fund” means any Person (other than a natural person) that is engaged
in making, purchasing, holding or investing in bank loans and similar extensions
of credit in the ordinary course of its business and that is administered or
managed by (a) a Lender, (b) an Affiliate of a Lender or (c) an entity or an
Affiliate of an entity that administers or manages a Lender.

 

“Approved Petroleum Engineers” means (a) Netherland, Sewell & Associates, Inc.,
(b) Miller and Lents, Ltd. and (c) any other independent petroleum engineers
proposed by the Borrower and reasonably acceptable to the Administrative Agent.

 

“Arranger” means Wells Fargo Securities, LLC and Merrill Lynch, Pierce, Fenner &
Smith, Inc., in their capacities as the co-lead arrangers and bookrunners
hereunder.

 

“Assignment and Assumption” means an assignment and assumption entered into by a
Lender and an assignee (with the consent of any party whose consent is required
by Section 12.04(a)), and accepted by the Administrative Agent, in the form of
Exhibit F or any other form approved by the Administrative Agent.

 

“Availability Period” means the period from and including the Effective Date to
but excluding the Termination Date.

 

“Available Cash” has the meaning ascribed to such term in the Organizational
Documents.

 

“Board” means the Board of Governors of the Federal Reserve System of the United
States of America or any successor Governmental Authority.

 

“Borrower” has the meaning given in the introductory paragraph.

 

3

--------------------------------------------------------------------------------


 

“Borrowing” means Loans of the same Type, made, converted or continued on the
same date and, in the case of Eurodollar Loans, as to which a single Interest
Period is in effect.

 

“Borrowing Base” means at any time an amount equal to the amount determined in
accordance with Section 2.07, as the same may be adjusted from time to time
pursuant to Section 8.13(c) or Section 9.12.

 

“Borrowing Base Deficiency” occurs if at any time the total Revolving Credit
Exposures exceeds the Borrowing Base then in effect.

 

“Borrowing Base Utilization Percentage” means, as of any day, the fraction
expressed as a percentage, the numerator of which is the sum of the Revolving
Credit Exposures of the Lenders on such day, and the denominator of which is the
Borrowing Base in effect on such day.

 

“Borrowing Request” means a request by the Borrower for a Borrowing in
accordance with Section 2.03.

 

“Business Day” means any day that is not a Saturday, Sunday or other day on
which commercial banks in New York City or Houston are authorized or required by
law to remain closed; and if such day relates to a Borrowing or continuation of,
a payment or prepayment of principal of or interest on, or a conversion of or
into, or the Interest Period for, a Eurodollar Loan or a notice by the Borrower
with respect to any such Borrowing or continuation, payment, prepayment,
conversion or Interest Period, any day which is also a day on which banks are
open for dealings in dollar deposits in the London interbank market.

 

“Capital Leases” means, in respect of any Person, all leases which shall have
been, or should have been, in accordance with GAAP, recorded as capital leases
on the balance sheet of the Person liable (whether contingent or otherwise) for
the payment of rent thereunder.

 

“Cash Collateralize” means, to pledge and deposit with or deliver to the
Administrative Agent, for the benefit of one or more of the Issuing Banks or
Lenders, as collateral for LC Commitments or obligations of Lenders to fund
participations in respect of LC Commitments, cash or deposit account balances
or, if the Administrative Agent and each applicable Issuing Bank shall agree in
their sole discretion, other credit support, in each case pursuant to
documentation in form and substance satisfactory to the Administrative Agent and
each applicable Issuing Bank.  “Cash Collateral” shall have a meaning
correlative to the foregoing and shall include the proceeds of such cash
collateral and other credit support.

 

“Casualty Event” means any loss, casualty or other insured damage to, or any
nationalization, taking under power of eminent domain or by condemnation or
similar proceeding of, any Property of the Borrower or any of its Subsidiaries
having a fair market value in excess of $10,000,000.

 

“Change in Control” means (a) Lime Rock Management LP, a Delaware limited
partnership, shall cease to own, directly or indirectly, 50% of the voting
Equity Interests of the General Partner, (b) General Partner shall cease to own,
directly or indirectly, 100% of the general partnership interests of the Parent
or (c) the Parent shall cease to own, directly or indirectly, 100% of the Equity
Interests of the Borrower.

 

4

--------------------------------------------------------------------------------


 

“Change in Law” means (a) the adoption of any law, rule or regulation after the
date of this Agreement, (b) any change in any law, rule or regulation or in the
interpretation or application thereof by any Governmental Authority after the
date of this Agreement or (c) compliance by any Lender or the Issuing Bank (or,
for purposes of Section 5.01(b), by any lending office of such Lender or by such
Lender’s or the Issuing Bank’s holding company, if any) with any request,
guideline or directive (whether or not having the force of law) of any
Governmental Authority made or issued after the date of this Agreement; provided
that notwithstanding anything herein to the contrary, (i) the Dodd-Frank Wall
Street Reform and Consumer Protection Act and all requests, rules, guidelines or
directives thereunder or issued in connection therewith and (ii) all requests,
rules, guidelines or directives promulgated by the Bank for International
Settlements, the Basel Committee on Banking Supervision (or any successor or
similar authority) or the United States regulatory authorities, in each case
pursuant to Basel III, shall in each case be deemed to be a “Change in Law”,
regardless of the date enacted, adopted or issued.

 

“Closing Date” means the closing date of the initial public offering of common
units by the Parent.

 

“Code” means the Internal Revenue Code of 1986, as amended from time to time,
and any successor statute.

 

“Commitment” means, with respect to each Lender, the commitment of such Lender
to make Loans and to acquire participations in Letters of Credit hereunder,
expressed as an amount representing the maximum aggregate amount of such
Lender’s Revolving Credit Exposure hereunder, as such commitment may be
(a) modified from time to time pursuant to Section 2.06 and (b) modified from
time to time pursuant to assignments by or to such Lender pursuant to
Section 12.04(a).  The amount representing each Lender’s Commitment shall at any
time be the lesser of such Lender’s Maximum Credit Amount and such Lender’s
Applicable Percentage of the then effective Borrowing Base.

 

“Commitment Fee Rate” has the meaning set forth in the definition of “Applicable
Margin”.

 

“Consolidated Net Income” means with respect to the Parent and the Consolidated
Subsidiaries, for any period, the aggregate of the net income (or loss) of the
Parent and the Consolidated Subsidiaries after allowances for taxes for such
period determined on a consolidated basis in accordance with GAAP; provided that
there shall be excluded from such net income (to the extent otherwise included
therein) the following: (a) the net income of any Person in which the Parent or
any Consolidated Subsidiary has an interest (which interest does not cause the
net income of such other Person to be consolidated with the net income of the
Parent and the Consolidated Subsidiaries in accordance with GAAP), except to the
extent of the amount of dividends or distributions actually paid in cash during
such period by such other Person to the Parent or to a Consolidated Subsidiary,
as the case may be; (b) the net income (but not loss) during such period of any
Consolidated Subsidiary to the extent that the declaration or payment of
dividends or similar distributions or transfers or loans by that Consolidated
Subsidiary is not at the time permitted by operation of the terms of its charter
or any agreement, instrument or Governmental Requirement applicable to such
Consolidated Subsidiary or is

 

5

--------------------------------------------------------------------------------


 

otherwise restricted or prohibited, in each case determined in accordance with
GAAP; (c) the net income (or loss) of any Person acquired in a
pooling-of-interests transaction for any period prior to the date of such
transaction; (d) any extraordinary gains or losses during such period; (e) any
non-cash gains or losses or positive or negative adjustments under ASC 815 (and
any statements replacing, modifying or superseding such statement) as the result
of changes in the fair market value of derivatives; and (f) any gains or losses
attributable to writeups or writedowns of assets, including impairments.

 

“Consolidated Subsidiaries” means each Subsidiary of the Parent (whether now
existing or hereafter created or acquired) the financial statements of which
shall be (or should have been) consolidated with the financial statements of the
Parent in accordance with GAAP.

 

“Contributed Properties” has the meaning assigned such term in the Contribution
Agreement.

 

“Contribution Agreement” means that Purchase, Sale Contribution, Conveyance and
Assumption Agreement between the Contributors, collectively as Sellers, and the
General Partner, Parent and Borrower, as Buyers, pertaining to the transactions
that occur on the Closing Date.

 

“Contribution Debt” means the debt of LRR-A owing to Wells Fargo Bank, N.A., as
Administrative Agent, and the lenders party to that Amended and Restated Credit
Agreement dated November 23, 2010, to be assumed by Parent and Borrower pursuant
to the terms of the Contribution Agreement as part of the consideration for
LRR-A’s contribution of its share of the Contributed Properties.

 

“Contributors” means, collectively, LRR-A, LRR-B and LRR-C.

 

“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise.  For the
purposes of this definition, and without limiting the generality of the
foregoing, any Person that owns directly or indirectly 25% or more of the Equity
Interests having ordinary voting power for the election of the directors or
other governing body of a Person (other than as a limited partner of such other
Person) will be deemed to “control” such other Person.  “Controlling” and
“Controlled” have meanings correlative thereto.

 

“Debt” means, for any Person, the sum of the following (without duplication):
(a) all obligations of such Person for borrowed money or evidenced by bonds,
bankers’ acceptances, debentures, notes or other similar instruments; (b) all
obligations of such Person (whether contingent or otherwise) in respect of
letters of credit, surety or other bonds and similar instruments; (c) all
obligations of such Person to pay the deferred purchase price of Property or
services; (d) all obligations under Capital Leases; (e) all obligations under
Synthetic Leases; (f) all Debt (as defined in the other clauses of this
definition) of others secured by a Lien on any Property of such Person, whether
or not such Debt is assumed by such Person; (g) all Debt (as defined in the
other clauses of this definition) of others guaranteed by such Person or in
which such Person otherwise assures a creditor against loss of the Debt
(howsoever such assurance shall be made) to the extent of the lesser of the
amount of such Debt and the maximum stated

 

6

--------------------------------------------------------------------------------


 

amount of such guarantee or assurance against loss; (h) all obligations or
undertakings of such Person to maintain or cause to be maintained the financial
position or covenants of others or to purchase the Debt or Property of others to
ensure a creditor against loss of a Debt; (i) obligations to deliver
commodities, goods or services, including Hydrocarbons, in consideration of one
or more advance payments, other than in the ordinary course of business; (j) any
Debt of a partnership for which such Person is liable either by agreement, by
operation of law or by a Governmental Requirement but only to the extent of such
liability; (k) Disqualified Capital Stock; and (l) the undischarged balance of
any production payment created by such Person or for the creation of which such
Person directly or indirectly received payment.  The Debt of any Person shall
include all obligations of such Person of the character described above to the
extent such Person remains legally liable in respect thereof notwithstanding
that any such obligation is not included as a liability of such Person under
GAAP.  Obligations of any Person to pay the deferred purchase price of Property
or services, from time to time incurred in the ordinary course of business,
shall not constitute Debt unless (a) they are past due more than one hundred
twenty (120) days past the date of invoice and (b) such Person fails to contest
the same in good faith by appropriate action and to maintain adequate reserves
therefor in accordance with GAAP.  Contingent obligations of any Loan Party
pursuant to any purchase and sale agreement, stock purchase agreement, merger
agreement or similar agreement shall not constitute “Debt” within this
definition so long as none of same contains an obligation to pay money over
time.  It is hereby understood and agreed that in calculating the amount of Debt
in respect of borrowed money, the effect of FASB ASC 815 shall be disregarded.

 

“Debtor Relief Laws” means the Bankruptcy Code of the United States of America,
and all other liquidation, conservatorship, bankruptcy, assignment for the
benefit of creditors, moratorium, rearrangement, receivership, insolvency,
reorganization, or similar debtor relief Laws of the United States or other
applicable jurisdictions from time to time in effect.

 

“Default” means any event or condition which constitutes an Event of Default or
which upon notice, lapse of time or both would, unless cured or waived, become
an Event of Default.

 

“Defaulting Lender” means, subject to Section 4.06(b), any Lender that (a) has
failed to (i) fund all or any portion of its Loans within two Business Days of
the date such Loans were required to be funded hereunder unless such Lender
notifies the Administrative Agent and the Borrower in writing that such failure
is the result of such Lender’s determination that one or more conditions
precedent to funding (each of which conditions precedent, together with any
applicable default, shall be specifically identified in such writing) has not
been satisfied, or (ii) pay to the Administrative Agent, any Issuing Bank, any
Swing Line Lender or any other Lender any other amount required to be paid by it
hereunder (including in respect of its participation in Letters of Credit or
Swing Line Loans) within two Business Days of the date when due, (b) has
notified the Borrower, the Administrative Agent or any Issuing Bank or Swing
Line Lender in writing that it does not intend to comply with its funding
obligations hereunder, or has made a public statement to that effect (unless
such writing or public statement relates to such Lender’s obligation to fund a
Loan hereunder and states that such position is based on such Lender’s
determination that a condition precedent to funding (which condition precedent,
together with any applicable default, shall be specifically identified in such
writing or public statement) cannot be satisfied), (c) has failed, within three
Business Days after written request by the

 

7

--------------------------------------------------------------------------------


 

Administrative Agent or the Borrower, to confirm in writing to the
Administrative Agent and the Borrower that it will comply with its prospective
funding obligations hereunder (provided that such Lender shall cease to be a
Defaulting Lender pursuant to this clause (c) upon receipt of such written
confirmation by the Administrative Agent and the Borrower), or (d) has, or has a
direct or indirect parent company that has, (i) become the subject of a
proceeding under any Debtor Relief Law, or (ii) had appointed for it a receiver,
custodian, conservator, trustee, administrator, assignee for the benefit of
creditors or similar Person charged with reorganization or liquidation of its
business or assets, including the Federal Deposit Insurance Corporation or any
other state or federal regulatory authority acting in such a capacity; provided
that a Lender shall not be a Defaulting Lender solely by virtue of the ownership
or acquisition of any equity interest in that Lender or any direct or indirect
parent company thereof by a Governmental Authority so long as such ownership
interest does not result in or provide such Lender with immunity from the
jurisdiction of courts within the United States or from the enforcement of
judgments or writs of attachment on its assets or permit such Lender (or such
Governmental Authority) to reject, repudiate, disavow or disaffirm any contracts
or agreements made with such Lender.  Any determination by the Administrative
Agent that a Lender is a Defaulting Lender under clauses (a) through (d) above
shall be conclusive and binding absent manifest error, and such Lender shall be
deemed to be a Defaulting Lender (subject to Section 4.06(b)) upon delivery of
written notice of such determination to the Borrower, each Issuing Bank, each
Swing Line Lender and each Lender.

 

“Disqualified Capital Stock” means any Equity Interest that, by its terms (or by
the terms of any security into which it is convertible or for which it is
exchangeable) or upon the happening of any event, matures or is mandatorily
redeemable for any consideration other than other Equity Interests (which would
not constitute Disqualified Capital Stock), pursuant to a sinking fund
obligation or otherwise, or is convertible or exchangeable for Debt or
redeemable for any consideration other than other Equity Interests (which would
not constitute Disqualified Capital Stock) at the option of the holder thereof,
in whole or in part, on or prior to the date that is one year after the earlier
of (a) the Maturity Date and (b) the date on which there are no Loans, LC
Exposure or other obligations hereunder outstanding and all of the Commitments
are terminated.

 

“Documentation Agent” has the meaning given in the introductory paragraph.

 

“dollars” or “$” refers to lawful money of the United States of America.

 

“Domestic Subsidiary” means any Subsidiary that is organized under the laws of
the United States of America or any state thereof or the District of Columbia.

 

“EBITDAX” means, for any period, Consolidated Net Income for such period plus,
without duplication and to the extent reflected as a charge in the statement of
such Consolidated Net Income for such period, the sum of interest, income taxes,
depreciation, depletion, amortization, accretion, impairment charges,
exploration expenses and other noncash charges, plus reasonable one-time fees,
charges and expenses related to Parent’s initial public offering of Equity
Interests, the Initial Acquisition, the closing of this Agreement or other start
up activities of the Borrower and Parent,  minus, without duplication and to the
extent included in the statement of such Consolidated Net Income for such
period, all noncash income.  For the

 

8

--------------------------------------------------------------------------------


 

purposes of calculating EBITDAX for any period of four consecutive fiscal
quarters (each, a “Reference Period”) pursuant to any determination of the
financial ratio contained in Section 9.01(b), (i) if at any time during such
Reference Period the Borrower or any Subsidiary shall have made any Material
Disposition, the EBITDAX for such Reference Period shall be reduced by an amount
equal to the EBITDAX (if positive) attributable to the property that is the
subject of such Material Disposition for such Reference Period or increased by
an amount equal to the EBITDAX (if negative) attributable thereto for such
Reference Period and (ii) if during such Reference Period the Borrower or any
Subsidiary shall have made a Material Acquisition, the EBITDAX for such
Reference Period shall be calculated after giving pro forma effect thereto as if
such Material Acquisition occurred on the first day of such Reference Period. 
As used in this definition, “Material Acquisition” means any acquisition of
property or series of related acquisitions of property that involves the payment
of consideration by the Borrower and its Subsidiaries in excess of
(1) $5,000,000 in the aggregate during a fiscal quarter or (2) $3,000,000 for
any single acquisition or series of related acquisitions of property; and
“Material Disposition” means any Disposition of property or series of related
Dispositions of property that yields gross proceeds to the Borrower or any of
its Subsidiaries in excess of (1) $5,000,000 in the aggregate during a fiscal
quarter or (2) $3,000,000 for any single Disposition or series of related
Dispositions of property.

 

“Effective Date” means the date on which the conditions specified in
Section 6.01 are satisfied (or waived in accordance with Section 12.02).

 

“Engineering Reports” has the meaning assigned such term in Section 2.07(c)(i).

 

“Environmental Laws” means any and all Governmental Requirements pertaining in
any way to public health, safety the environment or the preservation or
reclamation of natural resources, in effect in any and all jurisdictions in
which the Borrower or any of its Subsidiaries is conducting or at any time has
conducted business, or where any Property of the Borrower or any of its
Subsidiaries is located, including without limitation, the Oil Pollution Act of
1990 (“OPA”), as amended, the Clean Air Act, as amended, the Comprehensive
Environmental, Response, Compensation, and Liability Act of 1980 (“CERCLA”), as
amended, the Federal Water Pollution Control Act, as amended, the Occupational
Safety and Health Act of 1970, as amended, the Resource Conservation and
Recovery Act of 1976 (“RCRA”), as amended, the Safe Drinking Water Act, as
amended, the Toxic Substances Control Act, as amended, the Superfund Amendments
and Reauthorization Act of 1986, as amended, the Hazardous Materials
Transportation Act, as amended, and other environmental conservation or
protection Governmental Requirements.   For purposes of this definition and
Sections 7.06 and 8.10, the term “oil” shall have the meaning specified in OPA,
the terms “hazardous substance” and “release” (or “threatened release”) have the
meanings specified in CERCLA, the terms “solid waste” and “disposal” (or
“disposed”) have the meanings specified in RCRA and the term “oil and gas waste”
shall have the meaning specified in Section 91.1011 of the Texas Natural
Resources Code (“Section 91.1011”); provided, however, that (a) in the event any
of OPA, CERCLA, RCRA or Section 91.1011 is amended so as to broaden the meaning
of any term defined thereby, such broader meaning shall apply subsequent to the
effective date of such amendment and (b) to the extent the laws of the state or
other jurisdiction in which any Property of the Borrower or any of its
Subsidiaries is located establish a meaning for “oil,” “hazardous substance,”
“release,” “solid waste,” “disposal” or “oil and gas waste” which is broader
than that

 

9

--------------------------------------------------------------------------------


 

specified in either OPA, CERCLA, RCRA or Section 91.1011, such broader meaning
shall apply.

 

“Environmental Permit” means any permit, registration, license, notice,
approval, consent, exemption, variance, or other authorization required under or
issued pursuant to applicable Environmental Laws.

 

“Equity Interests” means shares of capital stock, partnership interests,
membership interests in a limited liability company, beneficial interests in a
trust or other equity ownership interests in a Person, and any warrants, options
or other rights entitling the holder thereof to purchase or acquire any such
Equity Interest.

 

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended,
and any successor statute.

 

“ERISA Affiliate” means each trade or business (whether or not incorporated)
which together with the Borrower or a Subsidiary would be deemed to be a “single
employer” within the meaning of section 4001(b)(1) of ERISA or subsections (b),
(c), (m) or (o) of section 414 of the Code.

 

“ERISA Event” means (a) any “reportable event,” as defined in section 4043(c) of
ERISA or the regulations issued thereunder with respect to a Plan (other than an
event for which the 30-day notice period is waived); (b) the failure of a Plan
to meet the minimum funding standards under section 412 of the Code or section
302 of ERISA (determined without regard to any waiver of the funding provisions
therein or in section 430 of the Code or section 303 of ERISA); (c) the filing
pursuant to section 412 of the Code or section 303 of ERISA of an application
for a waiver of the minimum funding standard with respect to any Plan; (d) the
incurrence by the Borrower, a Subsidiary or any ERISA Affiliate of any liability
under Title IV of ERISA with respect to the termination of any Plan; (e) the
receipt by the Borrower, a Subsidiary or any ERISA Affiliate from the PBGC or a
plan administrator of any notice relating to an intention to terminate any Plan
or Plans or to appoint a trustee to administer any Plan; (f) the incurrence by
the Borrower, a Subsidiary or any ERISA Affiliate of any liability under section
4062(e) of ERISA or with respect to the withdrawal or partial withdrawal from
any Plan (including as a “substantial employer,” as defined in section
4001(a)(2) of ERISA) or Multiemployer Plan (including the incurrence by the
Borrower, a Subsidiary or any ERISA Affiliate of any Withdrawal Liability); or
(g) the receipt by the Borrower, a Subsidiary or any ERISA Affiliate of any
notice indicating the imposition of a Withdrawal Liability or concerning a
determination that a Multiemployer Plan is, or is reasonably expected to be, in
endangered or critical status, within the meaning of section 305 of ERISA, or
insolvent or in reorganization, within the meaning of Title IV of ERISA.

 

“Eurodollar”, when used in reference to any Loan or Borrowing, refers to whether
such Loan, or the Loans comprising such Borrowing, are bearing interest at a
rate determined by reference to the Adjusted LIBO Rate.

 

“Event of Default” has the meaning assigned such term in Section 10.01.

 

10

--------------------------------------------------------------------------------


 

“Excepted Liens” means:  (a) Liens for Taxes, assessments or other governmental
charges or levies which are not delinquent or which are being contested in good
faith by appropriate action and for which adequate reserves have been maintained
in accordance with GAAP; (b) Liens in connection with workers’ compensation,
unemployment insurance or other social security, old age pension or public
liability obligations which are not delinquent or which are being contested in
good faith by appropriate action and for which adequate reserves have been
maintained in accordance with GAAP; (c) landlord’s liens, operators’, vendors’,
carriers’, warehousemen’s, repairmen’s, mechanics’, suppliers’, workers’,
materialmen’s, construction or other like Liens arising in the ordinary course
of business or incident to the exploration, development, operation and
maintenance of Oil and Gas Properties each of which is in respect of obligations
that are not delinquent or which are being contested in good faith by
appropriate action and for which adequate reserves have been maintained in
accordance with GAAP; (d) contractual Liens which arise in the ordinary course
of business under operating agreements, joint venture agreements, oil and gas
partnership agreements, oil and gas leases, farm-out agreements, division
orders, contracts for the sale, transportation or exchange of oil and natural
gas, unitization and pooling declarations and agreements, area of mutual
interest agreements, overriding royalty agreements, marketing agreements,
processing agreements, net profits agreements, development agreements, gas
balancing or deferred production agreements, injection, repressuring and
recycling agreements, salt water or other disposal agreements, seismic or other
geophysical permits or agreements, and other agreements which are usual and
customary in the oil and gas business and are for claims which are not
delinquent or which are being contested in good faith by appropriate action and
for which adequate reserves have been maintained in accordance with GAAP,
provided that any such Lien referred to in this clause does not materially
impair the use of the Property covered by such Lien for the purposes for which
such Property is held by the Borrower or any of its Subsidiaries or materially
impair the value of such Property subject thereto; (e) Liens arising in the
ordinary course of business that are banker’s liens, rights of set-off or
similar rights and remedies and burdening only deposit accounts or other funds
maintained with a creditor depository institution, provided that no such deposit
account is a dedicated cash collateral account or is subject to restrictions
against access by the depositor in excess of those set forth by regulations
promulgated by the Board and no such deposit account is intended by the Borrower
or any of its Subsidiaries to provide collateral to the depository institution;
(f) easements, restrictions, servitudes, permits, conditions, covenants,
exceptions or reservations in any Property of the Borrower or any of its
Subsidiaries that do not secure any Debt and which in the aggregate do not
materially impair the use of such Property for the purposes of which such
Property is held by the Borrower or any of its Subsidiaries or materially impair
the value of such Property subject thereto; (g) Liens on cash or securities
pledged to secure performance of tenders, surety and appeal bonds, government
contracts, performance and return of money bonds, bids, trade contracts, leases,
statutory obligations, regulatory obligations and other obligations of a like
nature incurred in the ordinary course of business, or to secure letters of
credit that in turn secure such obligations, (h) judgment and attachment Liens
not giving rise to an Event of Default, provided that any appropriate legal
proceedings which may have been duly initiated for the review of such judgment
shall not have been finally terminated or the period within which such
proceeding may be initiated shall not have expired and no action to enforce such
Lien has been commenced; and (i) Liens arising from Uniform Commercial Code
financing statement filings regarding operating leases entered into by the
Borrower and the Subsidiaries in the ordinary course of business covering only
the Property

 

11

--------------------------------------------------------------------------------


 

under lease; provided, further that Liens described in clauses (a) through
(e) shall remain “Excepted Liens” only for so long as no action to enforce such
Lien has been commenced and no intention to subordinate the first priority Lien
granted in favor of the Administrative Agent and the Lenders is to be hereby
implied or expressed by the permitted existence of such Excepted Liens.

 

“Excluded Taxes” means, with respect to the Administrative Agent, any Lender,
the Issuing Bank or any other recipient of any payment to be made by or on
account of any obligation of the Borrower or any Guarantor hereunder or under
any other Loan Document, (a) income or franchise taxes imposed on (or measured
by) its net income, in each case (i) by the United States of America or such
other jurisdiction under the laws of which such recipient is organized or in
which its principal office is located or, in the case of any Lender, in which
its applicable lending office is located, or (ii) as the result of any other
present or former connection between such recipient and the jurisdiction
imposing such Tax (other than any connection arising from such recipient having
executed, delivered, become a party to, performed its obligations under,
received payments under, received or perfected a security interest under,
engaged in any other transaction pursuant to or enforced any Loan Document, or
sold or assigned an interest in any Loan or Loan Document) (b) any branch
profits taxes imposed by the United States of America or any similar tax imposed
by any other jurisdiction described in (a) above, (c) in the case of a Foreign
Lender (other than an assignee pursuant to a request by the Borrower under
Section 5.04(a)), any withholding tax that (i) is imposed on amounts payable to
such Foreign Lender pursuant to any law in effect at the time such Foreign
Lender becomes a party to this Agreement (or designates a new lending office),
except to the extent that such Foreign Lender (or its assignor, if any) was
entitled, at the time of designation of a new lending office (or assignment), to
receive additional amounts with respect to such withholding tax pursuant to
Section 5.03(a) or Section 5.03(b), or (ii) is attributable to such Foreign
Lender’s failure to comply with Section 5.03(d), (d) any backup withholding tax
that is required by the Code to be withheld from amounts payable to a Lender as
a result of such Lender’s failure to comply with Section 5.03(e), and (e) any
withholding Taxes imposed under FATCA.

 

“FATCA” means Sections 1471 through 1474 of the Code, as of the date of this
Agreement (and any amended or successor versions thereof that are substantively
comparable and not materially more onerous to comply with) and any current or
future regulations or official interpretations thereof.

 

“Federal Funds Effective Rate” means, for any day, the weighted average (rounded
upwards, if necessary, to the next 1/100 of 1%) of the rates on overnight
Federal funds transactions with members of the Federal Reserve System arranged
by Federal funds brokers, as published on the next succeeding Business Day by
the Federal Reserve Bank of New York, or, if such rate is not so published for
any day that is a Business Day, the average (rounded upwards, if necessary, to
the next 1/100 of 1%) of the quotations for such day for such transactions
received by the Administrative Agent from three Federal funds brokers of
recognized standing selected by it.

 

“Financial Officer” means, for any Person, the chief financial officer,
principal accounting officer, treasurer or controller of such Person.  Unless
otherwise specified, all references herein to a Financial Officer means a
Financial Officer of the Borrower.

 

12

--------------------------------------------------------------------------------


 

“Financial Statements” means the financial statement or statements of the Parent
and its Consolidated Subsidiaries referred to in Section 7.04(a).

 

“Flood Insurance Regulations” means (i) the National Flood Insurance Act of 1968
as now or hereafter in effect or any successor statute thereto, (ii) the Flood
Disaster Protection Act of 1973 as now or hereafter in effect or any successor
statue thereto, (iii) the National Flood Insurance Reform Act of 1994 (amending
42 USC 4001, et seq.), as the same may be amended or recodified from time to
time, and (iv) the Flood Insurance Reform Act of 2004 and any regulations
promulgated thereunder.

 

“Foreign Lender” means any Lender that is organized under the laws of a
jurisdiction other than that in which the Borrower is resident for tax
purposes.  For purposes of this definition, the United States of America, each
State thereof and the District of Columbia shall be deemed to constitute a
single jurisdiction.

 

“Foreign Subsidiary” means any Subsidiary that is not a Domestic Subsidiary.

 

“Fronting Exposure” means, at any time there is a Defaulting Lender, (a) with
respect to any Issuing Bank, such Defaulting Lender’s Applicable Percentage of
the outstanding LC Commitments with respect to Letters of Credit issued by such
Issuing Bank other than LC Commitments as to which such Defaulting Lender’s
participation obligation has been reallocated to other Lenders or Cash
Collateralized in accordance with the terms hereof, and (b) with respect to any
Swing Line Lender, such Defaulting Lender’s Applicable Percentage of outstanding
Swing Line Loans made by such Swing Line Lender other than Swing Line Loans as
to which such Defaulting Lender’s participation obligation has been reallocated
to other Lenders.

 

“GAAP” means generally accepted accounting principles in the United States of
America as in effect from time to time subject to the terms and conditions set
forth in Section 1.05.

 

“General Partner” means LRE GP, LLC, a Delaware limited liability company and
general partner of the Parent.

 

“Governmental Authority” means the government of the United States of America,
any other nation or any political subdivision thereof, whether state or local,
and any agency, authority, instrumentality, regulatory body, court, central bank
or other entity exercising executive, legislative, judicial, taxing, regulatory
or administrative powers or functions of or pertaining to government.

 

“Governmental Requirement” means any applicable law, statute, code, ordinance,
order, determination, rule, regulation, judgment, decree, injunction, franchise,
permit, certificate, license, rules of common law, authorization or other
directive or requirement, whether now or hereinafter in effect, of any
Governmental Authority.

 

“Guarantors” means, collectively, the Parent and each Subsidiary that guarantees
the Indebtedness pursuant to Section 8.14(b).

 

13

--------------------------------------------------------------------------------


 

“Guaranty Agreement” means an agreement executed by the Guarantors in
substantially the form of Exhibit E-2 unconditionally guarantying on a joint and
several basis, payment of the Indebtedness, as the same may be amended, modified
or supplemented from time to time.

 

“Hazardous Material” means any substance regulated or as to which liability
might arise under any applicable Environmental Law including:  (a) any chemical,
compound, material, product, byproduct, substance or waste defined as or
included in the definition or meaning of “hazardous substance,” “hazardous
material,” “hazardous waste,” “solid waste,” “toxic waste,” “extremely hazardous
substance,” “toxic substance,” “contaminant,” “pollutant,” or words of similar
meaning or import found in any applicable Environmental Law; (b) Hydrocarbons,
petroleum products, petroleum substances, natural gas, oil, oil and gas waste,
crude oil, and any components, fractions, or derivatives thereof; and
(c) radioactive materials, explosives, asbestos or asbestos containing
materials, polychlorinated biphenyls, radon, infectious or medical wastes.

 

“Highest Lawful Rate” means, with respect to each Lender, the maximum
nonusurious interest rate, if any, that at any time or from time to time may be
contracted for, taken, reserved, charged or received on the Notes or on other
Indebtedness under laws applicable to such Lender which are presently in effect
or, to the extent allowed by law, under such applicable laws which may hereafter
be in effect and which allow a higher maximum nonusurious interest rate than
applicable laws allow as of the date hereof.

 

“Hydrocarbon Interests” means all rights, titles, interests and estates now or
hereafter acquired in and to oil and gas leases, oil, gas and mineral leases, or
other liquid or gaseous hydrocarbon leases, mineral fee interests, overriding
royalty and royalty interests, net profit interests and production payment
interests, including any reserved or residual interests of whatever nature. 
Unless otherwise indicated herein, each reference to the term “Hydrocarbon
Interests” shall mean Hydrocarbons of the Borrower and its Subsidiaries.

 

“Hydrocarbons” means oil, gas, casinghead gas, drip gasoline, natural gasoline,
condensate, distillate, liquid hydrocarbons, gaseous hydrocarbons and all
products refined or separated therefrom. Unless otherwise indicated herein, each
reference to the term “Hydrocarbons” shall mean Hydrocarbons of the Borrower and
its Subsidiaries.

 

“Indebtedness” means any and all amounts owing or to be owing by the Borrower,
any Subsidiary or any Guarantor (whether direct or indirect (including those
acquired by assumption), absolute or contingent, due or to become due, now
existing or hereafter arising): (a) to the Administrative Agent, the Issuing
Bank or any Lender under any Loan Document; (b) to any Lender or any Affiliate
of a Lender under any Swap Agreement between the Borrower or any of its
Subsidiaries and such Lender or Affiliate of a Lender which Person (or in the
case of its Affiliate, the Person affiliated therewith) is a Lender at the time
such Swap Agreement is entered into and (c) all renewals, extensions and/or
rearrangements of any of the above; provided that (i) when any Lender or any
Affiliate of a Lender under any present or future Swap Agreement assigns or
otherwise transfers any interest held by it under such Swap Agreement to any
other Person pursuant to the terms of such agreement, the obligations thereunder
shall constitute Indebtedness only if such assignee or transferee is also then a
Lender or an Affiliate of a Lender and (ii) if a Lender or any Affiliate of a
Lender under any present or future Swap Agreement ceases to be a Lender
hereunder or an Affiliate of a Lender hereunder, obligations

 

14

--------------------------------------------------------------------------------


 

owing to such Lender or any Affiliate of a Lender under such Swap Agreement
shall continue to be included as Indebtedness, but only to the extent such
obligations arise from transactions under such Swap Agreement entered into at or
before the time such counterparty to such Swap Agreement was a Lender hereunder
or an Affiliate of a Lender hereunder, without giving effect to any extensions,
increases or modifications thereof which are made after such counterparty to
such Swap Agreement ceases to be a Lender hereunder or an Affiliate of a Lender
hereunder.

 

“Indemnified Taxes” means Taxes other than Excluded Taxes.

 

“Information Memorandum” means the Confidential Information Memorandum dated
June 2011 relating to the Borrower and the Transactions.

 

“Initial Acquisition” means the acquisition of certain oil, gas and mineral
Properties pursuant to the terms and conditions of Initial Acquisition
Documents.

 

“Initial Acquisition Documents” means (a) the Contribution Agreement, (b) the
Services Agreement by and among the General Partner, the Parent, the Borrower,
Lime Rock Management, L.P. and Lime Rock Resources Operating Company, Inc.,
(c) the Stakeholders’ Agreement by and among the General Partner, the Parent,
the Borrower, Lime Rock Management, L.P., the Contributors, Lime Rock Resources
GP, L.P., Lime Rock Resources GP II, L.P., Lime Rock Resources II-A, L.P. and
Lime Rock Resources II-C, L.P. dated May 5, 2011, and (d) all bills of sale,
assignments, agreements, instruments and documents executed and delivered in
connection with the Contribution Agreement, as amended.

 

“Initial Acquisition Properties” means the Oil and Gas Properties and other
properties acquired by the Borrower pursuant to Initial Acquisition Documents.

 

“Initial Reserve Report” means, collectively, the reports from Netherland,
Sewell & Associates, Inc. dated as of March 31, 2011, and from Miller and
Lents, Ltd. dated as of April 1, 2011, with respect to certain Oil and Gas
Properties of the Borrower and its Subsidiaries.

 

“Interest Election Request” means a request by the Borrower to convert or
continue a Borrowing in accordance with Section 2.04.

 

“Interest Expense” means, for any period, the sum (determined without
duplication) of (a) the aggregate gross interest expense of the Parent and the
Consolidated Subsidiaries for such period, including to the extent included in
interest expense under GAAP:  (i) amortization of debt discount,
(ii) capitalized interest and (iii) the portion of any payments or accruals
under Capital Leases allocable to interest expense, plus the portion of any
payments or accruals under Synthetic Leases allocable to interest expense
whether or not the same constitutes interest expense under GAAP and (b) total
dividend payments made by the Borrower or any of its Subsidiaries to any Person
during any such period in respect of Disqualified Capital Stock; provided,
however, Interest Expense shall not include interest expense in respect of
either the Debt incurred pursuant to the Intercompany Credit Agreements.

 

“Interest Payment Date” means (a) with respect to any ABR Loan, the last day of
each calendar quarter and (b) with respect to any Eurodollar Loan, the last day
of the Interest Period applicable to the Borrowing of which such Loan is a part
and, in the case of a Eurodollar

 

15

--------------------------------------------------------------------------------


 

Borrowing with an Interest Period of more than three months’ duration, each day
prior to the last day of such Interest Period that occurs at intervals of three
months’ duration after the first day of such Interest Period.

 

“Interest Period” means with respect to any Eurodollar Borrowing, the period
commencing on the date of such Borrowing and ending on the numerically
corresponding day in the calendar month that is one, three or six months (or,
with the consent of each Lender, such other period of less than twelve months)
thereafter, as the Borrower may elect; provided, that (a) if any Interest Period
would end on a day other than a Business Day, such Interest Period shall be
extended to the next succeeding Business Day unless such next succeeding
Business Day would fall in the next calendar month, in which case such Interest
Period shall end on the next preceding Business Day and (b) any Interest Period
pertaining to a Eurodollar Borrowing that commences on the last Business Day of
a calendar month (or on a day for which there is no numerically corresponding
day in the last calendar month of such Interest Period) shall end on the last
Business Day of the last calendar month of such Interest Period.  For purposes
hereof, the date of a Borrowing initially shall be the date on which such
Borrowing is made and thereafter shall be the effective date of the most recent
conversion or continuation of such Borrowing.

 

“Interim Redetermination” has the meaning assigned such term in Section 2.07(b).

 

“Interim Redetermination Date” means the date on which a Borrowing Base that has
been redetermined pursuant to an Interim Redetermination becomes effective as
provided in Section 2.07(d).

 

“Investment” means, for any Person: (a) the acquisition (whether for cash,
Property, services or securities or otherwise) of Equity Interests of any other
Person or any agreement to make any such acquisition (including any “short sale”
or any sale of any securities at a time when such securities are not owned by
the Person entering into such short sale); (b) the making of any deposit with,
or advance, loan or capital contribution to, assumption of Debt of, purchase or
other acquisition of any other Debt or equity participation or interest in, or
other extension of credit to, any other Person (including the purchase of
Property from another Person subject to an understanding or agreement,
contingent or otherwise, to resell such Property to such Person, but excluding
any such advance, loan or extension of credit having a term not exceeding ninety
(90) days representing the purchase price of inventory or supplies sold by such
Person in the ordinary course of business); or (c) the entering into of any
guarantee of, or other contingent obligation (including the deposit of any
Equity Interests to be sold) with respect to, Debt or other liability of any
other Person and (without duplication) any amount committed to be advanced, lent
or extended to such Person.

 

“Issuing Bank” means Wells Fargo, in its capacity as the issuer of Letters of
Credit hereunder, and its successors in such capacity as provided in
Section 2.08(i).  The Issuing Bank may, in its discretion, arrange for one or
more Letters of Credit to be issued by Affiliates of the Issuing Bank, in which
case the term “Issuing Bank” shall include any such Affiliate with respect to
Letters of Credit issued by such Affiliate.

 

“LC Commitment” at any time means twenty-five million dollars ($25,000,000).

 

16

--------------------------------------------------------------------------------


 

“LC Disbursement” means a payment made by the Issuing Bank pursuant to a Letter
of Credit.

 

“LC Exposure” means, at any time, the sum of (a) the aggregate undrawn amount of
all outstanding Letters of Credit at such time plus (b) the aggregate amount of
all LC Disbursements that have not yet been reimbursed by or on behalf of the
Borrower at such time.  The LC Exposure of any Lender at any time shall be its
Applicable Percentage of the total LC Exposure at such time.

 

“Lenders” means the Persons listed on Annex I and any Person that shall have
become a party hereto pursuant to an Assignment and Assumption, other than any
such Person that ceases to be a party hereto pursuant to an Assignment and
Assumption.

 

“Letter of Credit” means any standby letter of credit issued pursuant to this
Agreement.

 

“Letter of Credit Agreements” means all letter of credit applications and other
agreements (including any amendments, modifications or supplements thereto)
submitted by the Borrower, or entered into by the Borrower, with the Issuing
Bank relating to any Letter of Credit.

 

“LIBO Rate” means, with respect to any Eurodollar Borrowing for any Interest
Period, the rate appearing on Reuters Screen LIBOR01 Page (or on any successor
or substitute page of such service, or any successor to or substitute for such
service, providing rate quotations comparable to those currently provided on
such page of such service, as determined by the Administrative Agent from time
to time for purposes of providing quotations of interest rates applicable to
dollar deposits in the London interbank market) at approximately 11:00 a.m.,
London time, two Business Days prior to the first day of such Interest Period,
as the rate for dollar deposits with a maturity comparable to such Interest
Period.  In the event that such rate is not available at such time for any
reason, then the “LIBO Rate” with respect to such Eurodollar Borrowing for such
Interest Period shall be the rate (rounded upwards, if necessary, to the next
1/100 of 1%) at which dollar deposits of an amount comparable to such Eurodollar
Borrowing and for a maturity comparable to such Interest Period are offered by
the principal London office of the Administrative Agent in immediately available
funds in the London interbank market at approximately 11:00 a.m., London time,
two Business Days prior to the commencement of such Interest Period.

 

“Lien” means any interest in Property securing an obligation owed to, or a claim
by, a Person other than the owner of the Property, whether such interest is
based on the common law, statute or contract, and whether such obligation or
claim is fixed or contingent, and including but not limited to (a) the lien or
security interest arising from a mortgage, encumbrance, pledge, security
agreement, conditional sale or trust receipt or a lease, consignment or bailment
for security purposes or (b) production payments and the like payable out of Oil
and Gas Properties.  The term “Lien” shall include easements, restrictions,
servitudes, permits, conditions, covenants, exceptions or reservations. For the
purposes of this Agreement, the Borrower and its Subsidiaries shall be deemed to
be the owner of any Property which they have acquired or hold subject to a
conditional sale agreement, or leases under a financing lease or other
arrangement pursuant to which title to the Property has been retained by or
vested in some other Person in a transaction intended to create a financing.

 

17

--------------------------------------------------------------------------------


 

“Loan Documents” means this Agreement, the Notes, the Letter of Credit
Agreements, the Letters of Credit and the Security Instruments.

 

“Loan Parties” means the Borrower, the Parent and each Guarantor.

 

“Loans” means the loans made by the Lenders to the Borrower pursuant to this
Agreement.

 

“LRR-A” means Lime Rock Resources A, L.P., a Delaware limited partnership.

 

“LRR-B” means Lime Rock Resources B, L.P., a Delaware limited partnership.

 

“LRR-C” means Lime Rock Resources C, L.P., a Delaware limited partnership.

 

“Majority Lenders” means, at any time while no Loans or LC Exposure is
outstanding, Lenders having at least fifty percent (50%) of the Aggregate
Maximum Credit Amounts; and at any time while any Loans or LC Exposure is
outstanding, Lenders holding at least fifty percent (50%)  of the outstanding
aggregate principal amount of the Loans and participation interests in Letters
of Credit (without regard to any sale by a Lender of a participation in any Loan
under Section 12.04(c)); provided that the Maximum Credit Amounts and the
principal amount of the Loans and participation interests in Letters of Credit
of the Defaulting Lenders (if any) shall be excluded from the determination of
Majority Lenders.

 

“Material Adverse Effect” means a material adverse change in, or material
adverse effect on (a) the business, operations, Property, or financial condition
of the Borrower and the Subsidiaries, taken as a whole, (b) the ability of the
Borrower, any Subsidiary or any Guarantor to perform any of its material
obligations under any Loan Document to which it is a party, (c) the validity or
enforceability of any Loan Document or (d) the rights and remedies of or
benefits available to the Administrative Agent, the Issuing Bank or any Lender
under any Loan Document.

 

“Material Indebtedness” means Debt (other than the Loans and Letters of Credit),
or obligations in respect of one or more Swap Agreements, of any one or more of
the Borrower and its Subsidiaries in an aggregate principal amount exceeding
$10,000,000.  For purposes of determining Material Indebtedness, the “principal
amount” of the obligations of the Borrower or any Subsidiary in respect of any
Swap Agreement at any time shall be the Swap Termination Value.

 

“Maturity Date” means July 22, 2016.

 

“Maximum Credit Amount” means, as to each Lender, the amount set forth opposite
such Lender’s name on Annex I under the caption “Maximum Credit Amounts”, as the
same may be (a) reduced or terminated from time to time in connection with a
reduction or termination of the Aggregate Maximum Credit Amounts pursuant to
Section 2.06(b) or (b) modified from time to time pursuant to any assignment
permitted by Section 12.04(a).

 

“Minimum Collateral Amount” means, at any time, (i) with respect to Cash
Collateral consisting of cash or deposit account balances, an amount equal to
100% of the Fronting

 

18

--------------------------------------------------------------------------------


 

Exposure of all Issuing Banks with respect to Letters of Credit issued and
outstanding at such time and (ii) otherwise, an amount determined by the
Administrative Agent and the Issuing Banks in their sole discretion.

 

“Moody’s” means Moody’s Investors Service, Inc. and any successor thereto that
is a nationally recognized rating agency.

 

“Mortgaged Property” means any Property owned by the Borrower or any Guarantor
which is subject to the Liens existing and to exist under the terms of the
Security Instruments.

 

“Multiemployer Plan” means a multiemployer plan as defined in section 3(37) or
4001(a)(3) of ERISA.

 

“New Borrowing Base Notice” has the meaning assigned such term in
Section 2.07(d).

 

“Notes” means the promissory notes of the Borrower described in
Section 2.02(d) and being substantially in the form of Exhibit A, together with
all amendments, modifications, replacements, extensions and rearrangements
thereof.

 

“Oil and Gas Properties” means (a) Hydrocarbon Interests; (b) the Properties now
or hereafter pooled or unitized with Hydrocarbon Interests; (c) all presently
existing or future unitization, pooling agreements and declarations of pooled
units and the units created thereby (including without limitation all units
created under orders, regulations and rules of any Governmental Authority) which
may affect all or any portion of the Hydrocarbon Interests; (d) all operating
agreements, contracts and other agreements, including production sharing
contracts and agreements, which relate to any of the Hydrocarbon Interests or
the production, sale, purchase, exchange or processing of Hydrocarbons from or
attributable to such Hydrocarbon Interests; (e) all Hydrocarbons in and under
and which may be produced and saved or attributable to the Hydrocarbon
Interests, including all oil in tanks, and all rents, issues, profits, proceeds,
products, revenues and other incomes from or attributable to the Hydrocarbon
Interests; (f) all tenements, hereditaments, appurtenances and Properties in any
manner appertaining, belonging, affixed or incidental to the Hydrocarbon
Interests and (g) all Properties, rights, titles, interests and estates
described or referred to above, including any and all Property, real or
personal, now owned or hereinafter acquired and situated upon, used, held for
use or useful in connection with the operating, working or development of any of
such Hydrocarbon Interests or Property (excluding drilling rigs, automotive
equipment, rental equipment or other personal Property which may be on such
premises for the purpose of drilling a well or for other similar temporary uses)
and including any and all oil wells, gas wells, injection wells or other wells,
buildings, structures, fuel separators, liquid extraction plants, plant
compressors, pumps, pumping units, field gathering systems, tanks and tank
batteries, fixtures, valves, fittings, machinery and parts, engines, boilers,
meters, apparatus, equipment, appliances, tools, implements, cables, wires,
towers, casing, tubing and rods, surface leases, rights-of-way, easements and
servitudes together with all additions, substitutions, replacements, accessions
and attachments to any and all of the foregoing.

 

“Organizational Documents” means (1) the Certificate of Formation of the
Borrower dated April 28, 2011 and the Limited Liability Company Agreement of the
Borrower dated May

 

19

--------------------------------------------------------------------------------


 

5, 2011, (2) the Certificate of Limited Partnership of LRR Energy, L.P. and the
Amended and Restated Limited Partnership Agreement of LRR Energy, L.P., and
(3) such other similar documents of any other Loan Party.

 

“Other Taxes” means any and all present or future stamp or documentary taxes or
any other excise or Property taxes, charges or similar levies arising from any
payment made hereunder or from the execution, delivery or enforcement of, or
otherwise with respect to, this Agreement and any other Loan Document.

 

“Parent” means LRR Energy, L.P., a Delaware limited partnership, the sole member
of Borrower.

 

“Participant” has the meaning set forth in Section 12.04(c).

 

“Participant Register” has the meaning set forth in Section 12.04(c).

 

“PBGC” means the Pension Benefit Guaranty Corporation, or any successor thereto.

 

“Permitted Acquisition” means an Acquisition for which: (1) a binding and
enforceable purchase and sale agreement has been signed by Borrower; and (2) at
the time of the signing of the applicable purchase and sale agreement, the ratio
of the Unused Commitment to the then effective Borrowing Base is at least 0.10
to 1.0.

 

“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.

 

“Plan” means any “employee pension benefit plan” (as defined in section 3(2) of
ERISA) that is subject to the provisions of Title IV of ERISA, section 412 of
the Code or section 302 of ERISA (other than a Multiemployer Plan), and in
respect of which the Borrower, a Subsidiary or any ERISA Affiliate has, or is
reasonably expected to have, liability, including any liability by reason of
having been a substantial employer pursuant to section 4063 of ERISA at any time
during the preceding five years, or by reason of being deemed to be a
contributing sponsor under section 4069 of ERISA.

 

“Prime Rate” means the rate of interest per annum publicly announced from time
to time by Wells Fargo as its prime rate in effect at its principal office in
San Francisco; each change in the Prime Rate shall be effective from and
including the date such change is publicly announced as being effective.  Such
rate is set by the Administrative Agent as a general reference rate of interest,
taking into account such factors as the Administrative Agent may deem
appropriate; it being understood that many of the Administrative Agent’s
commercial or other loans are priced in relation to such rate, that it is not
necessarily the lowest or best rate actually charged to any customer and that
the Administrative Agent may make various commercial or other loans at rates of
interest having no relationship to such rate.

 

“Property” means any interest in any kind of property or asset, whether real,
personal or mixed, or tangible or intangible, including cash, securities,
accounts and contract rights.

 

“Proposed Borrowing Base” has the meaning assigned to such term in
Section 2.07(c)(i).

 

20

--------------------------------------------------------------------------------


 

“Proposed Borrowing Base Notice” has the meaning assigned to such term in
Section 2.07(c)(i).

 

“Proved Developed Non-Producing Reserves” has the meaning assigned such term in
the SPE Definitions.

 

“Proved Developed Producing Reserves” has the meaning assigned such term in the
SPE Definitions.

 

“Proved Oil and Gas Properties” means Oil and Gas Properties to which, as of the
time in question, Proved Reserves of oil and gas have been attributed in the
then most recent Reserve Report.

 

“Proved Reserves” has the meaning assigned such term in the SPE Definitions.

 

“Proved Undeveloped Reserves” has the meaning assigned such term in the SPE
Definitions.

 

“Redemption” means with respect to any Debt, the repurchase, redemption,
prepayment, repayment or defeasance or any other acquisition or retirement for
value (or the segregation of funds with respect to any of the foregoing) of any
such Debt.  “Redeem” has the correlative meaning thereto.

 

“Redetermination Date” means, with respect to any Scheduled Redetermination or
any Interim Redetermination, the date that the redetermined Borrowing Base
related thereto becomes effective pursuant to Section 2.07(d).

 

“Register” has the meaning assigned such term in Section 12.04(b)(iv).

 

“Regulation D” means Regulation D of the Board, as the same may be amended,
supplemented or replaced from time to time.

 

“Related Parties” means, with respect to any specified Person, such Person’s
Affiliates and the respective directors, officers, employees, agents and
advisors of such Person and such Person’s Affiliates.

 

“Release” means any depositing, spilling, leaking, pumping, pouring, placing,
emitting, discarding, abandoning, emptying, discharging, migrating, injecting,
escaping, leaching, dumping, or disposing.

 

“Remedial Work” has the meaning assigned such term in Section 8.10(a).

 

“Required Lenders” means, at any time while no Loans or LC Exposure is
outstanding, Lenders having at least sixty-six and two-thirds percent (66 2/3%)
of the Aggregate Maximum Credit Amounts; and at any time while any Loans or LC
Exposure is outstanding, Lenders holding at least sixty-six and two-thirds
percent (66 2/3%) of the outstanding aggregate principal amount of the Loans or
participation interests in Letters of Credit (without regard to any sale by a
Lender of a participation in any Loan under Section 12.04(c)); provided that the
Maximum

 

21

--------------------------------------------------------------------------------


 

Credit Amounts and the principal amount of the Loans and participation interests
in Letters of Credit of the Defaulting Lenders (if any) shall be excluded from
the determination of Required Lenders.

 

“Reserve Report” means a report, in form and substance reasonably satisfactory
to the Administrative Agent, setting forth, as of each January 1st or July 1st
(or such other date in the event of an Interim Redetermination) the oil and gas
reserves attributable to the Oil and Gas Properties of the Borrower and the
Subsidiaries, together with a projection of the rate of production and future
net income, taxes, operating expenses and capital expenditures with respect
thereto as of such date, based upon the economic assumptions consistent with SEC
reporting requirements at the time.

 

“Responsible Officer” means, as to any Person, the Chief Executive Officer, the
President, any Financial Officer or any Vice President of such Person or its
general partner.  Unless otherwise specified, all references to a Responsible
Officer herein shall mean a Responsible Officer of the general partner of
Parent.

 

“Restricted Payment” means any dividend or other distribution (whether in cash,
securities or other Property) with respect to any Equity Interests in the
Borrower or any of its Subsidiaries, or any payment (whether in cash, securities
or other Property), including any sinking fund or similar deposit, on account of
the purchase, redemption, retirement, acquisition, cancellation or termination
of any such Equity Interests in the Borrower or any of its Subsidiaries or any
option, warrant or other right to acquire any such Equity Interests in the
Borrower or any of its Subsidiaries.

 

“Revolving Credit Exposure” means, with respect to any Lender at any time, the
sum of the outstanding principal amount of such Lender’s Loans and its LC
Exposure at such time.

 

“Scheduled Redetermination” has the meaning assigned such term in
Section 2.07(b).

 

“Scheduled Redetermination Date” means the date on which a Borrowing Base that
has been redetermined pursuant to a Scheduled Redetermination becomes effective
as provided in Section 2.07(d).

 

“SEC” means the Securities and Exchange Commission or any successor Governmental
Authority.

 

“Security Instruments” means the Guaranty Agreement, mortgages, deeds of trust
and other agreements, instruments or certificates described or referred to in
Exhibit E-1, and any and all other agreements, instruments, consents or
certificates now or hereafter executed and delivered by the Borrower or any
other Person (other than Swap Agreements with the Lenders or any Affiliate of a
Lender or participation or similar agreements between any Lender and any other
lender or creditor with respect to any Indebtedness pursuant to this Agreement)
in connection with, or as security for the payment or performance of the
Indebtedness, the Notes, this Agreement, or reimbursement obligations under the
Letters of Credit, as such agreements may be amended, modified, supplemented or
restated from time to time.

 

“Senior Unsecured Notes” has the meaning assigned such term in Section 9.02(e).

 

22

--------------------------------------------------------------------------------


 

“S&P” means Standard & Poor’s Ratings Group, a division of The McGraw-Hill
Companies, Inc., and any successor thereto that is a nationally recognized
rating agency.

 

“SPE Definitions” means with respect to any term, the definition thereof adopted
by the Board of Directors, Society for Petroleum Engineers (SPE) Inc.,
March 1997.

 

“Statutory Reserve Rate” means a fraction (expressed as a decimal), the
numerator of which is the number one and the denominator of which is the number
one minus the aggregate of the maximum reserve percentages (including any
marginal, special, emergency or supplemental reserves) expressed as a decimal
established by the Board to which the Administrative Agent is subject with
respect to the Adjusted LIBO Rate, for eurocurrency funding (currently referred
to as “Eurocurrency Liabilities” in Regulation D of the Board).  Such reserve
percentages shall include those imposed pursuant to such Regulation D. 
Eurodollar Loans shall be deemed to constitute eurocurrency funding and to be
subject to such reserve requirements without benefit of or credit for proration,
exemptions or offsets that may be available from time to time to any Lender
under such Regulation D or any comparable regulation.  The Statutory Reserve
Rate shall be adjusted automatically on and as of the effective date of any
change in any reserve percentage.

 

“subsidiary” means, with respect to any Person (the “parent”) at any date, any
other Person the accounts of which would be consolidated with those of the
parent in the parent’s consolidated financial statements if such financial
statements were prepared in accordance with GAAP as of such date, as well as any
other Person (a) of which Equity Interests representing more than 50% of the
equity or more than 50% of the ordinary voting power (irrespective of whether or
not at the time Equity Interests of any other class or classes of such Person
shall have or might have voting power by reason of the happening of any
contingency) or, in the case of a partnership, any general partnership interests
are, as of such date, owned, controlled or held, or (b) that is, as of such
date, otherwise Controlled, by the parent or one or more subsidiaries of the
parent or by the parent and one or more subsidiaries of the parent.

 

“Subsidiary” means any subsidiary of the Borrower.

 

“Swap Agreement” means any agreement with respect to any swap, forward, future
or derivative transaction (including floors, caps and collars) or option or
similar agreement, whether exchange traded, “over-the-counter” or otherwise,
involving, or settled by reference to, one or more rates, currencies,
commodities, equity or debt instruments or securities, or economic, financial or
pricing indices or measures of economic, financial or pricing risk or value or
any similar transaction or any combination of these transactions; provided that
no phantom stock or similar plan providing for payments only on account of
services provided by current or former directors, officers, employees or
consultants of the Borrower or the Subsidiaries shall be a Swap Agreement.

 

“Swap Liquidation” means the sale, assignment, novation, liquidation, unwind or
termination of all or any part of any Swap Agreement.  The terms “Liquidate”, 
“Liquidated” and “Liquidation” when used in reference to any Swap Agreement or
any portion thereof have the correlative meanings thereto.

 

23

--------------------------------------------------------------------------------


 

“Swap Termination Value” means, in respect of any one or more Swap Agreements,
after taking into account the effect of any legally enforceable netting
agreement and rights of offset relating to such Swap Agreements, (a) for any
date on or after the date such Swap Agreements have been closed out and
termination value(s) determined in accordance therewith, such termination
value(s) and (b) for any date prior to the date referenced in clause (a), the
amount(s) determined as the mark-to-market value(s) for such Swap Agreements, as
determined by the counterparties to such Swap Agreements.

 

“Swing Line Lender” means Wells Fargo Bank, N.A. and its successors in its
capacity as a swing line lender hereunder.

 

“Swing Line Loan” has the meaning assigned such term in Section 2.09.

 

“Swing Line Loan Notice” has the meaning assigned such term in Section 2.09.

 

“Synthetic Leases” means, in respect of any Person, all leases which shall have
been, or should have been, in accordance with GAAP, treated as operating leases
on the financial statements of the Person liable (whether contingently or
otherwise) for the payment of rent thereunder and which were properly treated as
indebtedness for borrowed money for purposes of U.S. federal income taxes, if
the lessee in respect thereof is obligated to either purchase for an amount in
excess of, or pay upon early termination an amount in excess of, 80% of the
residual value of the Property subject to such operating lease upon expiration
or early termination of such lease.

 

“Taxes” means any and all present or future taxes, levies, imposts, duties,
deductions, withholdings, assessments, fees or other charges imposed by any
Governmental Authority, including any interest additions to tax or penalties
applicable thereto.

 

“Termination Date” means the earlier of the Maturity Date and the date of
termination of the Commitments.

 

“Total Debt” means, at any date, all Debt of the Parent and the Consolidated
Subsidiaries on a consolidated basis, including any Debt to be incurred on such
date and excluding all Debt to be paid on such date; provided that performance
Letters of Credit (other than financial Letters of Credit) and surety bonds
shall be excluded from “Total Debt”.

 

“Transactions” means, with respect to (a) the Borrower, the execution, delivery
and performance by the Borrower of this Agreement, each other Loan Document and
the Initial Acquisition Document to which it is a party, the Initial
Acquisition, the borrowing of Loans, the use of the proceeds thereof and the
issuance of Letters of Credit hereunder, and the grant of Liens by the Borrower
on Mortgaged Properties and other Properties pursuant to the Security
Instruments and (b) each Guarantor, the execution, delivery and performance by
such Guarantor of each Loan Document and Initial Acquisition Document to which
it is a party, the Initial Acquisition, the guaranteeing of the Indebtedness and
the other obligations under the Guaranty Agreement by such Guarantor and such
Guarantor’s grant of the security interests and provision of collateral under
the Security Instruments, and the grant of Liens by such Guarantor on Mortgaged
Properties and other Properties pursuant to the Security Instruments.

 

24

--------------------------------------------------------------------------------


 

“Type”, when used in reference to any Loan or Borrowing, refers to whether the
rate of interest on such Loan, or on the Loans comprising such Borrowing, is
determined by reference to the Alternate Base Rate or the Adjusted LIBO Rate.

 

“Unused Commitment” means the then effective Borrowing Base minus the Revolving
Credit Exposure plus all outstanding Swing Line Loans, if any.  With respect to
each Lender, such Lender’s Unused Commitment is such Lender’s Applicable
Percentage of the Unused Commitment.

 

“Wholly-Owned Subsidiary” means any Subsidiary of which all of the outstanding
Equity Interests (other than any directors’ qualifying shares mandated by
applicable law), on a fully-diluted basis, are owned by the Borrower or one or
more of the Wholly-Owned Subsidiaries or are owned by the Borrower and one or
more of the Wholly-Owned Subsidiaries.

 

“Withdrawal Liability” means liability to a Multiemployer Plan as a result of a
complete or partial withdrawal from such Multiemployer Plan, as such terms are
defined in Title IV of ERISA.

 

Section 1.03                                Types of Loans and Borrowings.  For
purposes of this Agreement, Loans and Borrowings, respectively, may be
classified and referred to by Type (e.g., a “Eurodollar Loan” or a “Eurodollar
Borrowing”).

 

Section 1.04                                Terms Generally; Rules of
Construction.  The definitions of terms herein shall apply equally to the
singular and plural forms of the terms defined.  Whenever the context may
require, any pronoun shall include the corresponding masculine, feminine and
neuter forms.  The words “include”, “includes” and “including” as used in this
Credit Agreement shall be deemed to be followed by the phrase “without
limitation”.  The word “or” is not exclusive.  The word “will” shall be
construed to have the same meaning and effect as the word “shall”.  Unless the
context requires otherwise (a) any definition of or reference to any agreement,
instrument or other document herein shall be construed as referring to such
agreement, instrument or other document as from time to time amended,
supplemented or otherwise modified (subject to any restrictions on such
amendments, supplements or modifications set forth in the Loan Documents),
(b) any reference herein to any law shall be construed as referring to such law
as amended, modified, codified or reenacted, in whole or in part, and in effect
from time to time, (c) any reference herein to any Person shall be construed to
include such Person’s successors and assigns (subject to the restrictions
contained in the Loan Documents), (d) the words “herein”, “hereof” and
“hereunder”, and words of similar import, shall be construed to refer to this
Agreement in its entirety and not to any particular provision hereof, (e) with
respect to the determination of any time period, the word “from” means “from and
including” and the word “to” means “to and including” and (f) any reference
herein to Articles, Sections, Annexes, Exhibits and Schedules shall be construed
to refer to Articles and Sections of, and Annexes, Exhibits and Schedules to,
this Agreement.  No provision of this Agreement or any other Loan Document shall
be interpreted or construed against any Person solely because such Person or its
legal representative drafted such provision.

 

Section 1.05                                Accounting Terms and Determinations;
GAAP.  Unless otherwise specified herein, all accounting terms used herein shall
be interpreted, all determinations with

 

25

--------------------------------------------------------------------------------


 

respect to accounting matters hereunder shall be made, and all financial
statements and certificates and reports as to financial matters required to be
furnished to the Administrative Agent or the Lenders hereunder shall be
prepared, in accordance with GAAP, applied on a basis consistent with the
Financial Statements except for changes in which Borrower’s independent
certified public accountants concur and which are disclosed to Administrative
Agent on the next date on which financial statements are required to be
delivered to the Lenders pursuant to Section 8.01(a); provided that, unless the
Borrower and the Required Lenders shall otherwise agree in writing, no such
change shall modify or affect the manner in which compliance with the covenants
contained herein is computed such that all such computations shall be conducted
utilizing financial information presented consistently with prior periods.

 

ARTICLE II
THE CREDITS

 

Section 2.01                                Commitments.  Subject to the terms
and conditions set forth herein, each Lender agrees to make Loans to the
Borrower during the Availability Period in an aggregate principal amount that
will not result in (a) such Lender’s Revolving Credit Exposure exceeding such
Lender’s Commitment or (b) the total Revolving Credit Exposures exceeding the
total Commitments.  Within the foregoing limits and subject to the terms and
conditions set forth herein, the Borrower may borrow, repay and reborrow the
Loans.

 

Section 2.02                                Loans and Borrowings.

 

(a)                                  Borrowings; Several Obligations.  Each Loan
shall be made as part of a Borrowing consisting of Loans made by the Lenders
ratably in accordance with their respective Commitments.  The failure of any
Lender to make any Loan required to be made by it shall not relieve any other
Lender of its obligations hereunder; provided that the Commitments are several
and no Lender shall be responsible for any other Lender’s failure to make Loans
as required.

 

(b)                                 Types of Loans.  Subject to Section 3.03,
each Borrowing shall be comprised entirely of ABR Loans or Eurodollar Loans as
the Borrower may request in accordance herewith.  Each Lender at its option may
make any Eurodollar Loan by causing any domestic or foreign branch or Affiliate
of such Lender to make such Loan; provided that any exercise of such option
shall not affect the obligation of the Borrower to repay such Loan in accordance
with the terms of this Agreement.

 

(c)                                  Minimum Amounts; Limitation on Number of
Borrowings.  At the commencement of each Interest Period for any Eurodollar
Borrowing, such Borrowing shall be in an aggregate amount that is an integral
multiple of $500,000.  At the time that each ABR Borrowing is made, such
Borrowing shall be in an aggregate amount that is an integral multiple of
$500,000; provided that an ABR Borrowing may be in an aggregate amount that is
equal to the entire unused balance of the total Commitments or that is required
to finance the reimbursement of an LC Disbursement as contemplated by
Section 2.08(e).  Borrowings of more than one Type may be outstanding at the
same time, provided that there shall not at any time be more than a total of
eight (8) Eurodollar Borrowings outstanding.  Notwithstanding any other
provision of this Agreement, the Borrower shall not be entitled to request, or
to elect to convert

 

26

--------------------------------------------------------------------------------


 

or continue, any Borrowing if the Interest Period requested with respect thereto
would end after the Maturity Date.

 

(d)                                 Notes.  Upon request of such Lender, the
Loans made by each Lender shall be evidenced by a single promissory note of the
Borrower in substantially the form of Exhibit A, dated, in the case of (i) any
Lender party hereto as of the date of this Agreement, as of the date of this
Agreement, or (ii) any Lender that becomes a party hereto pursuant to an
Assignment and Assumption, as of the effective date of the Assignment and
Assumption, payable to such Lender in a principal amount equal to its Maximum
Credit Amount as in effect on such date, and otherwise duly completed.  In the
event that any Lender’s Maximum Credit Amount increases or decreases for any
reason (whether pursuant to Section 2.06, Section 12.04(a) or otherwise), the
Borrower shall deliver or cause to be delivered on the effective date of such
increase or decrease, a new Note payable to such Lender in a principal amount
equal to its Maximum Credit Amount after giving effect to such increase or
decrease, and otherwise duly completed, and such Lender agrees to promptly
thereafter return the previously issued Note held by such Lender marked canceled
or otherwise similarly defaced.

 

Section 2.03                                Requests for Borrowings.  To request
a Borrowing, the Borrower shall notify the Administrative Agent of such request
by telephone (or electronic communication approved by the Administrative Agent)
in the case of a Eurodollar Borrowing, not later than 12:00 noon, New York City
time, three Business Days before the date of the proposed Borrowing or in the
case of an ABR Borrowing, not later than 12:00 noon, New York City time, on the
date of the proposed Borrowing; provided that no such notice shall be required
for any deemed request of an ABR Borrowing to finance the reimbursement of an LC
Disbursement as provided in Section 2.08(e).  Each such telephonic (or
electronic communication) Borrowing Request shall be irrevocable and shall be
confirmed promptly by hand delivery or telecopy to the Administrative Agent of a
written Borrowing Request in substantially the form of Exhibit B and signed by
the Borrower.  Each such telephonic (or electronic communication) and written
Borrowing Request shall specify the following information in compliance with
Section 2.02:

 

(i)                                     the aggregate amount of the requested
Borrowing;

 

(ii)                                  the date of such Borrowing, which shall be
a Business Day;

 

(iii)                               whether such Borrowing is to be an ABR
Borrowing or a Eurodollar Borrowing;

 

(iv)                              in the case of a Eurodollar Borrowing, the
initial Interest Period to be applicable thereto, which shall be a period
contemplated by the definition of the term “Interest Period”;

 

(v)                                 the amount of the then effective Borrowing
Base, the current total Revolving Credit Exposures (without regard to the
requested Borrowing) and the pro forma total Revolving Credit Exposures (giving
effect to the requested Borrowing); and

 

(vi)                              the location and number of the Borrower’s
account to which funds are to be disbursed, which shall comply with the
requirements of Section 2.05.

 

27

--------------------------------------------------------------------------------


 

If no election as to the Type of Borrowing is specified, then the requested
Borrowing shall be an ABR Borrowing.  If no Interest Period is specified with
respect to any requested Eurodollar Borrowing, then the Borrower shall be deemed
to have selected an Interest Period of one month’s duration.  Each Borrowing
Request shall constitute a representation that the amount of the requested
Borrowing shall not cause the total Revolving Credit Exposures to exceed the
total Commitments (i.e., the lesser of the Aggregate Maximum Credit Amounts and
the then effective Borrowing Base).

 

Promptly following receipt of a Borrowing Request in accordance with this
Section 2.03, the Administrative Agent shall advise each Lender of the details
thereof and of the amount of such Lender’s Loan to be made as part of the
requested Borrowing.

 

Section 2.04                                Interest Elections.

 

(a)                                  Conversion and Continuance.  Each Borrowing
initially shall be of the Type specified in the applicable Borrowing Request
and, in the case of a Eurodollar Borrowing, shall have an initial Interest
Period as specified in such Borrowing Request.  Thereafter, the Borrower may
elect to convert such Borrowing to a different Type or to continue such
Borrowing and, in the case of a Eurodollar Borrowing, may elect Interest Periods
therefor, all as provided in this Section 2.04.  The Borrower may elect
different options with respect to different portions of the affected Borrowing,
in which case each such portion shall be allocated ratably among the Lenders
holding the Loans comprising such Borrowing, and the Loans comprising each such
portion shall be considered a separate Borrowing.

 

(b)                                 Interest Election Requests.  To make an
election pursuant to this Section 2.04, the Borrower shall notify the
Administrative Agent of such election by telephone (or by electronic
communication approved by the Administrative Agent) by the time that a Borrowing
Request would be required under Section 2.03 if the Borrower were requesting a
Borrowing of the Type resulting from such election to be made on the effective
date of such election.  Each such telephonic (or electronic communication)
Interest Election Request shall be irrevocable and shall be confirmed promptly
by hand delivery or telecopy to the Administrative Agent of a written Interest
Election Request in substantially the form of Exhibit C and signed by the
Borrower.

 

(c)                                  Information in Interest Election Requests. 
Each telephonic (or electronic communication) and written Interest Election
Request shall specify the following information in compliance with Section 2.02:

 

(i)                                     the Borrowing to which such Interest
Election Request applies and, if different options are being elected with
respect to different portions thereof, the portions thereof to be allocated to
each resulting Borrowing (in which case the information to be specified pursuant
to Section 2.04(c)(ii) and (iii) shall be specified for each resulting
Borrowing);

 

(ii)                                  the effective date of the election made
pursuant to such Interest Election Request, which shall be a Business Day;

 

(iii)                               whether the resulting Borrowing is to be an
ABR Borrowing or a Eurodollar Borrowing; and

 

28

--------------------------------------------------------------------------------


 

(iv)                              if the resulting Borrowing is a Eurodollar
Borrowing, the Interest Period to be applicable thereto after giving effect to
such election, which shall be a period contemplated by the definition of the
term “Interest Period”.

 

If any such Interest Election Request requests a Eurodollar Borrowing but does
not specify an Interest Period, then the Borrower shall be deemed to have
selected an Interest Period of one month’s duration.

 

(d)                                 Notice to Lenders by the Administrative
Agent.  Promptly following receipt of an Interest Election Request, the
Administrative Agent shall advise each Lender of the details thereof and of such
Lender’s portion of each resulting Borrowing.

 

(e)                                  Effect of Failure to Deliver Timely
Interest Election Request and Events of Default on Interest Election.  If the
Borrower fails to deliver a timely Interest Election Request with respect to a
Eurodollar Borrowing prior to the end of the Interest Period applicable thereto,
then, unless such Borrowing is repaid as provided herein, at the end of such
Interest Period such Borrowing shall be converted to an ABR Borrowing. 
Notwithstanding any contrary provision hereof, if an Event of Default has
occurred and is continuing:  (i) no outstanding Borrowing may be converted to or
continued as a Eurodollar Borrowing (and any Interest Election Request that
requests the conversion of any Borrowing to, or continuation of any Borrowing
as, a Eurodollar Borrowing shall be ineffective) and (ii) unless repaid, each
Eurodollar Borrowing shall be converted to an ABR Borrowing at the end of the
Interest Period applicable thereto.

 

Section 2.05                                Funding of Borrowings.

 

(a)                                  Funding by Lenders.  Each Lender shall make
each Loan to be made by it hereunder on the proposed date thereof by wire
transfer of immediately available funds by 1:00 p.m., New York City time, to the
account of the Administrative Agent most recently designated by it for such
purpose by notice to the Lenders.  The Administrative Agent will make such Loans
available to the Borrower by promptly crediting the amounts so received, in like
funds, to an account of the Borrower maintained with the Administrative Agent in
New York, New York and designated by the Borrower in the applicable Borrowing
Request; provided that ABR Loans made to finance the reimbursement of an LC
Disbursement as provided in Section 2.08(e) shall be remitted by the
Administrative Agent to the Issuing Bank; provided further that Swing Line Loans
shall be governed by the provisions of Section 2.09.  Nothing herein shall be
deemed to obligate any Lender to obtain the funds for its Loan in any particular
place or manner or to constitute a representation by any Lender that it has
obtained or will obtain the funds for its Loan in any particular place or
manner.

 

(b)                                 Presumption of Funding by the Lenders. 
Unless the Administrative Agent shall have received notice from a Lender prior
to the proposed date of any Borrowing that such Lender will not make available
to the Administrative Agent such Lender’s share of such Borrowing, the
Administrative Agent may assume that such Lender has made such share available
on such date in accordance with Section 2.05(a) and may, in reliance upon such
assumption, make available to the Borrower a corresponding amount.  In such
event, if a Lender has not in fact made its share of the applicable Borrowing
available to the Administrative Agent, then the applicable Lender and the
Borrower severally agree to pay to the Administrative Agent

 

29

--------------------------------------------------------------------------------


 

forthwith on demand such corresponding amount with interest thereon, for each
day from and including the date such amount is made available to the Borrower to
but excluding the date of payment to the Administrative Agent, at (i) in the
case of such Lender, the greater of the Federal Funds Effective Rate and a rate
determined by the Administrative Agent in accordance with banking industry
rules on interbank compensation or (ii) in the case of the Borrower, the
interest rate applicable to ABR Loans.  If such Lender pays such amount to the
Administrative Agent, then such amount shall constitute such Lender’s Loan
included in such Borrowing.

 

Section 2.06                                Termination and Reduction of
Aggregate Maximum Credit Amounts.

 

(a)                                  Scheduled Termination of Commitments. 
Unless previously terminated, the Commitments shall terminate on the Maturity
Date.  If at any time the Aggregate Maximum Credit Amounts or the Borrowing Base
is terminated or reduced to zero, then the Commitments shall terminate on the
effective date of such termination or reduction.

 

(b)                                 Optional Termination and Reduction of
Aggregate Credit Amounts.

 

(i)                                     The Borrower may at any time terminate,
or from time to time reduce, the Aggregate Maximum Credit Amounts; provided that
(A) each reduction of the Aggregate Maximum Credit Amounts shall be in an amount
that is an integral multiple of $1,000,000 and not less than $5,000,000 and
(B) the Borrower shall not terminate or reduce the Aggregate Maximum Credit
Amounts if, after giving effect to any concurrent prepayment of the Loans in
accordance with Section 3.04(b), the total Revolving Credit Exposures would
exceed the total Commitments.

 

(ii)                                  The Borrower shall notify the
Administrative Agent of any election to terminate or reduce the Aggregate
Maximum Credit Amounts under Section 2.06(b)(i) at least three Business Days
prior to the effective date of such termination or reduction, specifying such
election and the effective date thereof.  Promptly following receipt of any
notice, the Administrative Agent shall advise the Lenders of the contents
thereof.  Each notice delivered by the Borrower pursuant to this
Section 2.06(b)(ii) shall be irrevocable.  Any termination or reduction of the
Aggregate Maximum Credit Amounts shall be permanent and may not be reinstated. 
Each reduction of the Aggregate Maximum Credit Amounts shall be made ratably
among the Lenders in accordance with each Lender’s Applicable Percentage.

 

Section 2.07                                Borrowing Base.

 

(a)                                  Initial Borrowing Base.  For the period
from and including the Effective Date to but excluding the first Redetermination
Date, the amount of the Borrowing Base shall be $250,000,000.  Notwithstanding
the foregoing, the Borrowing Base may be subject to further adjustments from
time to time pursuant to Section 6.01(p), Section 8.13(c) or Section 9.12.

 

(b)                                 Scheduled and Interim Redeterminations.  The
Borrowing Base shall be redetermined semi-annually in accordance with this
Section 2.07 (a “Scheduled Redetermination”), and, subject to Section 2.07(d),
such redetermined Borrowing Base shall become effective and applicable to the
Borrower, the Agents, the Issuing Bank and the Lenders on May 1st and
November 1st of each year, commencing November 1, 2011.  In addition, the
Borrower may, by notifying the Administrative Agent thereof, and the
Administrative Agent

 

30

--------------------------------------------------------------------------------


 

may, at the direction of the Required Lenders, by notifying the Borrower
thereof, one time during any 6-month period, each elect to cause the Borrowing
Base to be redetermined between Scheduled Redeterminations (an “Interim
Redetermination”) in accordance with this Section 2.07.

 

(c)           Scheduled and Interim  Redetermination Procedure.

 

(i)            Each Scheduled Redetermination and each Interim Redetermination
shall be effectuated as follows:  Upon receipt by the Administrative Agent of
(A) the Reserve Report and the certificate required to be delivered by the
Borrower to the Administrative Agent, in the case of a Scheduled
Redetermination, pursuant to Section 8.12(a) and (c), and, in the case of an
Interim Redetermination, pursuant to Section 8.12(b) and (c), and (B) such other
reports, data and supplemental information, including the information provided
pursuant to Section 8.12(c), as may, from time to time, be reasonably requested
by the Required Lenders (the Reserve Report, such certificate and such other
reports, data and supplemental information being the “Engineering Reports”), the
Administrative Agent shall evaluate the information contained in the Engineering
Reports and shall, in its sole discretion, propose a new Borrowing Base (the
“Proposed Borrowing Base”) based upon such information and such other
information (including the status of title information with respect to the Oil
and Gas Properties as described in the Engineering Reports and the existence of
any other Debt) as the Administrative Agent deems appropriate in its sole
discretion and consistent with its normal and customary oil and gas lending
criteria as it exists at the particular time.  In no event shall the Proposed
Borrowing Base exceed the Aggregate Maximum Credit Amounts.

 

(ii)           The Administrative Agent shall notify the Borrower and the
Lenders of the Proposed Borrowing Base (the “Proposed Borrowing Base Notice”):

 

(A)          in the case of a Scheduled Redetermination (1) if the
Administrative Agent shall have received the Engineering Reports required to be
delivered by the Borrower pursuant to Section 8.12(a) and (c) in a timely and
complete manner, then on or before the April 15th and October 15th of such year
following the date of delivery or (2) if the Administrative Agent shall not have
received the Engineering Reports required to be delivered by the Borrower
pursuant to Section 8.12(a) and (c) in a timely and complete manner, then
promptly after the Administrative Agent has received complete Engineering
Reports from the Borrower and has had a reasonable opportunity to determine the
Proposed Borrowing Base in accordance with Section 2.07(c)(i); and

 

(B)           in the case of an Interim Redetermination, promptly, and in any
event, within fifteen (15) days after the Administrative Agent has received the
required Engineering Reports.

 

(iii)          Any Proposed Borrowing Base that would increase the Borrowing
Base then in effect must be approved or deemed to have been approved by all of
the Lenders as provided in this Section 2.07(c)(iii); and any Proposed Borrowing
Base that would decrease or maintain the Borrowing Base then in effect must be
approved or be deemed to have been approved by the Required Lenders as provided
in this Section 2.07(c)(iii).  Upon receipt of the Proposed Borrowing Base
Notice, each Lender shall have fifteen (15) days to agree with the

 

31

--------------------------------------------------------------------------------


 

Proposed Borrowing Base or disagree with the Proposed Borrowing Base by
proposing an alternate Borrowing Base.  If at the end of such fifteen (15) days,
any Lender has not communicated its approval or disapproval in writing to the
Administrative Agent, such silence shall be deemed to be an approval of the
Proposed Borrowing Base.  If at the end of such 15-day period, all of the
Lenders, in the case of a Proposed Borrowing Base that would increase the
Borrowing Base then in effect, or the Required Lenders, in the case of a
Proposed Borrowing Base that would decrease or maintain the Borrowing Base then
in effect, have approved or deemed to have approved, as aforesaid, then the
Proposed Borrowing Base shall become the new Borrowing Base, effective on the
date specified in Section 2.07(d).  If, however, at the end of such 15-day
period, all of the Lenders or the Required Lenders, as applicable, have not
approved or deemed to have approved, as aforesaid, then the Administrative Agent
shall poll the Lenders to ascertain the highest Borrowing Base then acceptable
to a number of Lenders sufficient to constitute the Required Lenders and, so
long as such amount does not increase the Borrowing Base then in effect, such
amount shall become the new Borrowing Base, effective on the date specified in
Section 2.07(d).

 

(d)           Effectiveness of a Redetermined Borrowing Base.  After a
redetermined Borrowing Base is approved or is deemed to have been approved by
all of the Lenders or the Required Lenders, as applicable, pursuant to
Section 2.07(c)(iii), the Administrative Agent shall notify the Borrower and the
Lenders of the amount of the redetermined Borrowing Base (the “New Borrowing
Base Notice”), and such amount shall become the new Borrowing Base, effective
and applicable to the Borrower, the Administrative Agent, the Issuing Bank and
the Lenders:

 

(i)            in the case of a Scheduled Redetermination, (A) if the
Administrative Agent shall have received the Engineering Reports required to be
delivered by the Borrower pursuant to Section 8.12(a) and (c) in a timely and
complete manner, then on or about the May 1st or November 1st, as applicable,
following such notice, or (B) if the Administrative Agent shall not have
received the Engineering Reports required to be delivered by the Borrower
pursuant to Section 8.12(a) and (c) in a timely and complete manner, then on the
Business Day next succeeding delivery of such notice; and

 

(ii)           in the case of an Interim Redetermination, on the Business Day
next succeeding delivery of such notice.

 

Such amount shall then become the Borrowing Base until the next Scheduled
Redetermination Date, the next Interim Redetermination Date or the next
adjustment to the Borrowing Base under Section 8.13(c) or Section 9.12,
whichever occurs first.  Notwithstanding the foregoing, no Scheduled
Redetermination or Interim Redetermination shall become effective until the New
Borrowing Base Notice related thereto is received by the Borrower.

 

(e)           Automatic Reduction of Borrowing Base. In addition to other
automatic reductions of the Borrowing Base set forth herein, upon any issuance
of Senior Unsecured Notes (except to the extent issued in exchange for then
outstanding Senior Unsecured Notes or the proceeds are applied to refinancing,
redemption or retirement of outstanding Senior Unsecured Notes or to pay fees,
expenses or premiums related to such exchange or such refinancing, redemption or
retirement), the Borrowing Base shall automatically be decreased an amount equal

 

32

--------------------------------------------------------------------------------


 

to 25% of the notional amount of Senior Unsecured Notes issued at such time. 
Such decrease in the Borrowing Base shall occur without any vote of Lenders or
action by Administrative Agent.

 

Section 2.08           Letters of Credit.

 

(a)           General.  Subject to the terms and conditions set forth herein,
the Borrower may request the issuance of dollar denominated Letters of Credit
for its own account or for the account of any of its Subsidiaries, in a form
reasonably acceptable to the Administrative Agent and the Issuing Bank, at any
time and from time to time during the Availability Period; provided that the
Borrower may not request the issuance of Letters of Credit hereunder if a
Borrowing Base Deficiency exists at such time or would exist as a result
thereof.  In the event of any inconsistency between the terms and conditions of
this Agreement and the terms and conditions of any form of letter of credit
application or other agreement submitted by the Borrower to, or entered into by
the Borrower with, the Issuing Bank relating to any Letter of Credit, the terms
and conditions of this Agreement shall control.

 

(b)           Notice of Issuance, Amendment, Renewal, Extension; Certain
Conditions.  To request the issuance of a Letter of Credit (or the amendment,
renewal or extension of an outstanding Letter of Credit), the Borrower shall
hand deliver or telecopy (or transmit by electronic communication, if
arrangements for doing so have been approved by the Issuing Bank) to the Issuing
Bank and the Administrative Agent (not less than five (5) Business Days in
advance of the requested date of issuance, amendment, renewal or extension) a
notice:

 

(i)            requesting the issuance of a Letter of Credit or identifying the
Letter of Credit to be amended, renewed or extended;

 

(ii)           specifying the date of issuance, amendment, renewal or extension
(which shall be a Business Day);

 

(iii)          specifying the date on which such Letter of Credit is to expire
(which shall comply with Section 2.08(c));

 

(iv)          specifying the amount of such Letter of Credit;

 

(v)           specifying the name and address of the beneficiary thereof and
such other information as shall be necessary to prepare, amend, renew or extend
such Letter of Credit; and

 

(vi)          specifying the amount of the then effective Borrowing Base and
whether a Borrowing Base Deficiency exists at such time, the current total
Revolving Credit Exposures (without regard to the requested Letter of Credit or
the requested amendment, renewal or extension of an outstanding Letter of
Credit) and the pro forma total Revolving Credit Exposures (giving effect to the
requested Letter of Credit or the requested amendment, renewal or extension of
an outstanding Letter of Credit).

 

Each notice shall constitute a representation that after giving effect to the
requested issuance, amendment, renewal or extension, as applicable, (i) the LC
Exposure shall not exceed the LC Commitment and (ii) the total Revolving Credit
Exposures shall not exceed the total

 

33

--------------------------------------------------------------------------------


 

Commitments (i.e. the lesser of the Aggregate Maximum Credit Amounts and the
then effective Borrowing Base).

 

If requested by the Issuing Bank in connection with the issuance or amendment of
any Letter of Credit, the Borrower also shall submit a letter of credit
application on the Issuing Bank’s standard form in connection with any request
for a Letter of Credit; provided that, in the event of any conflict between such
application and the terms of the Loan Documents, the terms of the Loan Documents
shall control.

 

(c)           Expiration Date.  Each Letter of Credit shall expire at or prior
to the close of business on the earlier of (i) the date one year after the date
of the issuance of such Letter of Credit (or, in the case of any renewal, which
renewal may be provided for in the initial Letter of Credit, or extension
thereof, one year after such renewal or extension) and (ii) the date that is
five Business Days prior to the Maturity Date.

 

(d)           Participations.  By the issuance of a Letter of Credit (or an
amendment to a Letter of Credit increasing the amount thereof) and without any
further action on the part of the Issuing Bank or the Lenders, the Issuing Bank
hereby grants to each Lender, and each Lender hereby acquires from the Issuing
Bank, a participation in such Letter of Credit equal to such Lender’s Applicable
Percentage of the aggregate amount available to be drawn under such Letter of
Credit.  In consideration and in furtherance of the foregoing, each Lender
hereby absolutely and unconditionally agrees to pay to the Administrative Agent,
for the account of the Issuing Bank, such Lender’s Applicable Percentage of each
LC Disbursement made by the Issuing Bank and not reimbursed by the Borrower on
the date due as provided in Section 2.08(e), or of any reimbursement payment
required to be refunded to the Borrower for any reason.  Each Lender
acknowledges and agrees that its obligation to acquire participations pursuant
to this Section 2.08(d) in respect of Letters of Credit is absolute and
unconditional and shall not be affected by any circumstance whatsoever,
including any amendment, renewal or extension of any Letter of Credit or the
occurrence and continuance of a Default, the existence of a Borrowing Base
Deficiency or reduction or termination of the Commitments, and that each such
payment shall be made without any offset, abatement, withholding or reduction
whatsoever.

 

(e)           Reimbursement.  If the Issuing Bank shall make any LC Disbursement
in respect of a Letter of Credit, the Borrower shall reimburse such LC
Disbursement by paying to the Administrative Agent an amount equal to such LC
Disbursement not later than 12:00 noon, New York City time, on the date that
such LC Disbursement is made, if the Borrower shall have received notice of such
LC Disbursement prior to 10:00 a.m., New York City time, on such date, or, if
such notice has not been received by the Borrower prior to such time on such
date, then not later than 12:00 noon, New York City time, on (i) the Business
Day that the Borrower receives such notice, if such notice is received prior to
10:00 a.m., New York City time, on the day of receipt, or (ii) the Business Day
immediately following the day that the Borrower receives such notice, if such
notice is not received prior to such time on the day of receipt; provided that,
unless the Borrower has notified the Administrative Agent that it intends to
reimburse all or part of such LC Disbursement without using Loan proceeds (and
does provide such reimbursement by the deadline set forth in the first sentence
of this Section 2.08(e)) or has submitted a Borrowing Request with respect
thereto (by the deadline for reimbursement set forth in the first sentence of
this Section 2.08(e)), if such LC Disbursement is not less than $1,000,000, the

 

34

--------------------------------------------------------------------------------


 

Borrower shall, subject to the conditions to Borrowing set forth herein, be
deemed to have requested, and the Borrower does hereby request under such
circumstances, that such payment be financed with an ABR Borrowing in an
equivalent amount and, to the extent so financed, the Borrower’s obligation to
make such payment shall be discharged and replaced by the resulting ABR
Borrowing.  If the Borrower fails to make such payment when due, the
Administrative Agent shall notify each Lender of the applicable LC Disbursement,
the payment then due from the Borrower in respect thereof and such Lender’s
Applicable Percentage thereof.  Promptly following receipt of such notice, each
Lender shall pay to the Administrative Agent its Applicable Percentage of the
payment then due from the Borrower, in the same manner as provided in
Section 2.05 with respect to Loans made by such Lender (and Section 2.05 shall
apply, mutatis mutandis, to the payment obligations of the Lenders), and the
Administrative Agent shall promptly pay to the Issuing Bank the amounts so
received by it from the Lenders.  Promptly following receipt by the
Administrative Agent of any payment from the Borrower pursuant to this
Section 2.08(e), the Administrative Agent shall distribute such payment to the
Issuing Bank or, to the extent that Lenders have made payments pursuant to this
Section 2.08(e) to reimburse the Issuing Bank, then to such Lenders and the
Issuing Bank as their interests may appear.  Any payment made by a Lender
pursuant to this Section 2.08(e) to reimburse the Issuing Bank for any LC
Disbursement (other than the funding of ABR Loans as contemplated above) shall
not constitute a Loan and shall not relieve the Borrower of its obligation to
reimburse such LC Disbursement.

 

(f)            Obligations Absolute.  The Borrower’s obligation to reimburse LC
Disbursements as provided in Section 2.08(e) shall be absolute, unconditional
and irrevocable, and shall be performed strictly in accordance with the terms of
this Agreement under any and all circumstances whatsoever and irrespective of
(i) any lack of validity or enforceability of any Letter of Credit, any Letter
of Credit Agreement or this Agreement, or any term or provision therein,
(ii) any draft or other document presented under a Letter of Credit proving to
be forged, fraudulent or invalid in any respect or any statement therein being
untrue or inaccurate in any respect, (iii) payment by the Issuing Bank under a
Letter of Credit against presentation of a draft or other document that does not
comply with the terms of such Letter of Credit or any Letter of Credit
Agreement, or (iv) any other event or circumstance whatsoever, whether or not
similar to any of the foregoing, that might, but for the provisions of this
Section 2.08(f), constitute a legal or equitable discharge of, or provide a
right of setoff against, the Borrower’s obligations hereunder.  Neither the
Administrative Agent, the Lenders nor the Issuing Bank, nor any of their Related
Parties shall have any liability or responsibility by reason of or in connection
with the issuance or transfer of any Letter of Credit or any payment or failure
to make any payment thereunder (irrespective of any of the circumstances
referred to in the preceding sentence), or any error, omission, interruption,
loss or delay in transmission or delivery of any draft, notice or other
communication under or relating to any Letter of Credit (including any document
required to make a drawing thereunder), any error in interpretation of technical
terms or any consequence arising from causes beyond the control of the Issuing
Bank; provided that the foregoing shall not be construed to excuse the Issuing
Bank from liability to the Borrower to the extent of any direct damages (as
opposed to consequential damages, claims in respect of which are hereby waived
by the Borrower to the extent permitted by applicable law) suffered by the
Borrower that are caused by the Issuing Bank’s failure to exercise care when
determining whether drafts and other documents presented under a Letter of
Credit comply with the terms thereof, nor shall the provisions of Section 12.03
be construed to provide indemnity to such Issuing Bank with respect

 

35

--------------------------------------------------------------------------------


 

to any such failure or the consequences thereof.  The parties hereto expressly
agree that, in the absence of gross negligence or willful misconduct on the part
of the Issuing Bank (as finally determined by a court of competent
jurisdiction), the Issuing Bank shall be deemed to have exercised all requisite
care in each such determination.  In furtherance of the foregoing and without
limiting the generality thereof, the parties agree that, with respect to
documents presented which appear on their face to be in substantial compliance
with the terms of a Letter of Credit, the Issuing Bank may, in its sole
discretion, either accept and make payment upon such documents without
responsibility for further investigation, regardless of any notice or
information to the contrary, or refuse to accept and make payment upon such
documents if such documents are not in strict compliance with the terms of such
Letter of Credit.

 

(g)           Disbursement Procedures.  The Issuing Bank shall, promptly
following its receipt thereof, examine all documents purporting to represent a
demand for payment under a Letter of Credit.  The Issuing Bank shall promptly
notify the Administrative Agent and the Borrower by telephone (confirmed by
telecopy) of such demand for payment and whether the Issuing Bank has made or
will make an LC Disbursement thereunder; provided that any failure to give or
delay in giving such notice shall not relieve the Borrower of its obligation to
reimburse the Issuing Bank and the Lenders with respect to any such LC
Disbursement.

 

(h)           Interim Interest.  If the Issuing Bank shall make any LC
Disbursement, then, until the Borrower shall have reimbursed the Issuing Bank
for such LC Disbursement (either with its own funds or a Borrowing under
Section 2.08(e)), the unpaid amount thereof shall bear interest, for each day
from and including the date such LC Disbursement is made to but excluding the
date that the Borrower reimburses such LC Disbursement, at the rate per annum
then applicable to ABR Loans.  Interest accrued pursuant to this
Section 2.08(h) shall be for the account of the Issuing Bank, except that
interest accrued on and after the date of payment by any Lender pursuant to
Section 2.08(e) to reimburse the Issuing Bank shall be for the account of such
Lender to the extent of such payment.

 

(i)            Replacement of the Issuing Bank.  The Issuing Bank may be
replaced at any time by written agreement among the Borrower, the Administrative
Agent, the replaced Issuing Bank and the successor Issuing Bank.  The
Administrative Agent shall notify the Lenders of any such replacement of the
Issuing Bank.  At the time any such replacement shall become effective, the
Borrower shall pay all unpaid fees accrued for the account of the replaced
Issuing Bank pursuant to Section 3.05(a).  From and after the effective date of
any such replacement, (i) the successor Issuing Bank shall have all the rights
and obligations of the Issuing Bank under this Agreement with respect to Letters
of Credit to be issued thereafter and (ii) references herein to the term
“Issuing Bank” shall be deemed to refer to such successor or to any previous
Issuing Bank, or to such successor and all previous Issuing Banks, as the
context shall require.  After the replacement of the Issuing Bank hereunder, the
replaced Issuing Bank shall remain a party hereto and shall continue to have all
the rights and obligations of the Issuing Bank under this Agreement with respect
to Letters of Credit issued by it prior to such replacement, but shall not be
required to issue additional Letters of Credit.

 

(j)            Cash Collateralization.  If (i) any Event of Default shall occur
and be continuing and the Borrower receives notice from the Administrative Agent
or the Required Lenders demanding the deposit of cash collateral pursuant to
this Section 2.08(j), or (ii) the

 

36

--------------------------------------------------------------------------------


 

Borrower is required to pay to the Administrative Agent the excess attributable
to an LC Exposure in connection with any prepayment pursuant to Section 3.04(b),
then the Borrower shall deposit, in an account with the Administrative Agent, in
the name of the Administrative Agent and for the benefit of the Lenders, an
amount in cash equal to, in the case of an Event of Default, the LC Exposure,
and in the case of a payment required by Section 3.04(b), the amount of such
excess as provided in Section 3.04(b), as of such date plus any accrued and
unpaid interest thereon; provided that the obligation to deposit such cash
collateral shall become effective immediately, and such deposit shall become
immediately due and payable, without demand or other notice of any kind, upon
the occurrence of any Event of Default with respect to the Borrower or any
Subsidiary described in Section 10.01(g) or Section 10.01(h).  The Borrower
hereby grants to the Administrative Agent, for the benefit of the Issuing Bank
and the Lenders, an exclusive first priority and continuing perfected security
interest in and Lien on such account and all cash, checks, drafts, certificates
and instruments, if any, from time to time deposited or held in such account,
all deposits or wire transfers made thereto, any and all investments purchased
with funds deposited in such account, all interest, dividends, cash,
instruments, financial assets and other Property from time to time received,
receivable or otherwise payable in respect of, or in exchange for, any or all of
the foregoing, and all proceeds, products, accessions, rents, profits, income
and benefits therefrom, and any substitutions and replacements therefor.  The
Borrower’s obligation to deposit amounts pursuant to this Section 2.08(j) shall
be absolute and unconditional, without regard to whether any beneficiary of any
such Letter of Credit has attempted to draw down all or a portion of such amount
under the terms of a Letter of Credit, and, to the fullest extent permitted by
applicable law, shall not be subject to any defense or be affected by a right of
set-off, counterclaim or recoupment which the Borrower or any of its
Subsidiaries may now or hereafter have against any such beneficiary, the Issuing
Bank, the Administrative Agent, the Lenders or any other Person for any reason
whatsoever.  Such deposit shall be held as collateral securing the payment and
performance of the Borrower’s and the Guarantors’ obligations under this
Agreement and the other Loan Documents in a “securities account” (within the
meaning of Article 8 of the Uniform Commercial Code in effect from time to time
in the State of Texas, the “UCC”) over which the Administrative Agent shall have
“control” (within the meaning of the UCC).  Notwithstanding the foregoing, the
Borrower may direct the Administrative Agent and the “securities intermediary”
(within the meaning of the UCC) to invest amounts credited to the securities
account, at the Borrower’s risk and expense, in Investments described in
Sections 9.05(c) through (f).  Interest or profits, if any, on such investments
shall accumulate in such account.  Moneys in such account shall be applied by
the Administrative Agent to reimburse the Issuing Bank for LC Disbursements for
which it has not been reimbursed and, to the extent not so applied, shall be
held for the satisfaction of the reimbursement obligations of the Borrower for
the LC Exposure at such time or, if the maturity of the Loans has been
accelerated, be applied to satisfy other obligations of the Borrower and the
Guarantors under this Agreement or the other Loan Documents.  If the Borrower is
required to provide an amount of cash collateral hereunder as a result of the
occurrence of an Event of Default, and the Borrower is not otherwise required to
pay to the Administrative Agent the excess attributable to an LC Exposure in
connection with any prepayment pursuant to Section 3.04(b), then such amount (to
the extent not applied as aforesaid) shall be returned to the Borrower within
three Business Days after all Events of Default have been cured or waived.

 

37

--------------------------------------------------------------------------------


 

Section 2.09           Swing Line Loans.

 

(a)           Amount of Swing Line Loans.  Upon the satisfaction of the
applicable conditions precedent set forth in Article VI, from and including the
date of this Agreement and prior to the Termination Date, the Swing Line Lender
agrees, on the terms and conditions set forth in this Agreement, to make loans
(“Swing Line Loans”) to the Borrower from time to time in an aggregate principal
amount not to exceed $15,000,000 notwithstanding the fact that such Swing Line
Loans, when aggregated with such Lender’s Applicable Percentage of Loans and LC
Exposure hereunder may exceed the amount of such Lender’s Commitment; provided
that the Indebtedness shall not at any time exceed the Maximum Credit Amount. 
Subject to the terms of this Agreement, the Borrower may borrow, repay and
reborrow Swing Line Loans at any time prior to the Termination Date.

 

(b)           Method of Borrowing.  Not later than (i) 2:30 p.m. on the date of
Borrowing of each Swing Line Loan which shall bear interest on the outstanding
principal amount thereof for each day from the applicable date of such Borrowing
at the rate per annum then applicable to ABR Loans for such day and
(ii) 1:00 p.m. on the date of Borrowing of each Swing Line Loan which shall bear
interest on the outstanding principal amount thereof for each day from the
applicable date of Borrowing at a rate per annum other than the at the rate per
annum then applicable to ABR Loans, the Borrower shall deliver to the
Administrative Agent and the Swing Line Lender irrevocable notice (a “Swing Line
Loan Notice”) specifying (i) the applicable date of Borrowing (which date shall
be a Business Day), and (ii) the aggregate amount of the requested Swing Line
Loan, which shall be an integral multiple of $100,000.

 

(c)           Making of Swing Line Loans.  Promptly after receipt of a Swing
Line Loan Notice, the Administrative Agent shall notify each Lender by fax,
electronic communication, or other similar form of transmission, of the
requested Swing Line Loan.  Not later than 4:00 p.m. on the applicable date of
Borrowing, the Swing Line Lender shall make available the Swing Line Loan, in
funds immediately available in New York City, to the Administrative Agent at its
address specified pursuant to Section 12.01.  The Administrative Agent will
promptly (but in no event later than 5:00 p.m.) make the funds so received from
the Swing Line Lender available to the Borrower on the date of Borrowing at the
Administrative Agent’s aforesaid address.

 

(d)           Repayment of Swing Line Loans.  The Swing Line Lender may, at any
time in its sole discretion, by notice to the Administrative Agent not later
than noon on any day (which shall promptly notify each Lender), require each
Lender (including the Swing Line Lender) to make a Loan in the amount of such
Lender’s Applicable Percentage of such Swing Line Loan (including any interest
accrued and unpaid thereon), for the purpose of repaying such Swing Line Loan. 
Not later than 2:00 p.m. on the date of any notice received pursuant to this
Section 2.09(d), each Lender shall make available its required Revolving Loan,
in funds immediately available in New York City to the Administrative Agent at
its address specified pursuant to Section 12.01.  Loans made pursuant to this
Section 2.09(d) shall initially be ABR Loans and thereafter may be continued as
ABR Loans or converted into Eurodollar Borrowings, subject to the other
conditions and limitations set forth in this Article II.  Swing Line Loans shall
repaid or converted pursuant to this Article II on the 15th day of each month
or, if such day is not a Business Day, the first Business Day thereafter and the
last Business Day of each month.  Unless a Lender shall have notified the Swing
Line Lender, prior to the making of any Swing Line Loan, that any applicable
condition precedent set forth in Article IV had not then been

 

38

--------------------------------------------------------------------------------


 

satisfied, such Lender’s obligation to make Revolving Loans pursuant to this
Section 2.09(d) to repay Swing Line Loans shall be unconditional, continuing,
irrevocable and absolute and shall not be affected by any circumstance,
including, (a) any set-off, counterclaim, recoupment, defense or other right
which such Lender may have against the Administrative Agent, the Swing Line
Lender or any other Person, (b) the occurrence or continuance of an Event of
Default or Default, (c) any adverse change in the condition (financial or
otherwise) of the Borrower or (d) any other circumstance, happening or event
whatsoever.  If any Lender fails to make payment to the Administrative Agent of
any amount due under this Section 2.09(d), the Administrative Agent shall be
entitled to receive, retain and apply against such obligation the principal and
interest otherwise payable to such Lender hereunder until the Administrative
Agent receives such payment from such Lender or such obligation is otherwise
fully satisfied.  In addition to the foregoing, if for any reasons any Lender
fails to make payment to the Administrative Agent of any amount due under this
Section 2.09(d), such Lender shall be deemed, at the option of the
Administrative Agent, to have unconditionally and irrevocably purchased from the
Swing Line Lender, without recourse or warranty, an undivided interest and
participation in the applicable Swing Line Loan in the amount of such Loan, and
such interest and participation may be recovered from such Lender together with
interest thereon at the Prime Rate for each day during the period commencing on
the date of demand and ending on the date such amount is received.

 

ARTICLE III
PAYMENTS OF PRINCIPAL AND INTEREST; PREPAYMENTS; FEES

 

Section 3.01           Repayment of Loans.  The Borrower hereby unconditionally
promises to pay to the Administrative Agent for the account of each Lender the
then unpaid principal amount of each Loan on the Termination Date.

 

Section 3.02           Interest.

 

(a)           ABR Loans.  The Loans comprising each ABR Borrowing shall bear
interest at the Alternate Base Rate plus the Applicable Margin, but in no event
to exceed the Highest Lawful Rate.

 

(b)           Eurodollar Loans.  The Loans comprising each Eurodollar Borrowing
shall bear interest at the Adjusted LIBO Rate for the Interest Period in effect
for such Borrowing plus the Applicable Margin, but in no event to exceed the
Highest Lawful Rate.

 

(c)           Post-Default Rate.  Notwithstanding the foregoing if any principal
of or interest on any Loan or any fee or other amount payable by the Borrower or
any Guarantor hereunder or under any other Loan Document is not paid when due,
whether at stated maturity, upon acceleration or otherwise, and including any
payments in respect of a Borrowing Base Deficiency under Section 3.04(c), then
such overdue amount shall bear interest, after as well as before judgment, at a
rate per annum equal to two percent (2%) plus the rate applicable to ABR Loans
as provided in Section 3.02(a), but in no event to exceed the Highest Lawful
Rate.

 

(d)           Interest Payment Dates.  Accrued interest on each Loan shall be
payable in arrears on each Interest Payment Date for such Loan and on the
Termination Date; provided that (i) interest accrued pursuant to
Section 3.02(b) shall be payable on demand, (ii) in the event of

 

39

--------------------------------------------------------------------------------


 

any repayment or prepayment of any Loan (other than an optional prepayment of an
ABR Loan prior to the Termination Date), accrued interest on the principal
amount repaid or prepaid shall be payable on the date of such repayment or
prepayment, and (iii) in the event of any conversion of any Eurodollar Loan
prior to the end of the current Interest Period therefor, accrued interest on
such Loan shall be payable on the effective date of such conversion.

 

(e)           Interest Rate Computations.  All interest hereunder shall be
computed on the basis of a year of 360 days, unless such computation would
exceed the Highest Lawful Rate, in which case interest shall be computed on the
basis of a year of 365 days (or 366 days in a leap year), except that interest
computed by reference to the Alternate Base Rate at times when the Alternate
Base Rate is based on the Prime Rate shall be computed on the basis of a year of
365 days (or 366 days in a leap year), and in each case shall be payable for the
actual number of days elapsed (including the first day but excluding the last
day).  The applicable Alternate Base Rate, Adjusted LIBO Rate or LIBO Rate shall
be determined by the Administrative Agent, and such determination shall be
conclusive absent manifest error, and be binding upon the parties hereto.

 

Section 3.03           Alternate Rate of Interest.  If prior to the commencement
of any Interest Period for a Eurodollar Borrowing:

 

(a)           the Administrative Agent determines (which determination shall be
conclusive absent manifest error) that adequate and reasonable means do not
exist for ascertaining the Adjusted LIBO Rate or the LIBO Rate for such Interest
Period; or

 

(b)           the Administrative Agent is advised by the Required Lenders that
the Adjusted LIBO Rate or LIBO Rate, as applicable, for such Interest Period
will not adequately and fairly reflect the cost to such Lenders of making or
maintaining their Loans included in such Borrowing for such Interest Period;

 

then the Administrative Agent shall give notice thereof to the Borrower and the
Lenders by telephone or telecopy as promptly as practicable thereafter and,
until the Administrative Agent notifies the Borrower and the Lenders that the
circumstances giving rise to such notice no longer exist, (i) any Interest
Election Request that requests the conversion of any Borrowing to, or
continuation of any Borrowing as, a Eurodollar Borrowing shall be ineffective,
and (ii) if any Borrowing Request requests a Eurodollar Borrowing, such
Borrowing shall be made at the rate that is the lower of (A) the Alternate Base
Rate plus the Applicable Margin or (B) an alternate rate of interest determined
by the Required Lenders as their cost of funds plus the Applicable Margin for
Eurodollar Borrowings.

 

Section 3.04           Prepayments.

 

(a)           Optional Prepayments.  The Borrower shall have the right at any
time and from time to time to prepay any Borrowing in whole or in part, subject
to prior notice in accordance with Section 3.04(b).

 

(b)           Notice and Terms of Optional Prepayment.  The Borrower shall
notify the Administrative Agent by telephone (confirmed by telecopy) of any
prepayment hereunder (i) in the case of prepayment of a Eurodollar Borrowing,
not later than 1:00 p.m., New York City time, five Business Days before the date
of prepayment, or (ii) in the case of prepayment of an ABR

 

40

--------------------------------------------------------------------------------


 

Borrowing, not later than 1:00 p.m., New York City time, one Business Day before
the date of prepayment.  Each such notice shall be irrevocable and shall specify
the prepayment date and the principal amount of each Borrowing or portion
thereof to be prepaid; provided that, if a notice of prepayment is given in
connection with a conditional notice of termination of the Commitments as
contemplated by Section 2.06(b), then such notice of prepayment may be revoked
if such notice of termination is revoked in accordance with Section 2.06(b). 
Promptly following receipt of any such notice relating to a Borrowing, the
Administrative Agent shall advise the Lenders of the contents thereof.  Each
partial prepayment of any Borrowing shall be in an amount that would be
permitted in the case of an advance of a Borrowing of the same Type as provided
in Section 2.02.  Each prepayment of a Borrowing shall be applied ratably to the
Loans included in the prepaid Borrowing.  Prepayments shall be accompanied by
accrued interest to the extent required by Section 3.02.

 

(c)           Mandatory Prepayments.

 

(i)            If, after giving effect to any termination or reduction of the
Aggregate Maximum Credit Amounts pursuant to Section 2.06(b), the total
Revolving Credit Exposures exceeds the total Commitments, then the Borrower
shall (A) prepay the Borrowings on the date of such termination or reduction in
an aggregate principal amount equal to such excess, and (B) if any excess
remains after prepaying all of the Borrowings as a result of an LC Exposure, pay
to the Administrative Agent on behalf of the Lenders an amount equal to such
excess to be held as cash collateral as provided in Section 2.08(j).

 

(ii)           Upon any redetermination of or adjustment to the amount of the
Borrowing Base in accordance with Section 2.07 or Section 8.13(c), if the total
Revolving Credit Exposures exceeds the redetermined or adjusted Borrowing Base,
then the Borrower shall (A) prepay the Borrowings in an aggregate principal
amount equal to such excess, and (B) if any excess remains after prepaying all
of the Borrowings as a result of an LC Exposure, pay to the Administrative Agent
on behalf of the Lenders an amount equal to such excess to be held as cash
collateral as provided in Section 2.08(j).  The Borrower shall be obligated to
either (1) make such prepayment and/or deposit of cash collateral in six
payments, with each such payment being due on the date that is 30 days, 60 days,
90 days, 120 days, 150 days and 180 days, respectively, following its receipt of
the New Borrowing Base Notice in accordance with Section 2.07(d) or the date the
adjustment occurs; provided that all payments required to be made pursuant to
this Section 3.04(c)(i) must be made on or prior to the Termination Date, or
(2) provide additional collateral within 60 days following the receipt of the
New Borrowing Base Notice in accordance with Section 2.07(d), subject to the
provisions of Section 2.07 regarding redeterminations of the Borrowing Base,
sufficient to increase the Borrowing Base such that it is at least equal to the
total Revolving Credit Exposures.

 

(iii)          Upon any adjustments to the Borrowing Base pursuant to
Section 9.12, if the total Revolving Credit Exposures exceeds the Borrowing Base
as adjusted, then the Borrower shall (A) prepay the Borrowings in an aggregate
principal amount equal to such excess, and (B) if any excess remains after
prepaying all of the Borrowings as a result of an LC Exposure, pay to the
Administrative Agent on behalf of the Lenders an amount equal to such excess to
be held as cash collateral as provided in Section 2.08(j).  The Borrower shall
be obligated to make such prepayment and/or deposit of cash collateral on the
effective date of such

 

41

--------------------------------------------------------------------------------


 

adjustment to the Borrowing Base; provided that all payments required to be made
pursuant to this Section 3.04(c)(ii)  must be made on or prior to the
Termination Date.

 

(iv)          Each prepayment of Borrowings pursuant to this
Section 3.04(b) shall be applied, first, ratably to any ABR Borrowings then
outstanding, and, second, to any Eurodollar Borrowings then outstanding, and if
more than one Eurodollar Borrowing is then outstanding, to each such Eurodollar
Borrowing in order of priority beginning with the Eurodollar Borrowing with the
least number of days remaining in the Interest Period applicable thereto and
ending with the Eurodollar Borrowing with the most number of days remaining in
the Interest Period applicable thereto.

 

(v)           Each prepayment of Borrowings pursuant to this
Section 3.04(b) shall be applied ratably to the Loans included in the prepaid
Borrowings.  Prepayments pursuant to this Section 3.04(b) shall be accompanied
by accrued interest to the extent required by Section 3.02.

 

(d)           No Premium or Penalty.  Prepayments permitted or required under
this Section 3.04 shall be without premium or penalty, except as required under
Section 5.02.

 

Section 3.05           Fees.

 

(a)           Commitment Fees.  The Borrower agrees to pay to the Administrative
Agent for the account of each Lender a commitment fee, which shall accrue at the
applicable Commitment Fee Rate on the average daily amount of the Unused
Commitment of such Lender during the period from and including the date of this
Agreement to but excluding the Termination Date.  Accrued commitment fees shall
be payable in arrears on the last day of March, June, September and December of
each year and on the Termination Date, commencing on the first such date to
occur after the date hereof.  All commitment fees shall be computed on the basis
of a year of 360 days, unless such computation would exceed the Highest Lawful
Rate, in which case interest shall be computed on the basis of a year of 365
days (or 366 days in a leap year), and shall be payable for the actual number of
days elapsed (including the first day but excluding the last day).

 

(b)           Letter of Credit Fees.  The Borrower agrees to pay (i) to the
Administrative Agent for the account of each Lender a participation fee with
respect to its participations in Letters of Credit, which shall accrue at the
same Applicable Margin used to determine the interest rate applicable to
Eurodollar Loans on the average daily amount of such Lender’s LC Exposure
(excluding any portion thereof attributable to unreimbursed LC Disbursements)
during the period from and including the date of this Agreement to but excluding
the later of the date on which such Lender’s Commitment terminates and the date
on which such Lender ceases to have any LC Exposure, (ii) to the Issuing Bank a
fronting fee, which shall accrue at the rate of 0.125% per annum on the average
daily amount of the LC Exposure (excluding any portion thereof attributable to
unreimbursed LC Disbursements) during the period from and including the date of
this Agreement to but excluding the later of the date of termination of the
Commitments and the date on which there ceases to be any LC Exposure, provided
that in no event shall such fee be less than $750 during any quarter, and
(iii) to the Issuing Bank, for its own account, its standard fees with respect
to the issuance, amendment,

 

42

--------------------------------------------------------------------------------


 

renewal or extension of any Letter of Credit or processing of drawings
thereunder.  Participation fees and fronting fees accrued through and including
the last day of March, June, September and December of each year shall be
payable on the third Business Day following such last day, commencing on the
first such date to occur after the date of this Agreement; provided that all
such fees shall be payable on the Termination Date and any such fees accruing
after the Termination Date shall be payable on demand.  Any other fees payable
to the Issuing Bank pursuant to this Section 3.05(a) shall be payable within 10
days after demand.  All participation fees and fronting fees shall be computed
on the basis of a year of 360 days, unless such computation would exceed the
Highest Lawful Rate, in which case interest shall be computed on the basis of a
year of 365 days (or 366 days in a leap year), and shall be payable for the
actual number of days elapsed (including the first day but excluding the last
day).

 

(c)           Administrative Agent Fees.  The Borrower agrees to pay to the
Administrative Agent, for its own account, fees payable in the amounts and at
the times separately agreed upon between the Borrower and the Administrative
Agent.

 

(d)           Defaulting Lender Fees.  The Borrower shall not be obligated to
pay the Administrative Agent any Defaulting Lender’s ratable share of the fees
described in Sections 3.05(a) and (b) for the period commencing on the day such
Defaulting Lender becomes a Defaulting Lender and continuing for so long as such
Lender continues to be a Defaulting Lender.

 

ARTICLE IV
Payments; Pro Rata Treatment; Sharing of Set-offs

 

Section 4.01           Payments Generally; Pro Rata Treatment; Sharing of
Set-offs.

 

(a)           Payments by the Borrower.  The Borrower shall make each payment
required to be made by it hereunder (whether of principal, interest, fees or
reimbursement of LC Disbursements, or of amounts payable under Section 5.01,
Section 5.02, Section 5.03 or otherwise) prior to 1:00 p.m., New York City time,
on the date when due, in immediately available funds, without defense,
deduction, recoupment, set-off or counterclaim.  Fees, once paid, shall be fully
earned and shall not be refundable under any circumstances absent manifest error
(e.g., as a result of a clerical mistake).  Any amounts received after such time
on any date may, in the discretion of the Administrative Agent, be deemed to
have been received on the next succeeding Business Day for purposes of
calculating interest thereon.  All such payments shall be made to the
Administrative Agent at its offices specified in Section 12.01, except payments
to be made directly to the Issuing Bank as expressly provided herein and except
that payments pursuant to Section 2.09, Section 5.01, Section 5.02, Section 5.03
and Section 12.03 shall be made directly to the Persons entitled thereto.  The
Administrative Agent shall distribute any such payments received by it for the
account of any other Person to the appropriate recipient promptly following
receipt thereof.  If any payment hereunder shall be due on a day that is not a
Business Day, the date for payment shall be extended to the next succeeding
Business Day, and, in the case of any payment accruing interest, interest
thereon shall be payable for the period of such extension.  All payments
hereunder shall be made in dollars.

 

43

--------------------------------------------------------------------------------


 

(b)           Application of Insufficient Payments.  If at any time insufficient
funds are received by and available to the Administrative Agent to pay fully all
amounts of principal, unreimbursed LC Disbursements, interest and fees then due
hereunder, such funds shall be applied (i) first, towards payment of interest
and fees then due hereunder, ratably among the parties entitled thereto in
accordance with the amounts of interest and fees then due to such parties, and
(ii) second, towards payment of principal and unreimbursed LC Disbursements then
due hereunder, ratably among the parties entitled thereto in accordance with the
amounts of principal and unreimbursed LC Disbursements then due to such parties.

 

(c)           Sharing of Payments by Lenders.  If any Lender shall, by
exercising any right of set-off or counterclaim or otherwise, obtain payment in
respect of any principal of or interest on any of its Loans or participations in
LC Disbursements resulting in such Lender receiving payment of a greater
proportion of the aggregate amount of its Loans and participations in LC
Disbursements and accrued interest thereon than the proportion received by any
other Lender (other than, in the case of the Swing Line Loans, the Swing Line
Lender), then the Lender receiving such greater proportion shall purchase (for
cash at face value) participations in the Loans and participations in LC
Disbursements of other Lenders to the extent necessary so that the benefit of
all such payments shall be shared by the Lenders ratably in accordance with the
aggregate amount of principal of and accrued interest on their respective Loans
and participations in LC Disbursements; provided that (i) if any such
participations are purchased and all or any portion of the payment giving rise
thereto is recovered, such participations shall be rescinded and the purchase
price restored to the extent of such recovery, without interest, and (ii) the
provisions of this Section 4.01(c) shall not be construed to apply to any
payment made by the Borrower pursuant to and in accordance with the express
terms of this Agreement or any payment obtained by a Lender as consideration for
the assignment of or sale of a participation in any of its Loans or
participations in LC Disbursements to any assignee or participant, other than to
the Borrower or any Subsidiary or Affiliate thereof (as to which the provisions
of this Section 4.01(c) shall apply).  The Borrower consents to the foregoing
and agrees, to the extent it may effectively do so under applicable law, that
any Lender acquiring a participation pursuant to the foregoing arrangements may
exercise against the Borrower rights of set-off and counterclaim with respect to
such participation as fully as if such Lender were a direct creditor of the
Borrower in the amount of such participation.

 

Section 4.02           Presumption of Payment by the Borrower.  Unless the
Administrative Agent shall have received notice from the Borrower prior to the
date on which any payment is due to the Administrative Agent for the account of
the Lenders or the Issuing Bank that the Borrower will not make such payment,
the Administrative Agent may assume that the Borrower has made such payment on
such date in accordance herewith and may, in reliance upon such assumption,
distribute to the Lenders or the Issuing Bank, as the case may be, the amount
due.  In such event, if the Borrower has not in fact made such payment, then
each of the Lenders or the Issuing Bank, as the case may be, severally agrees to
repay to the Administrative Agent forthwith on demand the amount so distributed
to such Lender or Issuing Bank with interest thereon, for each day from and
including the date such amount is distributed to it to but excluding the date of
payment to the Administrative Agent, at the greater of the Federal Funds
Effective Rate and a rate determined by the Administrative Agent in accordance
with banking industry rules on interbank compensation.

 

44

--------------------------------------------------------------------------------


 

Section 4.03           Certain Deductions by the Administrative Agent.  If any
Lender shall fail to make any payment required to be made by it pursuant to
Section 2.05(a), Section 2.08(d), Section 2.08(e) or Section 4.02 then the
Administrative Agent may, in its discretion (notwithstanding any contrary
provision hereof), apply any amounts thereafter received by the Administrative
Agent for the account of such Lender to satisfy such Lender’s obligations under
such Sections until all such unsatisfied obligations are fully paid.  If at any
time prior to the acceleration or maturity of the Loans, the Administrative
Agent shall receive any payment in respect of principal of a Loan or a
reimbursement of an LC Disbursement while one or more Defaulting Lenders shall
be party to this Agreement, the Administrative Agent shall apply such payment
first to the Borrowing(s) for which such Defaulting Lender(s) shall have failed
to fund its pro rata share until such time as such Borrowing(s) are paid in full
or each Lender (including each Defaulting Lender) is owed its Applicable
Percentage of all Loans then outstanding.  After acceleration or maturity of the
Loans, all principal will be paid ratably as provided in Section 10.02(c).

 

Section 4.04           Disposition of Proceeds.  The Security Instruments
contain an assignment by the Borrower and/or the Guarantors unto and in favor of
the Administrative Agent for the benefit of the Lenders of all of the Borrower’s
or each Guarantor’s interest in and to production and all proceeds attributable
thereto which may be produced from or allocated to the Mortgaged Property.  The
Security Instruments further provide in general for the application of such
proceeds to the satisfaction of the Indebtedness and other obligations described
therein and secured thereby.  Notwithstanding the assignment contained in such
Security Instruments, until the occurrence of an Event of Default, a. the
Administrative Agent and the Lenders agree that they will neither notify the
purchaser or purchasers of such production nor take any other action to cause
such proceeds to be remitted to the Administrative Agent or the Lenders, but the
Lenders will instead permit such proceeds to be paid to the Borrower and its
Subsidiaries and b. the Lenders hereby authorize the Administrative Agent to
take such actions as may be necessary to cause such proceeds to be paid to the
Borrower and/or such Subsidiaries.

 

Section 4.05           Cash Collateral.  At any time that there shall exist a
Defaulting Lender, within one Business Day following the written request of the
Administrative Agent or any Issuing Bank (with a copy to the Administrative
Agent) the Borrower shall Cash Collateralize the Issuing Banks’ Fronting
Exposure with respect to such Defaulting Lender (determined after giving effect
to Section 4.06(a)(iv) and any Cash Collateral provided by such Defaulting
Lender) in an amount not less than the Minimum Collateral Amount.

 

(a)           Grant of Security Interest.  The Borrower, and to the extent
provided by any Defaulting Lender, such Defaulting Lender, hereby grants to the
Administrative Agent, for the benefit of the Issuing Banks, and agrees to
maintain, a first priority security interest in all such Cash Collateral as
security for the Defaulting Lenders’ obligation to fund participations in
respect of LC Commitments, to be applied pursuant to clause (b) below.  If at
any time the Administrative Agent determines that Cash Collateral is subject to
any right or claim of any Person other than the Administrative Agent and the
Issuing Banks as herein provided (other than Excepted Liens), or that the total
amount of such Cash Collateral is less than the Minimum Collateral Amount, the
Borrower will, promptly upon demand by the Administrative Agent, pay or provide
to the Administrative Agent additional Cash Collateral in an amount sufficient
to

 

45

--------------------------------------------------------------------------------


 

eliminate such deficiency (after giving effect to any Cash Collateral provided
by the Defaulting Lender).

 

(b)           Application.  Notwithstanding anything to the contrary contained
in this Agreement, Cash Collateral provided under this Section 4.05 or
Section 4.06 in respect of Letters of Credit shall be applied to the
satisfaction of the Defaulting Lender’s obligation to fund participations in
respect of LC Commitments (including, as to Cash Collateral provided by a
Defaulting Lender, any interest accrued on such obligation) for which the Cash
Collateral was so provided, prior to any other application of such property as
may otherwise be provided for herein.

 

(c)           Termination of Requirement.  Cash Collateral (or the appropriate
portion thereof) provided to reduce any Issuing Bank’s Fronting Exposure shall
no longer be required to be held as Cash Collateral pursuant to this
Section 4.05 following (i) the elimination of the applicable Fronting Exposure
(including by the termination of Defaulting Lender status of the applicable
Lender), or (ii) the determination by the Administrative Agent and each Issuing
Bank that there exists excess Cash Collateral; provided that, subject to
Section 4.06 the Person providing Cash Collateral and each Issuing Bank may
agree that Cash Collateral shall be held to support future anticipated Fronting
Exposure or other obligations and provided further that to the extent that such
Cash Collateral was provided by the Borrower, such Cash Collateral shall remain
subject to the security interest granted pursuant to the Loan Documents.

 

Section 4.06           Defaulting Lenders

 

(a)           Defaulting Lender Adjustments.  Notwithstanding anything to the
contrary contained in this Agreement, if any Lender becomes a Defaulting Lender,
then, until such time as such Lender is no longer a Defaulting Lender, to the
extent permitted by applicable law:

 

(i)            Waivers and Amendments.  Such Defaulting Lender’s right to
approve or disapprove any amendment, waiver or consent with respect to this
Agreement shall be restricted as set forth in the definition of Required
Lenders.

 

(ii)           Defaulting Lender Waterfall. Any payment of principal, interest,
fees or other amounts received by the Administrative Agent for the account of
such Defaulting Lender (whether voluntary or mandatory, at maturity, pursuant to
Article X or otherwise) or received by the Administrative Agent from a
Defaulting Lender pursuant to any right of set-off or counterclaim or otherwise
shall be applied at such time or times as may be determined by the
Administrative Agent as follows: first, to the payment of any amounts owing by
such Defaulting Lender to the Administrative Agent hereunder; second, to the
payment on a pro rata basis of any amounts owing by such Defaulting Lender to
any Issuing Bank or Swing Line Lender hereunder; third, to Cash Collateralize
the Issuing Banks’ Fronting Exposure with respect to such Defaulting Lender in
accordance with Section 4.05; fourth, as the Borrower may request (so long as no
Default or Event of Default exists), to the funding of any Loan in respect of
which such Defaulting Lender has failed to fund its portion thereof as required
by this Agreement, as determined by the Administrative Agent; fifth, if so
determined by the Administrative Agent and the Borrower, to be held in a deposit
account and released pro rata in order to (x) satisfy such

 

46

--------------------------------------------------------------------------------


 

Defaulting Lender’s potential future funding obligations with respect to Loans
under this Agreement and (y) Cash Collateralize the Issuing Banks’ future
Fronting Exposure with respect to such Defaulting Lender with respect to future
Letters of Credit issued under this Agreement, in accordance with Section 4.05;
sixth, to the payment of any amounts owing to the Lenders, the Issuing Banks or
Swing Line Lenders as a result of any judgment of a court of competent
jurisdiction obtained by any Lender, the Issuing Banks or Swing Line Lenders
against such Defaulting Lender as a result of such Defaulting Lender’s breach of
its obligations under this Agreement; seventh, so long as no Default or Event of
Default exists, to the payment of any amounts owing to the Borrower as a result
of any judgment of a court of competent jurisdiction obtained by the Borrower
against such Defaulting Lender as a result of such Defaulting Lender’s breach of
its obligations under this Agreement; and eighth, to such Defaulting Lender or
as otherwise directed by a court of competent jurisdiction; provided that if
(x) such payment is a payment of the principal amount of any Loans or LC
Disbursements in respect of which such Defaulting Lender has not fully funded
its appropriate share, and (y) such Loans were made or the related Letters of
Credit were issued at a time when the conditions set forth in Section 6.02 were
satisfied or waived, such payment shall be applied solely to pay the Loans of,
and LC Disbursements owed to, all non-Defaulting Lenders on a pro rata basis
prior to being applied to the payment of any Loans of, or LC Disbursements owed
to, such Defaulting Lender until such time as all Loans and funded and unfunded
participations in LC Commitments and Swing Line Loans are held by the Lenders
pro rata in accordance with the Commitments under the applicable Facility
without giving effect to Section 4.06(a)(iv). Any payments, prepayments or other
amounts paid or payable to a Defaulting Lender that are applied (or held) to pay
amounts owed by a Defaulting Lender or to post Cash Collateral pursuant to this
Section 4.06(a)(ii) shall be deemed paid to and redirected by such Defaulting
Lender, and each Lender irrevocably consents hereto.

 

(iii)          Certain Fees.

 

(A)          No Defaulting Lender shall be entitled to receive any commitment
fee for any period during which that Lender is a Defaulting Lender (and the
Borrower shall not be required to pay any such fee that otherwise would have
been required to have been paid to that Defaulting Lender).

 

(B)           Each Defaulting Lender shall be entitled to receive fees
associated with Letters of Credit set forth in Section 3.05(b) for any period
during which that Lender is a Defaulting Lender only to the extent allocable to
its Applicable Percentage of the stated amount of Letters of Credit for which it
has provided Cash Collateral pursuant to Section 4.05.

 

(C)           With respect to any commitment fee or fees associated with Letters
of Credit not required to be paid to any Defaulting Lender pursuant to clause
(A) or (B) above, the Borrower shall (x) pay to each Non-Defaulting Lender that
portion of any such fee otherwise payable to such Defaulting Lender with respect
to such Defaulting Lender’s participation in LC Commitment or Swing Line Loans
that has been reallocated to such non-Defaulting Lender pursuant to clause
(iv) below, (y) pay to each Issuing Bank and Swing Line Lender, as applicable,
the amount of any such fee otherwise payable to such Defaulting Lender

 

47

--------------------------------------------------------------------------------


 

to the extent allocable to such Issuing Bank’s or Swing Line Lender’s Fronting
Exposure to such Defaulting Lender, and (z) not be required to pay the remaining
amount of any such fee.

 

(iv)          Reallocation of Participations to Reduce Fronting Exposure.  All
or any part of such Defaulting Lender’s participation in LC Commitments and
Swing Line Loans shall be reallocated among the non-Defaulting Lenders in
accordance with their respective Applicable Percentages (calculated without
regard to such Defaulting Lender’s Commitment) but only to the extent that
(x) the conditions set forth in Section 6.02 are satisfied at the time of such
reallocation (and, unless the Borrower shall have otherwise notified the
Administrative Agent at such time, the Borrower shall be deemed to have
represented and warranted that such conditions are satisfied at such time), and
(y) such reallocation does not cause the aggregate Revolving Credit Exposure of
any non-Defaulting Lender to exceed such non-Defaulting Lender’s Commitment.  No
reallocation hereunder shall constitute a waiver or release of any claim of any
party hereunder against a Defaulting Lender arising from that Lender having
become a Defaulting Lender, including any claim of a non-Defaulting Lender as a
result of such non-Defaulting Lender’s increased exposure following such
reallocation.

 

(v)           Cash Collateral, Repayment of Swing Line Loans.  If the
reallocation described in clause (iv) above cannot, or can only partially, be
effected, the Borrower shall, without prejudice to any right or remedy available
to it hereunder or under law, (x) first, prepay Swing Line Loans in an amount
equal to the Swing Line Lenders’ Fronting Exposure and (y) second, cash
collateralize the Issuing Banks’ LC Exposure in accordance with the procedures
set forth in Section 4.05.

 

(b)           Defaulting Lender Cure.  If the Borrower, the Administrative Agent
and each Swing Line Lender and Issuing Bank agree in writing that a Lender is no
longer a Defaulting Lender, the Administrative Agent will so notify the parties
hereto, whereupon as of the effective date specified in such notice and subject
to any conditions set forth therein (which may include arrangements with respect
to any Cash Collateral), that Lender will, to the extent applicable, purchase at
par that portion of outstanding Loans of the other Lenders or take such other
actions as the Administrative Agent may determine to be necessary to cause the
Loans and funded and unfunded participations in Letters of Credit and Swing Line
Loans to be held pro rata by the Lenders in accordance with the Commitments
(without giving effect to Section 4.06(a)(iv)), whereupon such Lender will cease
to be a Defaulting Lender; provided that no adjustments will be made
retroactively with respect to fees accrued or payments made by or on behalf of
the Borrower while that Lender was a Defaulting Lender; and provided, further,
that except to the extent otherwise expressly agreed by the affected parties, no
change hereunder from Defaulting Lender to Lender will constitute a waiver or
release of any claim of any party hereunder arising from that Lender’s having
been a Defaulting Lender.

 

(c)           New Swing Line Loans/Letters of Credit.  So long as any Lender is
a Defaulting Lender, (i) the Swing Line Lender shall not be required to fund any
Swing Line Loans unless it is satisfied that it will have no Fronting Exposure
after giving effect to such Swing Line Loan and (ii) no Issuing Bank shall be
required to issue, extend, renew or increase any Letter of Credit unless it is
satisfied that it will have no Fronting Exposure after giving effect thereto.

 

48

--------------------------------------------------------------------------------


 

ARTICLE V
INCREASED COSTS; BREAK FUNDING PAYMENTS; TAXES; ILLEGALITY

 

Section 5.01           Increased Costs.

 

(a)           Eurodollar Changes in Law.  If any Change in Law shall:

 

(i)            impose, modify or deem applicable any reserve, special deposit or
similar requirement against assets of, deposits with or for the account of, or
credit extended by, any Lender (except  any such reserve requirement reflected
in the Adjusted LIBO Rate); or

 

(ii)           impose on any Lender or the London interbank market any other
condition affecting this Agreement or Eurodollar Loans made by such Lender;

 

and the result of any of the foregoing shall be to increase the cost to such
Lender of making or maintaining any Eurodollar Loan (or of maintaining its
obligation to make any such Loan) or to reduce the amount of any sum received or
receivable by such Lender (whether of principal, interest or otherwise), then
the Borrower will pay to such Lender such additional amount or amounts as will
compensate such Lender for such additional costs incurred or reduction suffered.

 

(b)           Capital Requirements.  If any Lender or the Issuing Bank
determines that any Change in Law regarding capital requirements has or would
have the effect of reducing the rate of return on such Lender’s or the Issuing
Bank’s capital or on the capital of such Lender’s or the Issuing Bank’s holding
company, if any, as a consequence of this Agreement or the Loans made by, or
participations in Letters of Credit held by, such Lender, or the Letters of
Credit issued by the Issuing Bank, to a level below that which such Lender or
the Issuing Bank or such Lender’s or the Issuing Bank’s holding company could
have achieved but for such Change in Law (taking into consideration such
Lender’s or the Issuing Bank’s policies and the policies of such Lender’s or the
Issuing Bank’s holding company with respect to capital adequacy), then from time
to time the Borrower will pay to such Lender or the Issuing Bank, as the case
may be, such additional amount or amounts as will compensate such Lender or the
Issuing Bank or such Lender’s or the Issuing Bank’s holding company for any such
reduction suffered.

 

(c)           Certificates.  A certificate of a Lender or the Issuing Bank
setting forth the amount or amounts necessary to compensate such Lender or the
Issuing Bank or its holding company, as the case may be, as specified in
Section 5.01(a) or (b) and reasonably detailed calculations therefor shall be
delivered to the Borrower and shall be conclusive absent manifest error.  The
Borrower shall pay such Lender or the Issuing Bank, as the case may be, the
amount shown as due on any such certificate within 10 days after receipt
thereof.

 

(d)           Effect of Failure or Delay in Requesting Compensation.  Failure or
delay on the part of any Lender or the Issuing Bank to demand compensation
pursuant to this Section 5.01 shall not constitute a waiver of such Lender’s or
the Issuing Bank’s right to demand such compensation; provided that the Borrower
shall not be required to compensate a Lender or the Issuing Bank pursuant to
this Section 5.01 for any increased costs or reductions incurred more than 180
days prior to the date that such Lender or the Issuing Bank, as the case may be,
notifies the Borrower of the Change in Law giving rise to such increased costs
or reductions and of such Lender’s or the Issuing Bank’s intention to claim
compensation therefor; provided further that, if

 

49

--------------------------------------------------------------------------------


 

the Change in Law giving rise to such increased costs or reductions is
retroactive, then the 180-day period referred to above shall be extended to
include the period of retroactive effect thereof.

 

Section 5.02           Break Funding Payments.  In the event of (a) the payment
of any principal of any Eurodollar Loan other than on the last day of an
Interest Period applicable thereto (including as a result of an Event of
Default), (b) the conversion of any Eurodollar Loan into an ABR Loan other than
on the last day of the Interest Period applicable thereto, (c) the failure to
borrow, convert, continue or prepay any Eurodollar Loan on the date specified in
any notice delivered pursuant hereto, or (d) the assignment of any Eurodollar
Loan other than on the last day of the Interest Period applicable thereto as a
result of a request by the Borrower pursuant to Section 5.04(a), then, in any
such event, the Borrower shall compensate each Lender for the loss, cost and
expense attributable to such event.  In the case of a Eurodollar Loan, such
loss, cost or expense to any Lender shall be deemed to include an amount
determined by such Lender to be the excess, if any, of (i) the amount of
interest which would have accrued on the principal amount of such Loan had such
event not occurred, at the Adjusted LIBO Rate that would have been applicable to
such Loan, for the period from the date of such event to the last day of the
then current Interest Period therefor (or, in the case of a failure to borrow,
convert or continue, for the period that would have been the Interest Period for
such Loan), over (ii) the amount of interest which would accrue on such
principal amount for such period at the interest rate which such Lender would
bid were it to bid, at the commencement of such period, for dollar deposits of a
comparable amount and period from other banks in the eurodollar market.

 

A certificate of any Lender setting forth any amount or amounts that such Lender
is entitled to receive pursuant to this Section 5.02 and reasonably detailed
calculations therefor shall be delivered to the Borrower and shall be conclusive
absent manifest error.  The Borrower shall pay such Lender the amount shown as
due on any such certificate within 30 days after receipt thereof.

 

Section 5.03           Taxes.

 

(a)           Payments Free of Taxes.  Any and all payments by or on account of
any obligation of the Borrower or any Guarantor under any Loan Document shall be
made free and clear of and without deduction for any Indemnified Taxes or Other
Taxes; provided that if the Borrower or any Guarantor shall be required to
deduct any Indemnified Taxes or Other Taxes from such payments, then (i) the sum
payable shall be increased as necessary so that after making all required
deductions (including deductions applicable to additional sums payable under
this Section 5.03(a)), the Administrative Agent, Lender or Issuing Bank (as the
case may be) receives an amount equal to the sum it would have received had no
such deductions been made, (ii) the Borrower or such Guarantor shall make such
deductions and (iii) the Borrower or such Guarantor shall pay the full amount
deducted to the relevant Governmental Authority in accordance with applicable
law.

 

(b)           Payment of Other Taxes by the Borrower.  The Borrower shall pay
any Other Taxes to the relevant Governmental Authority in accordance with
applicable law.

 

50

--------------------------------------------------------------------------------


 

(c)           Indemnification.

 

(i)            Indemnification by the Borrower.  The Borrower shall indemnify
the Administrative Agent, each Lender and the Issuing Bank, within 10 days after
written demand therefor, for the full amount of any Indemnified Taxes or Other
Taxes paid by the Administrative Agent, such Lender or the Issuing Bank, as the
case may be, on or with respect to any payment by or on account of any
obligation of the Borrower hereunder (including Indemnified Taxes or Other Taxes
imposed or asserted on or attributable to amounts payable under this
Section 5.03) and any penalties, interest and reasonable expenses arising
therefrom or with respect thereto, whether or not such Indemnified Taxes or
Other Taxes were correctly or legally imposed or asserted by the relevant
Governmental Authority.  A certificate of the Administrative Agent, a Lender or
the Issuing Bank as to the amount of such payment or liability under this
Section 5.03 shall be delivered to the Borrower and shall be conclusive absent
manifest error.

 

(ii)           Indemnification by the Lenders.  Each Lender shall severally
indemnify the Administrative Agent within 10 days after demand therefore, for
(A) solely with respect to the Administrative Agent, any Indemnified Taxes
attributable to such Lender (but only to the extent that the Borrower has not
already indemnified the Administrative Agent for such Indemnified Taxes and
without limiting the obligation of the Borrower to do so), (B) any Taxes
attributable to such Lender’s failure to comply with the provisions of
Section 12.04 relating to the maintenance of a Participant Register, and (C) any
Excluded Taxes attributable to such Lender, in each case, that are payable or
paid by the Administrative Agent or, with respect to clauses (B) and (C), and
any reasonable expenses arising therefrom or with respect thereto, whether or
not such Taxes were correctly or legally imposed or asserted by the relevant
Governmental Authority.   A certificate as to the amount of such payment or
liability delivered to any Lender by the Administrative Agent shall be
conclusive absent manifest error.  Each Lender hereby authorizes the
Administrative Agent to set off and apply any and all amounts at any time owing
to such Lender under any Loan Document or otherwise payable by the
Administrative Agent to the Lender from any other source against any amount due
to the Administrative Agent under this Section 5.03(c)(ii).

 

(d)           Evidence of Payments.  As soon as practicable after any payment of
Indemnified Taxes or Other Taxes by the Borrower or a Guarantor to a
Governmental Authority, the Borrower shall deliver to the Administrative Agent
the original or a certified copy of a receipt issued by such Governmental
Authority evidencing such payment, a copy of the return reporting such payment
or other evidence of such payment reasonably satisfactory to the Administrative
Agent.

 

(e)           Status of Lenders; Tax Documentation.

 

(i)            Any Lender that is entitled to an exemption from or reduction of
withholding Tax with respect to payments made under any Loan Document shall
deliver to the Borrower and the Administrative Agent, at the time or times
reasonably requested by the Borrower or the Administrative Agent, such properly
completed and executed documentation reasonably requested by the Borrower or the
Administrative Agent as will permit such payments to be made without withholding
or at a reduced rate of withholding. In addition, any Lender, if reasonably
requested by the Borrower or the Administrative Agent, shall deliver such other
documentation prescribed by applicable law or reasonably requested by the
Borrower or the

 

51

--------------------------------------------------------------------------------


 

Administrative Agent as will enable the Borrower or the Administrative Agent to
determine whether or not such Lender is subject to backup withholding or
information reporting requirements.

 

(ii)           Without limiting the generality of the foregoing, in the event
that the Borrower is a U.S. Borrower,

 

(A)          any Lender that is a U.S. Person shall deliver to the Borrower and
the Administrative Agent on or prior to the date on which such Lender becomes a
Lender under this Agreement (and from time to time thereafter upon the
reasonable request of the Borrower or the Administrative Agent), executed
originals of IRS Form W-9 certifying that such Lender is exempt from U.S.
federal backup withholding tax;

 

(B)           any Foreign Lender shall, to the extent it is legally entitled to
do so, deliver to the Borrower and the Administrative Agent (in such number of
copies as shall be requested by the recipient) on or prior to the date on which
such Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Borrower or the Administrative
Agent), whichever of the following is applicable:

 

(1)           in the case of a Foreign Lender claiming the benefits of an income
tax treaty to which the United States is a party (x) with respect to payments of
interest under any Loan Document, executed originals of IRS Form W-8BEN
establishing an exemption from, or reduction of, U.S. federal withholding Tax
pursuant to the “interest” article of such tax treaty and (y) with respect to
any other applicable payments under any Loan Document, IRS Form W-8BEN
establishing an exemption from, or reduction of, U.S. federal withholding Tax
pursuant to the “business profits” or “other income” article of such tax treaty;

 

(2)           executed originals of IRS Form W-8ECI;

 

(3)           in the case of a Foreign Lender claiming the benefits of the
exemption for portfolio interest under Section 881(c) of the Code, (x) a
certificate to the effect that such Foreign Lender is not a “bank” within the
meaning of Section 881(c)(3)(A) of the Code, a “10 percent shareholder” of the
Borrower within the meaning of Section 881(c)(3)(B) of the Code, or a
“controlled foreign corporation” described in Section 881(c)(3)(C) of the Code
(a “U.S. Tax Compliance Certificate”) and (y) executed originals of IRS
Form W-8BEN; or

 

(4)           to the extent a Foreign Lender is not the beneficial owner,
executed originals of IRS Form W-8IMY, accompanied by IRS Form W-8ECI, IRS
Form W-8BEN, a U.S. Tax Compliance Certificate, IRS Form W-9, and/or other
certification documents from each beneficial owner, as applicable; provided that
if the Foreign Lender is a partnership and one or more direct or indirect
partners of such Foreign Lender are claiming the portfolio interest exemption,
such Foreign Lender may provide a U.S. Tax Compliance Certificate on behalf of
each such direct and indirect partner;

 

(C)           any Foreign Lender shall, to the extent it is legally entitled to
do so, deliver to the Borrower and the Administrative Agent (in such number of
copies as shall be requested by the recipient) on or prior to the date on which
such Foreign Lender becomes a

 

52

--------------------------------------------------------------------------------


 

Lender under this Agreement (and from time to time thereafter upon the
reasonable request of the Borrower or the Administrative Agent), executed
originals of any other form prescribed by applicable law as a basis for claiming
exemption from or a reduction in U.S. federal withholding Tax, duly completed,
together with such supplementary documentation as may be prescribed by
applicable law to permit the Borrower or the Administrative Agent to determine
the withholding or deduction required to be made; and

 

(D)          if a payment made to a Lender under any Loan Document would be
subject to U.S. federal withholding Tax imposed by FATCA if such Lender were to
fail to comply with the applicable reporting requirements of FATCA (including
those contained in Section 1471(b) or 1472(b) of the Code, as applicable), such
Lender shall deliver to the Borrower and the Administrative Agent at the time or
times prescribed by law and at such time or times reasonably requested by the
Borrower or the Administrative Agent such documentation prescribed by applicable
law (including as prescribed by Section 1471(b)(3)(C)(i) of the Code) and such
additional documentation reasonably requested by the Borrower or the
Administrative Agent as may be necessary for the Borrower and the Administrative
Agent to comply with their obligations under FATCA and to determine that such
Lender has complied with such Lender’s obligations under FATCA or to determine
the amount to deduct and withhold from such payment. Solely for purposes of this
clause (D), “FATCA” shall include any amendments made to FATCA after the date of
this Agreement.

 

Each Lender agrees that if any form or certification it previously delivered
expires or becomes obsolete or inaccurate in any respect, it shall update such
form or certification or promptly notify the Borrower and the Administrative
Agent in writing of its legal inability to do so.

 

(f)            Tax Refunds.  If the Administrative Agent, any Lender, or the
Issuing Bank determines, in its sole discretion, that it has received a refund
of any Taxes or Other Taxes as to which it has been indemnified by the Borrower
or with respect to which the Borrower has paid additional amounts pursuant to
this Section 5.03, it shall pay over such refund to the Borrower (but only to
the extent of indemnity payments made, or additional amounts paid, by the
Borrower under this Section 5.03 with respect to the Taxes or Other Taxes giving
rise to such refund), net of all out-of-pocket expenses of such Agent or such
Lender and without interest (other than any interest paid by the relevant
Governmental Authority with respect to such refund); provided, that the
Borrower, upon the request of the Administrative Agent, such Lender, or the
Issuing Bank agrees to repay the amount paid over to the Borrower (plus any
penalties, interest or other charges imposed by the relevant Governmental
Authority) to the Administrative Agent, such Lender, or the Issuing Bank in the
event Administrative Agent, such Lender, or the Issuing Bank is required to
repay such refund to such Governmental Authority.  This Section 5.03 shall not
be construed to require the Administrative Agent, any Lender, or the Issuing
Bank to make available its tax returns (or any other information relating to its
taxes which it deems confidential) to the Borrower or any other Person. 
Notwithstanding anything to the contrary in this paragraph (f), in no event will
the indemnified party be required to pay any amount to an indemnifying party
pursuant to this paragraph (f) the payment of which would place the indemnified
party in a less favorable net after-Tax position than the indemnified party
would have been in if the indemnification payments or additional amounts giving
rise to such refund had never been paid.  This paragraph shall not be construed
to require any indemnified party to

 

53

--------------------------------------------------------------------------------


 

make available its Tax returns (or any other information relating to its Taxes
that it deems confidential) to the indemnifying party or any other Person.

 

Section 5.04           Mitigation Obligations; Replacement of Lenders.

 

(a)           Designation of Different Lending Office.  If any Lender requests
compensation under Section 5.01, or if the Borrower is required to pay any
additional amount to any Lender or any Governmental Authority for the account of
any Lender pursuant to Section 5.03, then such Lender shall use reasonable
efforts to designate a different lending office for funding or booking its Loans
hereunder or to assign its rights and obligations hereunder to another of its
offices, branches or affiliates, if, in the judgment of such Lender, such
designation or assignment (i) would eliminate or reduce amounts payable pursuant
to Section 5.01 or Section 5.03, as the case may be, in the future and
(ii) would not subject such Lender to any unreimbursed cost or expense and would
not otherwise be disadvantageous to such Lender.  The Borrower hereby agrees to
pay all reasonable costs and expenses incurred by any Lender in connection with
any such designation or assignment.

 

(b)           Replacement of Lenders.  If (i) any Lender requests compensation
under Section 5.01, (ii) the Borrower is required to pay any additional amount
to any Lender or any Governmental Authority for the account of any Lender
pursuant to Section 5.03, (iii) any Lender is a Defaulting Lender hereunder, or
(iv) any Lender fails to approve or consent (or is not deemed to have approved
or consented) to a requested amendment, waiver or other action (including
increasing or maintaining the Borrowing Base) when the Required Lenders have
provided their approval or consent to such amendment, waiver or other action,
then the Borrower may, at its sole expense and effort, upon notice to such
Lender and the Administrative Agent, require such Lender to assign and delegate,
without recourse (in accordance with and subject to the restrictions contained
in Section 12.04(b)), all its interests, rights and obligations under this
Agreement to an assignee that shall assume such obligations (which assignee may
be another Lender, if a Lender accepts such assignment); provided that (i) the
Borrower shall have received the prior written consent of the Administrative
Agent, which consent shall not unreasonably be withheld or delayed, (ii) such
Lender shall have received payment of an amount equal to the outstanding
principal of its Loans and participations in LC Disbursements, accrued interest
thereon, accrued fees and all other amounts payable to it hereunder, from the
assignee (to the extent of such outstanding principal and accrued interest and
fees) or the Borrower (in the case of all other amounts) and (iii) in the case
of any such assignment resulting from a claim for compensation under
Section 5.01 or payments required to be made pursuant to Section 5.03, such
assignment will result in a reduction in such compensation or payments.  A
Lender shall not be required to make any such assignment and delegation if,
prior thereto, as a result of a waiver by such Lender or otherwise, the
circumstances entitling the Borrower to require such assignment and delegation
cease to apply.

 

Section 5.05           Illegality.  Notwithstanding any other provision of this
Agreement, in the event that it becomes unlawful for any Lender or its
applicable lending office to honor its obligation to make or maintain Eurodollar
Loans either generally or having a particular Interest Period hereunder, then
(a) such Lender shall promptly notify the Borrower and the Administrative Agent
thereof and such Lender’s obligation to make such Eurodollar Loans shall be
suspended (the “Affected Loans”) until such time as such Lender may again make
and

 

54

--------------------------------------------------------------------------------


 

maintain such Eurodollar Loans and (b) all Affected Loans which would otherwise
be made by such Lender shall be made instead as ABR Loans (and, if such Lender
so requests by notice to the Borrower and the Administrative Agent, all Affected
Loans of such Lender then outstanding shall be automatically converted into ABR
Loans on the date specified by such Lender in such notice) and, to the extent
that Affected Loans are so made as (or converted into) ABR Loans, all payments
of principal which would otherwise be applied to such Lender’s Affected Loans
shall be applied instead to its ABR Loans.

 

ARTICLE VI
CONDITIONS PRECEDENT

 

Section 6.01           Effective Date.  The obligations of the Lenders to make
Loans and of the Issuing Bank to issue Letters of Credit hereunder shall not
become effective until the date on which each of the following conditions is
satisfied (or waived in accordance with Section 12.02):

 

(a)           The Administrative Agent, the Arranger and the Lenders shall have
received all commitment, facility and agency fees and all other fees and amounts
due and payable on or prior to the Effective Date, including, to the extent
invoiced, reimbursement or payment of all reasonable out-of-pocket expenses
required to be reimbursed or paid by the Borrower hereunder (including to the
extent invoiced on or prior to the Effective Date, the fees and expenses of
Vinson & Elkins L.L.P., counsel to the Administrative Agent).

 

(b)           The Administrative Agent shall have received a certificate of the
Secretary or an Assistant Secretary of the Borrower and each Guarantor setting
forth (i) resolutions of its board of directors with respect to the
authorization of the Borrower or such Guarantor to execute and deliver the Loan
Documents to which it is a party and to enter into the transactions contemplated
in those documents, (ii) the officers of the Borrower or such Guarantor (y) who
are authorized to sign the Loan Documents to which the Borrower or such
Guarantor is a party and (z) who will, until replaced by another officer or
officers duly authorized for that purpose, act as its representative for the
purposes of signing documents and giving notices and other communications in
connection with this Agreement and the transactions contemplated hereby,
(iii) specimen signatures of such authorized officers, and (iv) the articles or
certificate of incorporation and bylaws of the Borrower and such Guarantor,
certified as being true and complete.  The Administrative Agent and the Lenders
may conclusively rely on such certificate until the Administrative Agent
receives notice in writing from the Borrower to the contrary.

 

(c)           The Administrative Agent shall have received certificates of the
appropriate State agencies with respect to the existence, qualification and good
standing of the Loan Parties.

 

(d)           The Administrative Agent shall have received a compliance
certificate which shall be substantially in the form of Exhibit D, duly and
properly executed by a Responsible Officer and dated as of the Effective Date.

 

(e)           The Administrative Agent shall have received from each party
hereto counterparts (in such number as may be requested by the Administrative
Agent) of this Agreement signed on behalf of such party.

 

55

--------------------------------------------------------------------------------


 

(f)            The Administrative Agent shall have received duly executed Notes
payable to each requesting Lender in a principal amount equal to its Maximum
Credit Amount dated as of the date hereof.

 

(g)           The Administrative Agent shall have received from each party
thereto duly executed counterparts (in such number as may be requested by the
Administrative Agent) of the Security Instruments, including the Guaranty
Agreement and the other Security Instruments described on Exhibit E-1.  In
connection with the execution and delivery of the Security Instruments, the
Administrative Agent shall:

 

(i)            be reasonably satisfied that the Security Instruments create
first priority, perfected Liens (subject only to Excepted Liens identified in
clauses (a) to (d) and (f) of the definition thereof, but subject to the
provisos at the end of such definition) on at least 80% of the total value of
the Oil and Gas Properties evaluated in the Initial Reserve Report; and

 

(ii)           have received certificates, together with undated, blank stock
powers for each such certificate, representing all of the issued and outstanding
Equity Interests required to be pledged pursuant to Section 8.14.

 

(h)           The Administrative Agent shall have received an opinion of
(i) Thompson & Knight, LLP, special counsel to the Borrower, in form and
substance reasonably satisfactory to the Administrative Agent, and (ii) local
counsel in each of the following states: Oklahoma and New Mexico and any other
jurisdictions requested by the Administrative Agent, each in form and substance
reasonably satisfactory to the Administrative Agent.

 

(i)            The Administrative Agent shall have received a certificate of
insurance coverage of the Borrower evidencing that the Borrower is carrying
insurance in accordance with Section 7.12.

 

(j)            The Administrative Agent shall have received title information as
the Administrative Agent may reasonably require satisfactory to the
Administrative Agent setting forth the status of title to at least 80% of the
total value of the Oil and Gas Properties evaluated in the Initial Reserve
Report.

 

(k)           The Administrative Agent shall be reasonably satisfied with the
environmental condition of the Oil and Gas Properties of the Loan Parties.

 

(l)            The Administrative Agent shall have received a certificate of a
Responsible Officer of the Borrower certifying that the Borrower has received
all consents and approvals required by Section 7.03.

 

(m)          The Administrative Agent shall have received the financial
statements referred to in Section 7.04(a) and the Initial Reserve Report
accompanied by a certificate covering the matters described in Section 8.12(a).

 

(n)           The Administrative Agent shall have received appropriate UCC
search certificates reflecting no prior Liens encumbering the Properties of the
Loan Parties for each of the following jurisdictions:  Delaware and any other
jurisdiction requested by the Administrative

 

56

--------------------------------------------------------------------------------


 

Agent; other than those being assigned or released on or prior to the Effective
Date or Liens permitted by Section 9.03.

 

(o)           The Administrative Agent shall have received evidence that the
Borrower has purchased or novated the Swap Agreements listed on Schedule
6.01(o).

 

(p)           The Administrative Agent shall have received (i) a certificate of
a Responsible Officer of the Borrower certifying:  (A) that the Borrower is
concurrently consummating the Initial Acquisition in accordance with the terms
of the Initial Acquisition Documents (with all of the material conditions
precedent thereto having been satisfied in all material respects by the parties
thereto) and acquiring substantially all of the Initial Acquisition Properties
contemplated by the Initial Acquisition Documents; (B) as to the final purchase
price for the Initial Acquisition Properties after giving effect to all
adjustments as of the closing date contemplated by the Initial Acquisition
Documents and specifying, by category, the amount of such adjustment; (C) that
attached thereto is a true and complete list of the Initial Acquisition
Properties which have been excluded from the Initial Acquisition pursuant to the
terms of the Initial Acquisition Documents, specifying with respect thereto the
basis of exclusion as (1) title defect, (2) preferential purchase right,
(3) environmental or (4) casualty loss; (D) that attached thereto is a true and
complete list of all Initial Acquisition Properties for which any seller has
elected to cure a title defect, (E) that attached thereto is a true and complete
list of all Initial Acquisition Properties for which any seller has elected to
remediate an adverse environmental condition, and (F) that attached thereto is a
true and complete list of all Initial Acquisition Properties which are currently
pending final decision by a third party regarding purchase of such property in
accordance with any preferential right; (ii) a true and complete executed copy
of each of the Initial Acquisition Documents; (iii) original counterparts or
copies, certified as true and complete, of the assignments, deeds and leases for
all of the Initial Acquisition Properties; and (iv) such other related documents
and information as the Administrative Agent shall have reasonably requested.

 

The Borrower recognizes and agrees that (a) it shall have delivered to the
Administrative Agent a preliminary draft of the certificate described herein not
less than three (3) days prior to the Effective Date identifying which Initial
Acquisition Properties will be excluded from the Initial Acquisition on the
Effective Date, and (b) if the aggregate value as reflected in the Initial
Reserve Report of the Initial Acquisition Properties excluded under clause
(i)(C) above is greater than or equal to $50,000 but less than $250,000, the
Borrowing Base shall be adjusted downward to reflect such exclusions by an
amount to be determined in good faith by the Administrative Agent.  The
Administrative Agent shall allocate a Borrowing Base value for each such
excluded Property and shall, promptly upon making such allocation, notify the
Borrower and each Lender of such allocation.  If the aggregate value as
reflected in the Initial Reserve Report of Initial Acquisition Properties
excluded under clause (i)(C) above is less than or equal to $50,000, the
Borrowing Base will not be adjusted.  If either the aggregate value as reflected
in the Initial Reserve Report of Initial Acquisition Properties excluded under
clause (i)(C) above is greater than $250,000 or any Initial Acquisition
Properties are excluded for other reasons or any seller in respect thereof makes
any adjustment to the purchase price under the Initial Acquisition Documents,
then Administrative Agent shall suggest to the Lenders a Borrowing Base value
for each such excluded Property or such Property subject of such adjustment and
the Required Lenders shall reach a consensus as to all allocation of value for
such Property.  Promptly upon

 

57

--------------------------------------------------------------------------------


 

the making by the Required Lenders of such allocation, the Administrative Agent
shall notify the Borrower and each Lender of such allocation.

 

(q)           The Administrative Agent shall have received such other documents
as the Administrative Agent or special counsel to the Administrative Agent may
reasonably request.

 

(r)            The Administrative Agent shall have received the Initial Reserve
Report.

 

(s)           The consummation of an offering and sale to the public of Equity
Interests consisting of common units in LRR Energy, L.P. pursuant to an
effective registration statement under the Securities Act filed on Form S-1, as
amended, shall have occurred.

 

The Administrative Agent shall notify the Borrower and the Lenders of the
Effective Date, and such notice shall be conclusive and binding. 
Notwithstanding the foregoing, the obligations of the Lenders to make Loans and
of the Issuing Bank to issue Letters of Credit hereunder shall not become
effective unless each of the foregoing conditions is satisfied (or waived
pursuant to Section 12.02) at or prior to 2:00 p.m., New York City time, on
September 30, 2011 (and, in the event such conditions are not so satisfied or
waived, the Commitments shall terminate at such time).

 

Section 6.02           Each Credit Event.  The obligation of each Lender to make
a Loan on the occasion of any Borrowing (including the initial funding), and of
the Issuing Bank to issue, amend, renew or extend any Letter of Credit, is
subject to the satisfaction of the following conditions:

 

(a)           At the time of and immediately after giving effect to such
Borrowing or the issuance, amendment, renewal or extension of such Letter of
Credit, as applicable, no Default shall have occurred and be continuing.

 

(b)           The representations and warranties of the Loan Parties set forth
in this Agreement and in the other Loan Documents shall be true and correct in
all material respects (except that any such representations and warranties that
are qualified by materiality shall be true and correct in all respects) on and
as of the date of such Borrowing or the date of issuance, amendment, renewal or
extension of such Letter of Credit, as applicable, except to the extent any such
representations and warranties are expressly limited to an earlier date, in
which case, on and as of the date of such Borrowing or the date of issuance,
amendment, renewal or extension of such Letter of Credit, as applicable, such
representations and warranties shall continue to be true and correct in all
material respects (except that any such representations and warranties that are
qualified by materiality shall be true and correct in all respects) as of such
specified earlier date.

 

(c)           The receipt by the Administrative Agent of a Borrowing Request in
accordance with Section 2.03 or a request for a Letter of Credit in accordance
with Section 2.08(b), as applicable.

 

Each request for a Borrowing and each issuance, amendment, renewal or extension
of any Letter of Credit shall be deemed to constitute a representation and
warranty by the Borrower on the date thereof as to the matters specified in
Section 6.02(a) through (c).

 

58

--------------------------------------------------------------------------------


 

ARTICLE VII
REPRESENTATIONS AND WARRANTIES

 

The Borrower represents and warrants to the Lenders that:

 

Section 7.01           Organization; Powers.  Each of the Loan Parties is duly
organized, validly existing and in good standing under the laws of the
jurisdiction of its organization, has all requisite power and authority, and has
all material governmental licenses, authorizations, consents and approvals
necessary, to own its assets and to carry on its business as now conducted, and
is qualified to do business in, and is in good standing in, every jurisdiction
where such qualification is required, except where failure to have such power,
authority, licenses, authorizations, consents, approvals and qualifications
could not reasonably be expected to have a Material Adverse Effect.

 

Section 7.02           Authority; Enforceability.  The Transactions are within
the Loan Parties’ respective corporate, limited liability company or other
organizational powers and have been duly authorized by all necessary corporate,
limited liability company or other organizational and, if required, member or
stockholder action (including any action required to be taken by any class of
members, managers, or directors of the Borrower or any other Person, whether
interested or disinterested, in order to ensure the due authorization of the
Transactions).  Each Loan Document and Initial Acquisition Document to which any
Loan Party is a party has been duly executed and delivered by the Borrower and
such Guarantor and constitutes a legal, valid and binding obligation of the Loan
Parties, as applicable, enforceable in accordance with its terms, subject to
applicable bankruptcy, insolvency, reorganization, moratorium or other laws
affecting creditors’ rights generally and subject to general principles of
equity, regardless of whether considered in a proceeding in equity or at law.

 

Section 7.03           Approvals; No Conflicts.  The Transactions (a) do not
require any consent or approval of, registration or filing with, or any other
action by, any Governmental Authority or any other third Person (including
shareholders, members, partners or any class of directors or managers, whether
interested or disinterested, of the Borrower or any other Person), nor is any
such consent, approval, registration, filing or other action necessary for the
validity or enforceability of any Loan Document or the consummation of the
transactions contemplated thereby, except such as have been obtained or made and
are in full force and effect other than (i) the recording and filing of the
Security Instruments as required by this Agreement and (ii) those third party
approvals or consents which, if not made or obtained, would not cause a Default
hereunder, could not reasonably be expected to have a Material Adverse Effect or
do not have an adverse effect on the enforceability of the Loan Documents,
(b) will not violate any applicable law or regulation or the charter, by-laws or
other organizational documents of the Borrower or any Subsidiary or any order of
any Governmental Authority, (c) will not violate or result in a default under
any indenture, agreement or other instrument binding upon any Loan Party or its
Properties, or give rise to a right thereunder to require any payment to be made
by any Loan Party and (d) will not result in the creation or imposition of any
Lien on any Property of any Loan Party (other than the Liens created by the Loan
Documents).

 

59

--------------------------------------------------------------------------------


 

Section 7.04           Financial Condition; No Material Adverse Change.

 

(a)           The Borrower has heretofore furnished to the Lenders (i) the
consolidated balance sheet and statements of income, stockholders equity and
cash flows for the Contributors (A) as of and for the fiscal year ended
December 31, 2010, reported on by PricewaterhouseCoopers, LLP, independent
public accountants, and (B) as of and for the fiscal quarter and the portion of
the fiscal year ended March 31, 2011, certified by its chief financial officer,
and (ii) the unaudited pro forma condensed balance sheet and statements of
operations for Parent and its Subsidiaries (A) as of and for the fiscal year
ended December 31, 2010, and (B) as of and for the fiscal quarter and the
portion of the fiscal year ended March 31, 2011.  Such financial statements
referred to in clause (i) present fairly, in all material respects, the
financial position and results of operations and cash flows of the Contributors
as of such dates and for such periods in accordance with GAAP, subject to
year-end audit adjustments and the absence of footnotes in the case of the
unaudited quarterly financial statements. Such financial statements referred to
in clause (ii) present fairly, in all material respects, on a pro forma basis as
reflected therein, the financial position and results of operations of the
Parent and its Consolidated Subsidiaries as of such dates and for such periods
in accordance with GAAP, subject to year-end audit adjustments and the absence
of footnotes in the case of the unaudited quarterly financial statements.

 

(b)           Since March 31, 2011, there has been no event, development or
circumstance that has had or could reasonably be expected to have a Material
Adverse Effect.

 

(c)           No Loan Party has on the date hereof any material Debt (including
Disqualified Capital Stock) or any contingent liabilities, off-balance sheet
liabilities or partnerships, liabilities for taxes, unusual forward or long-term
commitments or unrealized or anticipated losses from any unfavorable
commitments, except as referred to or reflected or provided for in the Financial
Statements.

 

Section 7.05           Litigation.

 

(a)           Except as set forth on Schedule 7.05 or in any written notice
hereafter delivered to the Administrative Agent to supplement Schedule  7.05,
there are no actions, suits, investigations or proceedings by or before any
arbitrator or Governmental Authority pending against or, to the knowledge of the
Borrower, threatened in writing against or affecting any Loan Party (i) not
fully covered by insurance (except for normal deductibles) as to which there is
a reasonable possibility of an adverse determination that, if adversely
determined, could reasonably be expected, individually or in the aggregate, to
result in a Material Adverse Effect, (ii) that involve any Loan Document, any
Initial Acquisition Document or the Transactions or (iii) that could impair the
consummation of the Initial Acquisition on the time and in the manner
contemplated by the Initial Acquisition Documents.

 

(b)           Since the date of this Agreement, there has been no change in the
status of the matters disclosed in Schedule 7.05 that, individually or in the
aggregate, has resulted in a Material Adverse Effect.

 

60

--------------------------------------------------------------------------------


 

Section 7.06           Environmental Matters.  Except for such matters as set
forth on Schedule 7.06 or that, individually or in the aggregate, could not
reasonably be expected to have a Material Adverse Effect on the Loan Parties:

 

(a)           the Loan Parties and each of their respective Properties and
operations thereon are, and within all applicable statute of limitation periods
have been, in compliance with all applicable Environmental Laws.

 

(b)           the Loan Parties have obtained all Environmental Permits required
for their respective operations and each of their Properties, with all such
Environmental Permits being currently in full force and effect, and none of
Borrower or the Subsidiaries has received any written notice or otherwise has
knowledge that any such existing Environmental Permit will be revoked or that
any application for any new Environmental Permit or renewal of any existing
Environmental Permit will be protested or denied.

 

(c)           there are no claims, demands, suits, orders, inquiries, or
proceedings concerning any violation of, or any liability (including as a
potentially responsible party) under, any applicable Environmental Laws that is
pending or, to Borrower’s knowledge, threatened against any Loan Party or any of
their respective Properties or as a result of any operations at such Properties.

 

(d)           none of the Properties of the Loan Parties contain or have
contained any:  (i) underground storage tanks; (ii) asbestos-containing
materials; (iii) landfills or dumps; (iv) hazardous waste management units as
defined pursuant to RCRA or any comparable state law; or (v) sites on or
nominated for the National Priority List promulgated pursuant to CERCLA or any
state remedial priority list promulgated or published pursuant to any comparable
state law.

 

(e)           there has been no Release or, to the Borrower’s knowledge,
threatened Release, of Hazardous Materials at, on, under or from the Loan
Parties’ Properties, there are no investigations, remediations, abatements,
removals, or monitorings of Hazardous Materials required under applicable
Environmental Laws at such Properties and, to the knowledge of the Borrower,
none of such Properties are adversely affected by any Release or threatened
Release of a Hazardous Material originating or emanating from any other real
property.

 

(f)            none of the Loan Parties has received any written notice
asserting an alleged liability or obligation under any applicable Environmental
Laws with respect to the investigation, remediation, abatement, removal, or
monitoring of any Hazardous Materials at, under, or Released or threatened to be
Released from any real properties offsite the Borrower’s or any Subsidiary’s
Properties and, to the Borrower’s knowledge, there are no conditions or
circumstances that could reasonably be expected to result in the receipt of such
written notice.

 

(g)           there has been no exposure of any Person or Property to any
Hazardous Materials as a result of or in connection with the operations and
businesses of any of the Loan Parties’ Properties that could reasonably be
expected to form the basis for a claim for damages or compensation.

 

(h)           the Loan Parties have provided to the Lenders complete and correct
copies of all environmental site assessment reports, investigations, studies,
analyses, and

 

61

--------------------------------------------------------------------------------


 

correspondence on environmental matters (including matters relating to any
alleged non-compliance with or liability under Environmental Laws) that are in
any of the Borrower’s or the Subsidiaries’ possession or control and relating to
their respective Properties or operations thereon.

 

Section 7.07           Compliance with the Laws and Agreements; No Defaults.

 

(a)           Each of the Loan Parties is in compliance with all Governmental
Requirements applicable to it or its Property and all agreements and other
instruments binding upon it or its Property, and possesses all licenses,
permits, franchises, exemptions, approvals and other governmental authorizations
necessary for the ownership of its Property and the conduct of its business,
except where the failure to do so, individually or in the aggregate, could not
reasonably be expected to result in a Material Adverse Effect.

 

(b)           None of the Loan Parties is in default nor has any event or
circumstance occurred which, but for the expiration of any applicable grace
period or the giving of notice, or both, would constitute a default or would
require the Borrower or a Subsidiary to Redeem or make any offer to Redeem under
any indenture, note, credit agreement or instrument pursuant to which any
Material Indebtedness is outstanding or by which the Borrower or any Subsidiary
or any of their Properties is bound.

 

(c)           No Default has occurred and is continuing.

 

Section 7.08           Investment Company Act.  None of the Loan Parties is an
“investment company” or a company “controlled” by an “investment company,”
within the meaning of, or subject to regulation under, the Investment Company
Act of 1940, as amended.

 

Section 7.09           Taxes.  Each of the Loan Parties has timely filed or
caused to be filed all Tax returns and reports required to have been filed and
has paid or caused to be paid all Taxes required to have been paid by it, except
(a) Taxes that are being contested in good faith by appropriate proceedings and
for which the Borrower or such Subsidiary, as applicable, has set aside on its
books adequate reserves in accordance with GAAP or (b) to the extent that the
failure to do so could not reasonably be expected to result in a Material
Adverse Effect.  The charges, accruals and reserves on the books of the Loan
Parties in respect of Taxes and other governmental charges are, in the
reasonable opinion of the Borrower, adequate.  No Tax Lien has been filed and,
to the knowledge of the Borrower, no claim is being asserted with respect to any
such Tax or other such governmental charge.

 

Section 7.10           ERISA.  No ERISA Event has, at present or within the
preceding six-year period, occurred or is reasonably expected to occur.  Neither
the Borrower, a Subsidiary nor any ERISA Affiliate is required to contribute to,
or has any other absolute or contingent liability in respect of, any
Multiemployer Plan that, when taken together with all other such contribution
obligations and liabilities, could reasonably be expected to result in a
Material Adverse Effect.  The Borrower, each Subsidiary and each ERISA Affiliate
has, at present and within the preceding six-year period, fulfilled its
obligations under the minimum funding standards of ERISA and the Code with
respect to each Plan and is in compliance in all material respects with the
presently applicable provisions of ERISA and the Code with respect to each
Plan.  Neither

 

62

--------------------------------------------------------------------------------


 

the Borrower, a Subsidiary nor any ERISA Affiliate has, at present or within the
preceding six-year period, (a) sought a waiver of the minimum funding standard
under section 412 of the Code or section 302 of ERISA in respect of any Plan,
(b) failed to make any contribution or payment to any Plan or Multiemployer
Plan, or made any amendment to any Plan that has resulted or could reasonably be
expected to result in the imposition of a Lien or the posting of a bond or other
security under ERISA or the Code, or (c) incurred any material liability under
Title IV of ERISA other than a liability to the PBGC for premiums under section
4007 of ERISA that are not past due.  The actuarial present value of the benefit
liabilities under each Plan which is subject to Title IV of ERISA does not, as
of the end of the Borrower’s most recently ended fiscal year, exceed the current
value of the assets (computed on a plan termination basis in accordance with
Title IV of ERISA) of such Plan allocable to such benefit liabilities by more
than $1,000,000, and the sum of such excesses for all such Plans (determined
without regard to the $1,000,000 threshold) does not exceed $1,000,000.  The
term “actuarial present value of the benefit liabilities” shall have the meaning
specified in section 4041 of ERISA.

 

Section 7.11           Disclosure; No Material Misstatements.  The Borrower has
disclosed to the Administrative Agent and the Lenders all agreements,
instruments and corporate or other restrictions to which any Loan Party is
subject, and all other matters known to it, that, individually or in the
aggregate, could reasonably be expected to result in a Material Adverse Effect. 
Taken as a whole, none of the reports, financial statements, certificates or
other information furnished by or on behalf of the Loan Parties to the
Administrative Agent or any Lender or any of their Affiliates in connection with
the negotiation of this Agreement or any other Loan Document or delivered
hereunder or under any other Loan Document (as modified or supplemented by other
information so furnished) contains material misstatements of fact or omits to
state any material facts necessary to make the statements therein, in the light
of the circumstances under which they were made, not misleading; provided that,
with respect to projected financial information, prospect information,
geological and geophysical data and engineering projections, the Borrower
represents only that such information was prepared in good faith based upon
assumptions believed to be reasonable at the time.  There are no statements or
conclusions in any Reserve Report which are based upon or include misleading
information or fail to take into account material information regarding the
matters reported therein, it being understood that projections concerning
volumes attributable to the Oil and Gas Properties of the Borrower and the
Subsidiaries and production and cost estimates contained in each Reserve Report
are necessarily based upon professional opinions, estimates and projections and
that the Borrower and the Subsidiaries do not warrant that such opinions,
estimates and projections will ultimately prove to have been accurate.

 

Section 7.12           Insurance.  the Loan Parties have, (a) all insurance
policies sufficient for the compliance by each of them with all material
Governmental Requirements and all material agreements and (b) insurance coverage
in at least amounts and against such risk (including public liability) that are
usually insured against by companies similarly situated and engaged in the same
or a similar business for the assets and operations of the Loan Parties.  The
Administrative Agent and the Lenders have been named as additional insureds in
respect of such liability insurance policies and the Administrative Agent has
been named as loss payee with respect to Property loss insurance.

 

63

--------------------------------------------------------------------------------


 

Section 7.13           Restriction on Liens.  None of the Loan Parties is a
party to any material agreement or arrangement (other than those permitted by
Section 9.16), or subject to any order, judgment, writ or decree, which either
restricts or purports to restrict its ability to grant Liens to the
Administrative Agent and the Lenders on or in respect of their Properties to
secure the Indebtedness and the Loan Documents.

 

Section 7.14           Subsidiaries.  Except as set forth on Schedule 7.14 or as
disclosed in writing to the Administrative Agent from time to time (which shall
promptly furnish a copy to the Lenders), which shall be a supplement to Schedule
7.14, the Borrower has no Subsidiaries, Borrower has no Foreign Subsidiaries and
each Subsidiary on such schedule is a Wholly-Owned Subsidiary.

 

Section 7.15           Location of Business and Offices.  The Borrower’s
jurisdiction of organization is Delaware; the name of the Borrower as listed in
the public records of its jurisdiction of organization is LRE Operating, LLC;
and the organizational identification number of the Borrower in its jurisdiction
of organization is 4975081 (or, in each case, as set forth in a notice delivered
to the Administrative Agent pursuant to Section 8.01(m) in accordance with
Section 12.01).  The Borrower’s principal place of business and chief executive
offices are located at the address specified in Section 12.01 (or as set forth
in a notice delivered pursuant to Section 8.01(m) and Section 12.01(c)).  Each
Subsidiary’s jurisdiction of organization, name as listed in the public records
of its jurisdiction of organization, organizational identification number in its
jurisdiction of organization, and the location of its principal place of
business and chief executive office is stated on Schedule 7.14 (or as set forth
in a notice delivered pursuant to Section 8.01(m)).

 

Section 7.16           Properties; Titles, Etc.

 

(a)           Each of the Loan Parties has good and defensible title to the
Proved Oil and Gas Properties evaluated in the most recently delivered Reserve
Report (excluding, to the extent this representation and warranty is deemed to
be made after the Effective Date, any such Oil and Gas Properties sold or
transferred in compliance with Section 9.12) and good title to all its material
personal Properties, in each case, free and clear of all Liens except Liens
permitted by Section 9.03.  After giving full effect to the Excepted Liens, the
Loan Party specified as the owner owns the net interests in production in all
material respects attributable to the Hydrocarbon Interests as reflected in the
most recently delivered Reserve Report, and the ownership of such Properties
shall not in any material respect obligate such Loan Party to bear the costs and
expenses relating to the maintenance, development and operations of each such
Property in an amount in excess of the working interest of each Property set
forth in the most recently delivered Reserve Report that is not offset by a
corresponding proportionate increase in the Borrower’s or such Subsidiary’s net
revenue interest in such Property.

 

(b)           All material leases and agreements necessary for the conduct of
the business of the Loan Parties are valid and subsisting, in full force and
effect, and there exists no default or event or circumstance which with the
giving of notice or the passage of time or both would give rise to a default
under any such leases or agreements, which could reasonably be expected to have
a Material Adverse Effect.

 

64

--------------------------------------------------------------------------------


 

(c)           The rights and Properties presently owned, leased or licensed by
the Loan Parties including all easements and rights of way, include all rights
and Properties necessary to permit the Borrower and the Subsidiaries to conduct
their business in all material respects in the same manner as its business has
been conducted prior to the date hereof.

 

(d)           All of the Properties of the Loan Parties which are reasonably
necessary for the operation of their businesses are in good working condition
and are maintained in accordance with prudent business standards except for such
failure as to condition or maintenance as could not be reasonably expected to
have a Material Adverse Effect.

 

(e)           Each Loan Party owns, or is licensed to use, all trademarks,
tradenames, copyrights, patents and other intellectual Property material to its
business, and the use thereof by the Borrower and such Subsidiary does not
infringe upon the rights of any other Person, except for any such infringements
that, individually or in the aggregate, could not reasonably be expected to
result in a Material Adverse Effect.  The Loan Parties either own or have valid
licenses or other rights to use all databases, geological data, geophysical
data, engineering data, seismic data, maps, interpretations and other technical
information used in their businesses as presently conducted, subject to the
limitations contained in the agreements governing the use of the same, which
limitations are customary for companies engaged in the business of the
exploration and production of Hydrocarbons, with such exceptions as could not
reasonably be expected to have a Material Adverse Effect.

 

Section 7.17           Maintenance of Properties.  Except for such acts or
failures to act as could not be reasonably expected to have a Material Adverse
Effect, the Oil and Gas Properties (and Properties unitized therewith) of the
Loan Parties have been maintained, operated and developed in a good and
workmanlike manner and in conformity with all Governmental Requirements and in
conformity with the provisions of all leases, subleases or other contracts
comprising a part of the Hydrocarbon Interests and other contracts and
agreements forming a part of the Oil and Gas Properties of the Borrower and its
Subsidiaries.  Specifically in connection with the foregoing, except for those
as could not be reasonably expected to have a Material Adverse Effect, (i) no
Oil and Gas Property of the Loan Parties is subject to having allowable
production reduced below the full and regular allowable (including the maximum
permissible tolerance) because of any overproduction (whether or not the same
was permissible at the time) and (ii) none of the wells comprising a part of the
Oil and Gas Properties (or Properties unitized therewith) of the Loan Parties is
deviated from the vertical more than the maximum permitted by Governmental
Requirements, and such wells are, in fact, bottomed under and are producing
from, and the well bores are wholly within, the Oil and Gas Properties (or in
the case of wells located on Properties unitized therewith, such unitized
Properties) of the Loan Parties.  All pipelines, wells, gas processing plants,
platforms and other material improvements, fixtures and equipment owned in whole
or in part by the Loan Parties that are necessary to conduct normal operations
are being maintained in a state adequate to conduct normal operations, and with
respect to such of the foregoing which are operated by the Loan Parties, in a
manner consistent with the Loan Parties’ past practices (other than those the
failure of which to maintain in accordance with this Section 7.17 could not
reasonably be expected to have a Material Adverse Effect).

 

Section 7.18           [Intentionally Omitted].

 

65

--------------------------------------------------------------------------------


 

Section 7.19           Swap Agreements.  Schedule 7.19, as of the date hereof,
and after the date hereof, each report required to be delivered by the Borrower
pursuant to Section 8.01(e), as of the date of such report, sets forth, a true
and complete list of all Swap Agreements of the Borrower and each Subsidiary,
the material terms thereof (including the type, term, effective date,
termination date and notional amounts or volumes), the net mark to market value
thereof, all credit support agreements relating thereto (including any margin
required or supplied) and the counterparty to each such agreement.

 

Section 7.20           Use of Loans and Letters of Credit.  The proceeds of the
Loans and the Letters of Credit shall be used to provide working capital for
exploration, development and production operations, to provide funding in
connection with Acquisitions, for general corporate purposes, for Restricted
Payments permitted by Section 9.04, and for repayment of debt and distributions
pursuant to the Contribution Agreement as allowed by Section 9.02(h) and
Section 9.05(a).  The Loan Parties are not engaged principally, or as one of its
or their important activities, in the business of extending credit for the
purpose, whether immediate, incidental or ultimate, of buying or carrying margin
stock (within the meaning of Regulation T, U or X of the Board).  No part of the
proceeds of any Loan or Letter of Credit will be used for any purpose which
violates the provisions of Regulations T, U or X of the Board.

 

Section 7.21           Solvency.  After giving effect to the Transactions
contemplated hereby, (a) the aggregate assets (after giving effect to amounts
that could reasonably be received by reason of indemnity, offset, insurance or
any similar arrangement), at a fair valuation, of the Loan Parties, taken as a
whole, will exceed the aggregate Debt of the Loan Parties on a consolidated
basis, as the Debt becomes absolute and matures, (b) each of the Loan Parties
has not incurred and do not intend to incur, and will not believe that it has
incurred, Debt beyond its ability to pay such Debt (after taking into account
the timing and amounts of cash to be received by each of the Borrower and the
Guarantors and the amounts to be payable on or in respect of its liabilities,
and giving effect to amounts that could reasonably be received by reason of
indemnity, offset, insurance or any similar arrangement) as such Debt becomes
absolute and matures and (c) each of the Loan Parties do not have (and do not
have reason to believe that it will have thereafter) unreasonably small capital
for the conduct of its business.

 

Section 7.22           Foreign Corrupt Practices.  No Loan Party, nor any
director, officer, agent, employee or Affiliate of the Loan Parties is aware of
or has taken any action, directly or indirectly, that would result in a material
violation by such Persons of the FCPA, including without limitation, making use
of the mails or any means or instrumentality of interstate commerce corruptly in
furtherance of an offer, payment, promise to pay or authorization of the payment
of any money, or other property, gift, promise to give, or authorization of the
giving of anything of value to any “foreign official” (as such term is defined
in the FCPA) or any foreign political party or official thereof or any candidate
for foreign political office, in contravention of the FCPA; and, the Loan
Parties and their Affiliates have conducted their business in material
compliance with the FCPA and have instituted and maintain policies and
procedures designed to ensure, and which are reasonably expected to continue to
ensure, continued compliance therewith.

 

Section 7.23           Money Laundering.  The operations of the Loan Parties are
and have been conducted at all times in material compliance with applicable
financial recordkeeping and

 

66

--------------------------------------------------------------------------------


 

reporting requirements of the Money Laundering Laws, and no action, suit or
proceeding by or before any court or governmental agency, authority or body or
any arbitrator involving the Borrower or any of its Subsidiaries with respect to
the Money Laundering Laws is pending or, to the best knowledge of the Borrower,
threatened.

 

Section 7.24           OFAC.  No Loan Party, nor any director, officer, agent,
employee or Affiliate of the Loan Parties is currently subject to any material
U.S. sanctions administered by OFAC, and the Borrower will not directly or
indirectly use the proceeds from the Loans or lend, contribute or otherwise make
available such proceeds to any Subsidiary, joint venture partner or other
Person, for the purpose of financing the activities of any Person currently
subject to any U.S. sanctions administered by OFAC.

 

Section 7.25           No Buildings.   No Loan Party owns any material Building
(as defined in the applicable Flood Insurance Regulation) or material
Manufactured (Mobile) Home (as defined in the applicable Flood Insurance
Regulation).

 

ARTICLE VIII
AFFIRMATIVE COVENANTS

 

Until the Commitments have expired or been terminated and the principal of and
interest on each Loan and all fees payable hereunder and all other amounts
payable under the Loan Documents shall have been paid in full and all Letters of
Credit shall have expired or terminated and all LC Disbursements shall have been
reimbursed, the Borrower covenants and agrees with the Lenders that:

 

Section 8.01           Financial Statements; Ratings Change; Other Information. 
The Borrower will furnish or will cause the Parent to furnish to the
Administrative Agent and each Lender:

 

(a)           Annual Financial Statements.  As soon as available, but in any
event in accordance with then applicable law and not later than 15 days after
required to be delivered to the SEC, Parent’s audited consolidated balance sheet
and related statements of operations, partners’ equity and cash flows as of the
end of and for such year, setting forth in each case in comparative form the
figures of Parent or Contributors, as applicable, for the previous fiscal year,
all reported on by PricewaterhouseCoopers LLP or other independent public
accountants of recognized national standing (without a “going concern” or like
qualification or exception and without any qualification or exception as to the
scope of such audit) to the effect that such consolidated financial statements
present fairly in all material respects the financial condition and results of
operations of the Parent and its Consolidated Subsidiaries on a consolidated
basis in accordance with GAAP consistently applied.  Concurrently with the
delivery of Parent’s audited consolidated balance sheet, Borrower will furnish
or will cause the Parent to furnish a consolidated plan and financial forecast
for the prospective fiscal year.

 

(b)           Quarterly Financial Statements.  As soon as available, but in any
event in accordance with then applicable law and not later than 15 days after
required to be delivered to the SEC, Parent’s consolidated balance sheet and
related statements of operations, partners’ equity and cash flows as of the end
of and for such fiscal quarter and the then elapsed portion of the fiscal year,
setting forth in each case in comparative form the figures of Parent or

 

67

--------------------------------------------------------------------------------


 

Contributors, as applicable, for the corresponding period or periods of (or, in
the case of the balance sheet, as of the end of) the previous fiscal year, all
certified by one of its Financial Officers as presenting fairly in all material
respects the financial condition and results of operations of the Parent and its
Consolidated Subsidiaries on a consolidated basis in accordance with GAAP
consistently applied, subject to normal year-end audit adjustments and the
absence of footnotes.

 

(c)           Certificate of Financial Officer — Compliance.  Concurrently with
any delivery of financial statements under Section 8.01(a) or Section 8.01(b), a
certificate of a Financial Officer in substantially the form of Exhibit D hereto
(i) certifying as to whether a Default has occurred and, if a Default has
occurred, specifying the details thereof and any action taken or proposed to be
taken with respect thereto, (ii) setting forth reasonably detailed calculations
demonstrating compliance with Section 8.13(b) and Section 9.01 and (iii) stating
whether any change in GAAP or in the application thereof has occurred since the
date of the audited financial statements referred to in Section 7.04 and, if any
such change has occurred, specifying the effect of such change on the financial
statements accompanying such certificate.

 

(d)           Certificate of Financial Officer — Consolidating Information.  If,
at any time, all of the Consolidated Subsidiaries of the Parent are not
Consolidated Subsidiaries, then concurrently with any delivery of financial
statements under Section 8.01(a) or Section 8.01(b), a certificate of a
Financial Officer setting forth consolidating spreadsheets that show all
Consolidated Subsidiaries and the eliminating entries, in such form as would be
presentable to the auditors of the Parent.

 

(e)           Certificate of Financial Officer — Swap Agreements.  Concurrently
with the delivery of each Reserve Report hereunder, a certificate of a Financial
Officer, in form and substance reasonably satisfactory to the Administrative
Agent, setting forth as of a recent date, a true and complete list of all Swap
Agreements of the Borrower and each Subsidiary, the material terms thereof
(including the type, term, effective date, termination date and notional amounts
or volumes), the net mark-to-market value therefor, any new credit support
agreements relating thereto not listed on Schedule 7.18, any margin required or
supplied under any credit support document, and the counterparty to each such
agreement.

 

(f)            Certificate of Insurer — Insurance Coverage.  Concurrently with
any delivery of financial statements under Section 8.01(a), a certificate of
insurance coverage from each insurer with respect to the insurance required by
Section 8.07, in form and substance satisfactory to the Administrative Agent,
and, if requested by the Administrative Agent or any Lender, all copies of the
applicable policies.

 

(g)           Other Accounting Reports.  Promptly upon receipt thereof, a copy
of each other material report or letter submitted to the Parent or any of its
Subsidiaries by independent accountants in connection with any annual, interim
or special audit made by them of the books of the Parent or any such Subsidiary,
and a copy of any response by or on behalf of the Parent or any such Subsidiary;
provided that this Section 8.01(g) does not apply to any report or letter, by
the terms of engagement with the applicable independent accounts, is not
permitted to be disclosed.

 

68

--------------------------------------------------------------------------------


 

(h)           SEC and Other Filings; Reports to Shareholders.  Promptly after
the same become publicly available, copies of all periodic and other reports,
proxy statements and other materials filed by the Borrower or any Subsidiary
with the SEC, or with any national securities exchange, or distributed by the
Borrower to its shareholders generally, as the case may be; provided, however,
that the Borrower shall be deemed to have furnished the information required by
this Section 8.01(h) if it shall have timely made the same available publicly on
“EDGAR”.

 

(i)            Notices Under Material Instruments.  Promptly after the
furnishing thereof, copies of any report or notice furnished to or by any Person
pursuant to the terms of any preferred stock designation, indenture, loan or
credit or other similar agreement, other than this Agreement, and not otherwise
required to be furnished to the Lenders pursuant to any other provision of this
Section 8.01.

 

(j)            Lists of Purchasers.  Promptly following the written request of
the Administrative Agent, a list of all Persons purchasing Hydrocarbons from the
Borrower or any Subsidiary.

 

(k)           Notice of Sales of Oil and Gas Properties.  In the event the
Borrower or any Subsidiary intends to sell, transfer, assign or otherwise
dispose of any Oil or Gas Properties or any Equity Interests in any Subsidiary
in accordance with Section 9.12, which in any case involves either consideration
in excess of $5,000,000 or would require a Borrowing Base reduction pursuant to
Section 9.12, prior written notice of such disposition, the price thereof and
the anticipated date of closing and any other details thereof requested by the
Administrative Agent.

 

(l)            Notice of Casualty Events.  Prompt written notice, and in any
event within three Business Days, of the occurrence of any Casualty Event or the
commencement of any action or proceeding that could reasonably be expected to
result in a Casualty Event.

 

(m)          Information Regarding Borrower and Guarantors.  Prompt written
notice (and in any event within thirty (30) days prior thereto) of any change
(i) in the Borrower or any Guarantor’s corporate name or in any trade name used
to identify such Person in the conduct of its business or in the ownership of
its Properties, (ii) in the location of the Borrower or any Guarantor’s chief
executive office or principal place of business, (iii) in the Borrower or any
Guarantor’s identity or corporate structure or in the jurisdiction in which such
Person is incorporated or formed, (iv) in the Borrower or any Guarantor’s
jurisdiction of organization or such Person’s organizational identification
number in such jurisdiction of organization, and (v) in the Borrower’s or any
Guarantor’s federal taxpayer identification number.

 

(n)           Production Report and Lease Operating Statements.  Within 45 days
after the end of each fiscal quarter, a report setting forth, for each calendar
month during the then current fiscal year to date, the volume of production and
sales attributable to production (and the prices at which such sales were made
and the revenues derived from such sales) for each such calendar month from the
Oil and Gas Properties, and setting forth the related ad valorem, severance and
production taxes and lease operating expenses attributable thereto and incurred
for each such calendar month.

 

69

--------------------------------------------------------------------------------


 

(o)           Notices of Certain Changes.  Promptly, but in any event within
five (5) Business Days after the execution thereof, copies of any amendment,
modification or supplement to the certificate or articles of incorporation,
by-laws, any preferred stock designation or any other organic document of Parent
or any subsidiary of Parent.

 

(p)           Notices Relating to Buildings. The Borrower will notify
Administrative Agent of any Acquisition by a Loan Party that would result in
such entity owning any material Building (as defined in the applicable Flood
Insurance Regulation) or any material Manufactured (Mobile) Home (as defined in
the applicable Flood Insurance Regulation).

 

(q)           Notices Relating to an Acquisition.  In the event that (i) the
Borrower is required or elects to purchase any of the Acquisition Properties
which had been excluded from, or return any of the Acquisition Properties which
had been included in, the Acquisition Properties in accordance with the terms of
the Acquisition Documents, (ii) the Borrower is required to honor any
preferential purchase right in respect of any Acquisition Property which has not
been waived, (iii) any matter being disputed in accordance with the terms of the
Acquisition Documents is resolved or (iv) the Borrower and the
seller(s) calculate and agree upon the “closing adjustment statement” or
“post-closing adjustment statement” as contemplated by the Acquisition
Documents, and, in each such case, in the event that the amount involved exceeds
$5,000,000, then the Borrower shall promptly give the Administrative Agent
notice in reasonable detail of such circumstances.

 

(r)            prompt written notice of the Borrower’s, a Subsidiary’s or when
known by the Borrower or an ERISA Affiliate’s agreement to contribute to, or
otherwise participate in, a Multiemployer Plan.

 

(s)           Other Requested Information.  Promptly following any request
therefor, such other information regarding the operations, business affairs and
financial condition of the Borrower or any Subsidiary (including, without
limitation, any Plan, and any reports or other information required to be filed
with respect thereto under the Code or under ERISA, and Multiemployer Plan to
which the Borrower, any Subsidiary or any ERISA Affiliate contributes or
otherwise participates), or compliance with the terms of this Agreement or any
other Loan Document, as the Administrative Agent or any Lender may reasonably
request.

 

Section 8.02           Notices of Material Events.  The Borrower will furnish to
the Administrative Agent prompt written notice of the following:

 

(a)           the occurrence of any Default;

 

(b)           the filing or commencement of, or the threat in writing of, any
action, suit, proceeding, investigation or arbitration by or before any
arbitrator or Governmental Authority against or affecting the Borrower or any
other Loan Party not previously disclosed in writing to the Lenders or any
material adverse development in any action, suit, proceeding, investigation or
arbitration (whether or not previously disclosed to the Lenders) that, in either
case, if adversely determined, could reasonably be expected to result in a
Material Adverse Effect; and

 

70

--------------------------------------------------------------------------------


 

(c)           the occurrence of any ERISA Event that, alone or together with any
other ERISA Events that have occurred, could reasonably be expected to result in
liability of the Borrower and its Subsidiaries in an aggregate amount exceeding
$10,000,000.

 

(d)           any other development that results in, or could reasonably be
expected to result in, a Material Adverse Effect.

 

Each notice delivered under this Section 8.02 shall be accompanied by a
statement of a Responsible Officer setting forth the details of the event or
development requiring such notice and any action taken or proposed to be taken
with respect thereto.

 

Section 8.03           Existence; Conduct of Business.  Each Loan Party will do
or cause to be done all things necessary to preserve, renew and keep in full
force and effect its legal existence and the rights, licenses, permits,
privileges and franchises material to the conduct of its business and maintain,
if necessary, its qualification to do business in each other jurisdiction in
which its Oil and Gas Properties are located or the ownership of its Properties
requires such qualification, except where the failure to so qualify could not
reasonably be expected to have a Material Adverse Effect; provided that the
foregoing shall not prohibit any merger, consolidation, liquidation or
dissolution permitted under Section 9.11.

 

Section 8.04           Payment of Obligations.  Each Loan Party will pay its
obligations, including Tax liabilities of the Borrower and all of its
Subsidiaries before the same shall become delinquent or in default, except where
(a) the validity or amount thereof is being contested in good faith by
appropriate proceedings and the Borrower or such Subsidiary has set aside on its
books adequate reserves with respect thereto in accordance with GAAP or (b) the
failure to make payment pending such contest could not reasonably be expected to
result in a Material Adverse Effect or result in the seizure or levy of any
material Property of the Borrower or any Subsidiary.

 

Section 8.05           Performance of Obligations under Loan Documents.  The
Borrower will pay the Notes according to the reading, tenor and effect thereof,
and the Borrower will, and will cause each Subsidiary to, do and perform every
act and discharge all of the obligations to be performed and discharged by them
under the Loan Documents, including this Agreement, at the time or times and in
the manner specified.

 

Section 8.06           Operation and Maintenance of Properties.  Except, in each
case, where the failure to comply could not reasonably be expected to have a
Material Adverse Effect, the Borrower at its sole expense will, and will cause
each other Loan Party to:

 

(a)           operate its Oil and Gas Properties and other material Properties
or cause such Oil and Gas Properties and other material Properties to be
operated in a careful and efficient manner in accordance with the practices of
the industry and in compliance with all applicable contracts and agreements and
in compliance with all Governmental Requirements, including applicable pro
ration requirements and Environmental Laws, and all applicable laws, rules and
regulations of every other Governmental Authority from time to time constituted
to regulate the development and operation of its Oil and Gas Properties and the
production and sale of Hydrocarbons and other minerals therefrom.

 

71

--------------------------------------------------------------------------------


 

(b)           keep and maintain all Property material to the conduct of its
business in good working order and condition, ordinary wear and tear excepted
preserve, maintain and keep in good repair, working order and efficiency
(ordinary wear and tear excepted) all of its material producing Oil and Gas
Properties and other material Properties, including all equipment, machinery and
facilities.

 

(c)           promptly pay and discharge, or make reasonable and customary
efforts to cause to be paid and discharged, all delay rentals, royalties,
expenses and indebtedness accruing under the leases or other agreements
affecting or pertaining to its Proved Oil and Gas Properties and will do, or
make reasonable and customary efforts to cause to be done, all other things
necessary to keep unimpaired their rights with respect thereto and prevent any
forfeiture thereof or default thereunder.

 

(d)           promptly perform or make reasonable and customary efforts to cause
to be performed, in accordance with industry standards, the obligations required
by each and all of the assignments, deeds, leases, sub-leases, contracts and
agreements affecting its interests in its Proved Oil and Gas Properties and
other material Properties.

 

(e)           operate its Oil and Gas Properties and other material Properties
or cause or make reasonable and customary efforts to cause such Oil and Gas
Properties and other material Properties to be operated in accordance with the
practices of the industry and in material compliance with all applicable
contracts and agreements and in compliance in all material respects with all
Governmental Requirements.

 

(f)            to the extent the Borrower is not the operator of any Property,
the Borrower shall use reasonable efforts to cause the operator to comply with
this Section 8.06.

 

Section 8.07           Insurance.  Each Loan Party will maintain, with
financially sound and reputable insurance companies, insurance in such amounts
and against such risks as are customarily maintained by companies engaged in the
same or similar businesses operating in the same or similar locations.  The loss
payable clauses or provisions in said insurance policy or policies insuring any
of the collateral for the Loans shall be endorsed in favor of and made payable
to the Administrative Agent as its interests may appear and such policies shall
name the Administrative Agent and the Lenders as “additional insureds” and
provide that the insurer will endeavor to give at least 30 days prior notice of
any cancellation to the Administrative Agent.  So long as no Event of Default
has occurred and is continuing, the Borrower or applicable Subsidiary shall be
entitled to use the proceeds received from any insurance policy as a result of a
Casualty Event (without regard to the threshold in the definition thereof) to
repair or replace the Property of the Borrower or such Subsidiary subject to
such Casualty Event or to otherwise enhance the value of the collateral for the
Indebtedness.

 

Section 8.08           Books and Records; Inspection Rights.  Each Loan Party
will keep proper books of record and account in which full, true and correct
entries are made of all dealings and transactions in relation to its business
and activities.  The Borrower will, and will cause each Subsidiary to, permit
any representatives designated by the Administrative Agent or any Lender, upon
reasonable prior notice, to visit and inspect its Properties, to examine and
make extracts from its books and records, and to discuss its affairs, finances
and condition with its officers and

 

72

--------------------------------------------------------------------------------


 

independent accountants, all at such reasonable times during normal business
hours and as reasonably requested.

 

Section 8.09           Compliance with Laws.  Each Loan Party will comply with
all laws, rules, regulations and orders of any Governmental Authority applicable
to it or its Property, except where the failure to do so, individually or in the
aggregate, could not reasonably be expected to result in a Material Adverse
Effect.

 

Section 8.10           Environmental Matters.

 

(a)           The Borrower shall at its sole expense: (i) comply, and shall
cause its Properties and operations and each Subsidiary and each Subsidiary’s
Properties and operations to comply, with all applicable Environmental Laws,
where the failure to comply could be reasonably expected to have a Material
Adverse Effect; (ii) not Release or threaten to Release, and shall cause each
Subsidiary not to Release or threaten to Release, any Hazardous Material on,
under, about or from any of the Borrower’s or its Subsidiaries’ Properties or
any other Property to the extent caused by the Borrower’s or any of its
Subsidiaries’ operations except in compliance with applicable Environmental
Laws, the Release or threatened Release of which could reasonably be expected to
have a Material Adverse Effect; (iii) timely obtain or file, and shall cause
each Subsidiary to timely obtain or file, all Environmental Permits, if any,
required under applicable Environmental Laws to be obtained or filed in
connection with the operation or use of the Borrower’s or its Subsidiaries’
Properties, which failure to obtain or file could reasonably be expected to have
a Material Adverse Effect; (iv) promptly commence and diligently prosecute to
completion, and shall cause each Subsidiary to promptly commence and diligently
prosecute to completion, any assessment, evaluation, investigation, monitoring,
containment, cleanup, removal, repair, restoration, remediation or other
remedial obligations (collectively, the “Remedial Work”) in the event any
Remedial Work is required under applicable Environmental Laws because of or in
connection with the actual or suspected past, present or future Release or
threatened Release of any Hazardous Material on, under, about or from any of the
Borrower’s or its Subsidiaries’ Properties, which failure to commence and
diligently prosecute to completion could reasonably be expected to have a
Material Adverse Effect; and (v) establish and implement, and shall cause each
Subsidiary to establish and implement, such procedures as may be necessary to
determine and assure that the Borrower’s and its Subsidiaries’ obligations under
this Section 8.10(a) are timely and fully satisfied, which failure to establish
and implement could reasonably be expected to have a Material Adverse Effect.

 

(b)           The Borrower will promptly, but in no event later than five
Business Days after the Borrower’s knowledge of the occurrence of a triggering
event, notify the Administrative Agent in writing of any threatened action,
investigation or inquiry by any Governmental Authority or any threatened demand
or lawsuit by any Person against the Borrower or its Subsidiaries or their
Properties of which the Borrower has knowledge in connection with any applicable
Environmental Laws (excluding routine testing and corrective action) if the
Borrower reasonably anticipates that such action will result in liability
(whether individually or in the aggregate) in excess of $5,000,000, not fully
covered by insurance or other means of recovery or reimbursement acceptable to
the Administrative Agent, subject to normal deductibles.

 

73

--------------------------------------------------------------------------------


 

(c)           The Borrower will, and will cause each Subsidiary to, undertake
reasonable environmental audits and tests in accordance with applicable American
Society of Testing Materials standards upon the reasonable request by the
Administrative Agent in connection with any future Acquisitions, except in
circumstances in which such Person is acquiring an additional interest in any
Property already owned by such Person.

 

Section 8.11           Further Assurances.

 

(a)           The Borrower at its sole expense will, and will cause each other
Loan Party to, promptly execute and deliver to the Administrative Agent all such
other documents, agreements and instruments reasonably requested by the
Administrative Agent to comply with, cure any defects or accomplish the
conditions precedent, covenants and agreements of the Borrower or any
Subsidiary, as the case may be, in the Loan Documents, including the Notes, or
to further evidence and more fully describe the collateral intended as security
for the Indebtedness, or to correct any omissions in this Agreement or the
Security Instruments, or to state more fully the obligations secured therein, or
to perfect, protect or preserve any Liens created pursuant to this Agreement or
any of the Security Instruments or the priority thereof, or to make any
recordings, file any notices or obtain any consents, all as may be reasonably
necessary or appropriate, in the reasonable discretion of the Administrative
Agent, in connection therewith.

 

(b)           The Borrower hereby authorizes the Administrative Agent to file
one or more financing or continuation statements, and amendments thereto,
relative to all or any part of the Mortgaged Property without the signature of
the Borrower or any Guarantor where permitted by law.  A carbon, photographic or
other reproduction of the Security Instruments or any financing statement
covering the Mortgaged Property or any part thereof shall be sufficient as a
financing statement where permitted by law.  The Administrative Agent will
promptly send the Borrower any financing or continuation statements it files
without the signature of any Loan Party and the Administrative Agent will
promptly send the Borrower the filing or recordation information with respect
thereto.

 

Section 8.12           Reserve Reports.

 

(a)           On or before March 31 and September 30 of each year, commencing
September 30, 2011, the Borrower shall furnish to the Administrative Agent and
the Lenders a Reserve Report evaluating the Oil and Gas Properties of the
Borrower and its Subsidiaries as of the immediately preceding January 1st and
July 1st.  The Reserve Report as of January 1 of each year shall be prepared by
one or more Approved Petroleum Engineers.  The Reserve Report as of July 1 of
each year shall be prepared by or under the supervision of the chief engineer of
the Borrower who shall certify such Reserve Report to be true and accurate in
all material respects and to have been prepared in accordance with the
procedures used in the immediately preceding January 1 Reserve Report.

 

(b)           In the event of an Interim Redetermination, the Borrower shall
furnish to the Administrative Agent and the Lenders a Reserve Report prepared by
or under the supervision of the chief engineer of the Borrower who shall certify
such Reserve Report to be true and accurate in all material respects and to have
been prepared in accordance with the procedures

 

74

--------------------------------------------------------------------------------


 

used in the immediately preceding January 1 Reserve Report.  For any Interim
Redetermination requested by the Administrative Agent or the Borrower pursuant
to Section 2.07(b), the Borrower shall provide such Reserve Report with an “as
of” date, which shall be not more than 45 days prior to the date of delivery, as
required by the Administrative Agent as soon as possible, but in any event no
later than forty-five (45) days following the receipt of such request.

 

(c)           With the delivery of each Reserve Report, the Borrower shall
provide to the Administrative Agent and the Lenders a certificate from a
Responsible Officer certifying that in all material respects: (i) except as set
forth on an exhibit to the certificate, on a net basis there are no take or pay
or other prepayments with respect to its Oil and Gas Properties evaluated in
such Reserve Report which would require the Borrower or any of its Subsidiaries
to deliver Hydrocarbons either generally or produced from such Oil and Gas
Properties at some future time without then or thereafter receiving full payment
therefore and (ii) none of their Oil and Gas Properties have been sold since the
date of the last Borrowing Base determination except as set forth on an exhibit
to the certificate, which certificate shall list all of its Oil and Gas
Properties sold and in such detail as reasonably required by the Administrative
Agent.

 

Section 8.13           Title Information.

 

(a)           As of the date hereof, the Administrative Agent or its counsel
shall have received satisfactory title information on at least 80% of the total
value of the Proved Oil and Gas Properties evaluated in the Initial Reserve
Report.  Additionally, on or before the delivery to the Administrative Agent and
the Lenders of each Reserve Report required by Section 8.12(a), the Borrower
will deliver title information in form and substance reasonably acceptable to
the Administrative Agent covering enough of the Proved Oil and Gas Properties
evaluated by such Reserve Report that were not included in the immediately
preceding Reserve Report, so that the Administrative Agent shall have received
together with title information previously delivered to the Administrative
Agent, reasonably satisfactory title information on at least 80% of the total
value of the Proved Oil and Gas Properties evaluated by such Reserve Report.

 

(b)           If the Borrower has provided title information for additional
Properties under Section 8.13(a), the Borrower shall, within 60 days of notice
from the Administrative Agent that material title defects or exceptions exist
with respect to such additional Properties, either (i) cure any such material
title defects or exceptions (including defects or exceptions as to priority)
which are not permitted by Section 9.03 raised by such information,
(ii) substitute acceptable Mortgaged Properties with no material title defects
or exceptions except for Excepted Liens (other than Excepted Liens described in
clauses (e), (g) and (h) of such definition) having an equivalent value or
(iii) deliver title information in form and substance reasonably acceptable to
the Administrative Agent so that the Administrative Agent shall have received,
together with title information previously delivered to the Administrative
Agent, reasonably satisfactory title information on at least 80% of the value of
the Proved Oil and Gas Properties evaluated by such Reserve Report.

 

(c)           If the Borrower is unable to cure any material title defect
requested by the Administrative Agent or the Lenders to be cured within the
60-day period or the Borrower does not comply with the requirements to provide
acceptable title information covering 80% of the value of the Proved Oil and Gas
Properties evaluated in the most recent Reserve Report, such

 

75

--------------------------------------------------------------------------------


 

default shall not be a Default, but instead the Administrative Agent and/or the
Required Lenders shall have the right to exercise the following remedy in their
sole discretion from time to time, and any failure to so exercise this remedy at
any time shall not be a waiver as to future exercise of the remedy by the
Administrative Agent or the Lenders.  To the extent that the Administrative
Agent or the Required Lenders are not satisfied with title to any Mortgaged
Property after the 60-day period has elapsed, such unacceptable Mortgaged
Property shall not count towards the 80% requirement, and the Administrative
Agent may send a notice to the Borrower and the Lenders that the then
outstanding Borrowing Base shall be reduced by an amount as determined by the
Administrative Agent and approved by the Required Lenders to cause the Borrower
to be in compliance with the requirement to provide acceptable title information
on 80% of the value of the Proved Oil and Gas Properties.  This new Borrowing
Base shall become effective immediately after receipt of such notice.

 

Section 8.14           Additional Collateral; Additional Guarantors.

 

(a)           In connection with each redetermination of the Borrowing Base, the
Borrower shall review the Reserve Report to ascertain whether the Mortgaged
Properties represent at least 80% of the total value of the Proved Oil and Gas
Properties evaluated in the most recently completed Reserve Report after giving
effect to exploration and production activities, acquisitions, dispositions and
production.  In the event that the Mortgaged Properties do not represent at
least 80% of such total value, then the Borrower shall, and shall cause its
Subsidiaries to, within sixty (60) days following the delivery of such Reserve
Report, grant to the Administrative Agent as security for the Indebtedness a
first-priority Lien (provided that Excepted Liens of the type described in
clauses (a) to (d) and (f) of the definition thereof may exist, but subject to
the provisos at the end of such definition) on additional Proved Oil and Gas
Properties not already subject to a Lien created by the Security Instruments
such that after giving effect thereto, the Mortgaged Properties will represent
at least 80% of such total value.  All such Liens will be created and perfected
by and in accordance with the provisions of mortgages, deeds of trust, security
agreements and financing statements or other Security Instruments, all in form
and substance reasonably satisfactory to the Administrative Agent and in
sufficient executed (and acknowledged where necessary or appropriate)
counterparts for recording purposes.

 

(b)           (i)  Each Loan Party other than the Borrower will, and will cause
each of its Subsidiaries to unconditionally guaranty, on a joint and several
basis, the prompt payment and performance of the Indebtedness pursuant to the
Guaranty Agreement and (ii) each Loan Party will, and will cause each of its
Subsidiaries to, grant to the Administrative Agent, pursuant to this Agreement
or the Guaranty Agreement, as applicable, a perfected, first-priority security
interest in all of the issued and outstanding Equity Interests in each
Subsidiary of the Borrower.  In connection therewith, the Borrower will, and
will cause each Subsidiary, to promptly, but in any event within 10 days after
the creation or acquisition thereof (or other similar event), (A) execute and
deliver an amendment or a supplement to the Guaranty Agreement as required by
the Administrative Agent, (B) pledge all of the Equity Interests of each
Subsidiary (including delivery of original stock or equity certificates
evidencing the Equity Interests of such Subsidiary, together with an appropriate
undated stock powers for each certificate duly executed in blank by the
registered owner thereof) and (C) execute and deliver such other additional
closing documents, certificates and legal opinions as shall reasonably be
requested by the Administrative Agent.

 

76

--------------------------------------------------------------------------------


 

(c)           The Borrower will and will cause its Subsidiaries to promptly
execute and deliver to the Administrative Agent all such other documents and
instruments reasonably requested by the Administrative Agent to cause
substantially all other material tangible and intangible assets of the Borrower
and each Subsidiary to be subject to a Lien created by the Security Instruments

 

Section 8.15           Senior Unsecured Notes.  The Borrower will notify
Administrative Agent at least 10 Business Days prior to any issuance of Senior
Unsecured Notes.  Such notice shall contain the material terms of such offering
as well as the notional amount to be offered.

 

ARTICLE IX
NEGATIVE COVENANTS

 

Until the Commitments have expired or terminated and the principal of and
interest on each Loan and all fees payable hereunder and all other amounts
payable under the Loan Documents have been paid in full and all Letters of
Credit have expired or terminated and all LC Disbursements shall have been
reimbursed, the Borrower covenants and agrees with the Lenders that:

 

Section 9.01           Financial Covenants.

 

(a)           Leverage Ratio.  The Borrower will not, as of the last day of any
fiscal quarter, beginning with the fiscal quarter ending December 31, 2011,
permit the ratio of Total Debt as of such day to EBITDAX for the four fiscal
quarters ending on the such day to be greater than 4.0 to 1.0; provided, that
(i) the determination of EBITDAX for the period ending December 31, 2011, shall
be made by multiplying EBITDAX for the one fiscal quarter period ending on such
date times 4, (ii) the determination of EBITDAX for the period ending March 31,
2012, shall be made by multiplying EBITDAX for the two fiscal quarter period
ending on such date times 2, and (iii) the determination of EBITDAX for the
period ending June 30, 2012, shall be made by multiplying EBITDAX for the three
fiscal quarter period ending on such date times 4/3rds.

 

(b)           Current Ratio.  The Borrower will not permit, as of the last day
of any fiscal quarter, Parent’s ratio of (i) consolidated current assets
(including the unused amount of the total Commitments, but excluding non-cash
assets under ASC 815) to (ii) consolidated current liabilities (excluding
non-cash obligations under ASC 815) of the Borrower to be less than 1.0 to 1.0
provided, however, the current maturities of long term Indebtedness shall not be
considered consolidated current liabilities for purposes of this ratio.

 

Section 9.02           Debt.  The Loan Parties will not incur, create, assume or
suffer to exist any Debt, except:

 

(a)           the Notes or other Indebtedness arising under the Loan Documents
or any guaranty of or suretyship arrangement for the Notes or other Indebtedness
arising under the Loan Documents.

 

77

--------------------------------------------------------------------------------


 

(b)           Debt associated with bonds or other surety obligations in
connection with (i) obligations or liabilities arising in the ordinary course of
business, (ii) Governmental Requirements, (iii) the operation of Oil and Gas
Properties or (iv) judgments pending appeal.

 

(c)           endorsements of negotiable instruments for collection in the
ordinary course of business.

 

(d)           intercompany Debt between the Borrower and any of its Subsidiaries
or between Subsidiaries to the extent permitted by Section 9.05(h); provided
that such Debt is not held, assigned, transferred, negotiated or pledged (other
than pursuant to a Security Instrument) to any Person other than the Borrower or
one of its Wholly-Owned Subsidiaries, and, provided further, that any such Debt
owed by either the Borrower or a Guarantor shall be subordinated to the
Obligations on terms set forth in the Guaranty Agreement.

 

(e)           Unsecured senior debt, provided that the principal amount does not
exceed $300,000,000 (“Senior Unsecured Notes”), and any guarantees thereof;
provided that (i) after giving effect to the incurrence of the Senior Unsecured
Notes on a pro forma basis, the Loan Parties shall be in compliance with the
covenants set forth in Section 9.01, (ii) the Senior Unsecured Notes remain
unsecured prior to the Maturity Date, (iii) no scheduled payment of principal,
scheduled mandatory redemption or scheduled sinking fund payment may be due
prior to 180 days following the Maturity Date, (iv) the financial covenants
governing such Debt are no more restrictive with respect to the Parent and its
Subsidiaries than the financial covenants under this Agreement and all of the
covenants and events of default governing such Debt are not more restrictive
with respect to the Borrower and its Subsidiaries than the covenants and Events
of Default under this Agreement; provided that the inclusion of any covenant
that is customary with respect to such type of Debt and that is not found in
this Agreement shall not be deemed to be more restrictive for purposes of this
clause, (v) contemporaneously with the incurrence of the Senior Unsecured Notes,
the Borrowing Base is adjusted pursuant to Section 2.07(e), and (vi) the Senior
Unsecured Notes shall not be prepaid if an Event of Default has occurred and is
continuing, other than an exchange or refinance that does not result in a
reduction of the principal amount of such Senior Unsecured Notes.

 

(f)            Debt under Capital Leases or purchase money Debt not to exceed
$10,000,000 in aggregate principal amount at any one time outstanding and which,
at the time incurred, is not reasonable anticipated to extend beyond the useful
life of the Property leased or acquired.

 

(g)           other Debt not to exceed $10,000,000 in aggregate principal amount
at any one time outstanding.

 

(h)           on the Closing Date, Parent’s assumption of approximately
$27,300,000 of Contribution Debt, and Parent’s and Borrower’s agreement to pay
the assumed Contribution Debt immediately following the contribution by LRR-A of
its share of the Contributed Properties to Parent in exchange for a release of
the liens securing the Contribution Debt.

 

Section 9.03           Liens.  The Loan Parties will not create, incur, assume
or permit to exist any Lien on any of its Properties (now owned or hereafter
acquired), except:

 

78

--------------------------------------------------------------------------------


 

(a)           Liens securing the payment of any Indebtedness.

 

(b)           Excepted Liens.

 

(c)           Liens securing Capital Leases or purchase money Debt permitted by
Section 9.02(f) but only on the Property under lease or so purchased (together
with accessions and additions thereto and proceeds thereof)

 

(d)           Liens on Property not constituting collateral for the Indebtedness
and not otherwise permitted by the foregoing clauses of this Section 9.03;
provided that the aggregate principal or face amount of all Debt secured under
this Section 9.03(c) shall not exceed $10,000,000 at any time.

 

Section 9.04           Dividends, Distributions and Redemptions.

 

(a)           Restricted Payments.  The Loan Parties will not, declare or make,
or agree to pay or make, directly or indirectly, any Restricted Payment, return
any capital to its stockholders or make any distribution of its Property to its
Equity Interest holders, except (i) the Parent may declare and pay dividends
with respect to its Equity Interests payable solely in additional shares of its
Equity Interests (other than Disqualified Capital Stock), (ii) the Borrower and
its Subsidiaries may declare and pay dividends ratably with respect to their
Equity Interests, (iii) the Loan Parties may make Restricted Payments pursuant
to and in accordance with equity incentive plans or other benefit plans for
management or employees of Loan Parties and the general partner of Parent and
(iv) so long as no Borrowing Base Deficiency or Event of Default has occurred
and is continuing, or would exist after giving effect thereto, Parent may make
Restricted Payments of Available Cash to holders of its Equity Interests in
compliance with the terms of its Organizational Documents.  Notwithstanding the
foregoing, on the Closing Date the Parent may distribute cash to the
Contributors pursuant to the terms of the Contribution Agreement.

 

(b)           Repayment of Senior Unsecured Notes; Amendment of terms of Senior
Unsecured Notes.  The Loan Parties will not, prior to the date that is 180 days
after the Maturity Date:  (i) call, make or offer to make any optional or
voluntary Redemption of or otherwise optionally or voluntarily Redeem (whether
in whole or in part) the Senior Unsecured Notes, except that the Borrower may
prepay the Senior Unsecured Notes with the net cash proceeds of a new issuance
of Senior Unsecured Notes or any sale of Equity Interests (other than
Disqualified Capital Stock) of the Borrower or the Parent or (ii) amend, modify,
waive or otherwise change, consent or agree to any amendment, modification,
waiver or other change to, any of the terms of the Senior Unsecured Notes if the
effect thereof would be to shorten its maturity or average life (except to a
date that remains at least 180 days following the Maturity Date) or increase the
amount of any payment of principal thereof (except for such increases that
become due and payable at least 180 days following the Maturity Date) or shorten
any period for payment of interest thereon (except to a date that remains at
least 180 days following the Maturity Date).

 

Section 9.05           Investments and Loans.  The Loan Parties will not make or
permit to remain outstanding any Investments in or to any Person, except that
the foregoing restriction shall not apply to:

 

79

--------------------------------------------------------------------------------


 

(a)           Investments reflected in the Financial Statements or which are
disclosed to the Lenders in Schedule 9.05.

 

(b)           accounts receivable arising in the ordinary course of business.

 

(c)           direct obligations of the United States or any agency thereof, or
obligations guaranteed by the United States or any agency thereof, in each case
maturing within one year from the date of creation thereof.

 

(d)           commercial paper maturing within one year from the date of
creation thereof rated in the highest grade by S&P or Moody’s.

 

(e)           deposits maturing within one year from the date of creation
thereof with, including certificates of deposit issued by, any Lender or any
office located in the United States of any other bank or trust company which is
organized under the laws of the United States or any state thereof, has capital,
surplus and undivided profits aggregating at least $100,000,000 (as of the date
of such bank or trust company’s most recent financial reports) and has a short
term deposit rating of no lower than A2 or P2, as such rating is set forth from
time to time, by S&P or Moody’s, respectively.

 

(f)            deposits in money market funds investing primarily in Investments
described in Section 9.05(c), Section 9.05(d) or Section 9.05(e).

 

(g)           repurchase agreements of a commercial bank in the United States
and Canada if the commercial paper of such bank or of the bank holding company
of which such bank is a wholly owned subsidiary is rated in the highest rating
categories of S&P, Moody’s, or any other rating agency satisfactory to the
Required Lenders, that are fully secured by securities described in
Section 9.05(c).

 

(h)           Investments made by the Parent in or to the Borrower or by the
Borrower in or to the Guarantors and made by any Subsidiary in or to the
Borrower or any Guarantor, including, in each case any Person which will,
substantially contemporaneously with such Investment, become a Guarantor.

 

(i)            Investments received in settlement of debts owing to the Borrower
or any of its Subsidiaries as a result of a bankruptcy or other insolvency
proceeding of the obligor in respect of such debts or upon the enforcement of
any claim or Lien in favor of the Borrower or any of its Subsidiaries.

 

(j)            subject to the limits in Section 9.06, Investments related to
farm-out, farm-in, joint operating, joint venture or area of mutual interest
agreements, gathering systems, pipelines or other similar arrangements which are
usual and customary in the oil and gas exploration and production business
located within the geographic boundaries of the United States and Canada.

 

(k)           subject to the limits in Section 9.06, Investments (including,
without limitation, capital contributions), in general or limited partnerships
or other types of entities or joint ventures (each a “Venture”) entered into by
the Borrower or a Subsidiary with others for the

 

80

--------------------------------------------------------------------------------


 

purpose of constructing and operating gathering and pipeline systems, treatment
facilities, compression facilities and other related facilities for the
treatment, transportation or storage of Hydrocarbons on the Borrower’s Oil and
Gas Properties; provided that such Venture interests acquired and capital
contributions made (valued as of the date such interest was acquired or the
contribution made) do not exceed, in the aggregate at the time of making thereof
(net of any subsequent dispositions), an amount equal to $10,000,000.

 

(l)            loans or advances to employees, officers or directors in the
ordinary course of business of the Borrower or any of its Restricted
Subsidiaries, in each case only as permitted by applicable law, but in any event
not to exceed $1,000,000 in the aggregate at any time.

 

(m)          Investments arising from the endorsement of financial instruments
in the ordinary course of business.

 

(n)           indemnities and other contingent obligations in respect
of liabilities (other than Debt) of another Person under capital markets
underwriting, engagement and commitment agreements, under purchase and/or sale
agreements or under agreements that are customary in the oil and gas business.

 

(o)           other Investments not to exceed $2,000,000 in the aggregate at any
time.

 

Section 9.06           Nature of Business; No International Operations.  The
Loan Parties will not allow any material change to be made in the character of
its business as an independent oil and gas exploration and production company. 
The Borrower will not, and will not permit any of its Subsidiaries to, acquire
or make any other expenditure (whether such expenditure is capital, operating or
otherwise) in or related to, any Oil and Gas Properties not located within the
geographical boundaries of the United States.

 

Section 9.07           [Intentionally Omitted]

 

Section 9.08           Proceeds of Notes.  The Borrower will not permit the
proceeds of the Loans to be used for any purpose other than those permitted by
Section 7.20.  Neither the Borrower nor any Person acting on behalf of the
Borrower has taken or will take any action which could cause any of the Loan
Documents to violate Regulations T, U or X or any other regulation of the Board
or to violate Section 7 of the Securities Exchange Act of 1934 or any rule or
regulation thereunder, in each case as now in effect or as the same may
hereinafter be in effect.  If requested by the Administrative Agent, the
Borrower will furnish to the Administrative Agent and each Lender a statement to
the foregoing effect in conformity with the requirements of FR Form U-1 or such
other form referred to in Regulation U, Regulation T or Regulation X of the
Board, as the case may be.

 

Section 9.09           [Intentionally Omitted]

 

Section 9.10           Sale or Discount of Receivables.  Except for receivables
obtained by the Loan Parties out of the ordinary course of business or the
settlement of joint interest billing accounts in the ordinary course of business
or discounts granted to settle collection of accounts receivable or the sale of
defaulted accounts arising in the ordinary course of business in

 

81

--------------------------------------------------------------------------------


 

connection with the compromise or collection thereof and not in connection with
any financing transaction, the Loan Parties will not, discount or sell (with or
without recourse) any of its notes receivable or accounts receivable.

 

Section 9.11           Mergers, Etc.  No Loan Party will merge into or with or
consolidate with any other Person, or permit any other Person to merge into or
consolidate with it, or sell, transfer, lease or otherwise dispose of (whether
in one transaction or in a series of transactions) all or substantially all of
its Property to any other Person (whether now owned or hereafter acquired) (any
such transaction, a “consolidation”) or liquidate, wind-up or dissolve (or
suffer any liquidation or dissolution), terminate or discontinue its business;
provided that:

 

(a)           the Borrower or any Subsidiary may participate in a consolidation
with any other Person; provided that (i) no Default is continuing, (ii) any such
consolidation would not cause a Default hereunder, (iii) if the Borrower
consolidates with any Person, the Borrower shall be the surviving Person and
(iv) if any other Loan Party consolidates with any Person (other than the
Borrower or another Loan Party) and such other Loan Party is not the surviving
Person, such surviving Person shall expressly assume in writing (in form and
substance satisfactory to the Administrative Agent) all obligations of such Loan
Party under the Loan Documents;

 

(b)           any Subsidiary may liquidate, wind up or dissolve or participate
in a consolidation with the Borrower (provided that the Borrower shall be the
continuing or surviving corporation) or any other Subsidiary (provided that if
one of such Subsidiary is a Wholly-Owned Subsidiary, then the continuing or
surviving Person shall be a Wholly-Owned Subsidiary); and

 

(c)           in connection with the closing under the Initial Acquisition
Documents, Parent may transfer and dispose of all of the Contributed Properties
to the Borrower.

 

Section 9.12           Sale of Properties.  No Loan Party will sell, assign,
farm-out, convey or otherwise transfer any Property or Liquidate any Swap
Agreement except for (a) the sale of Hydrocarbons in the ordinary course of
business; (b) farmouts of undeveloped acreage and assignments in connection with
such farmouts; (c) sales or other dispositions of Oil and Gas Properties or
interests therein with respect to which no proved reserves were attributed in
the most recently delivered Reserve Report, (d) the sale or transfer of
equipment that is no longer necessary for the business of the Loan Party or is
replaced by equipment of at least comparable value and use; (e) the Liquidation
of any Swap Agreement to the extent such Swap Agreement was assigned zero value
in the Borrowing Base then in effect (as determined by the Administrative
Agent), (f) so long as no Event of Default has occurred and is continuing, or
would exist after giving effect thereto, sales or other dispositions (including
Casualty Events), other than as provided in clauses (a) through (e) or (g), of
Oil and Gas Properties or any interest therein or Equity Interests in
Subsidiaries owning Oil and Gas Properties or Swap Liquidations; provided that
(i) the consideration received in respect of such sale shall be equal to or
greater than the fair market value of such Oil and Gas Properties and (ii) if
the Borrowing Base value as of the most recent Redetermination Date attributable
to the Oil and Gas Properties so sold or disposed of or owned by such
Subsidiaries so sold or disposed of plus the net effect (as reasonably
determined by the Administrative Agent) of such Swap Liquidations in the
aggregate since the most recent Redetermination Date reduce the Borrowing Base
by more than five percent (5%) of the Borrowing Base established as of such most
recent Scheduled

 

82

--------------------------------------------------------------------------------


 

Redetermination Date, the Borrowing Base shall be reduced by an amount
determined by the Required Lenders in a manner consistent with the terms of
Section 2.07; and (g) so long as no Event of Default has occurred and is
continuing, or would exist after giving effect thereto, sales and other
dispositions of Properties not permitted by Section 9.12 (a) to (f) having a
fair market value not to exceed $5,000,000 in the aggregate during any 12-month
period.

 

Section 9.13           Environmental Matters.  The Loan Parties will not cause
or permit any of its Property to be in violation of, or do anything or permit
anything to be done which will subject any such Property to a Release or
threatened Release of Hazardous Materials, exposure to any Hazardous Materials,
or to any Remedial Work under any applicable Environmental Laws, assuming
disclosure to the applicable Governmental Authority of all relevant facts,
conditions and circumstances, if any, pertaining to such Property where such
violations, Release or threatened Release, exposure, or Remedial work could
reasonably be expected to have a Material Adverse Effect.

 

Section 9.14           Transactions with Affiliates.  The Loan Parties will not
enter into any transaction, including any purchase, sale, lease or exchange of
Property or the rendering of any service, with any Affiliate (other than the
Guarantors and Wholly-Owned Subsidiaries of the Borrower) unless such
transactions are otherwise permitted under this Agreement and are upon fair and
reasonable terms no less favorable to it than it would obtain in a comparable
arm’s length transaction with a Person not an Affiliate; provided that the
foregoing shall not limit or restrict the Initial Acquisition nor transactions
pursuant to any of the agreements in effect on the Effective Date or any
amendment, modification, restatement or replacement of any such agreements to
the extent such amendment, modification, restatement or replacement is not
adverse to the Lenders in any material respect.

 

Section 9.15           Subsidiaries.  The Loan Parties will not create or
acquire any additional Subsidiary unless the Borrower gives written notice to
the Administrative Agent of such creation or acquisition and complies with
Section 8.14(b) and Section 8.14(b).  The Borrower shall not, and shall not
permit any Subsidiary to, sell, assign or otherwise dispose of any Equity
Interests in any Subsidiary except in compliance with Section 9.11 or
Section 9.12.  Neither the Borrower nor any Subsidiary shall have any Foreign
Subsidiaries.

 

Section 9.16           Negative Pledge Agreements; Dividend Restrictions.  The
Loan Parties will not create, incur, assume or suffer to exist any contract,
agreement or understanding (other than this Agreement or the Security
Instruments) which in any way prohibits or restricts the granting, conveying,
creation or imposition of any Lien on any of its Property in favor of the
Administrative Agent and the Lenders or restricts any Subsidiary from paying
dividends or making distributions to the Borrower or any Guarantor, or which
requires the consent of or notice to other Persons in connection therewith;
provided, however, that the preceding restrictions will not apply to
encumbrances or restrictions arising under or by reason of (1) this Agreement or
the Security Instruments, (2) Debt securing Liens permitted by
Section 9.03(c) or any contract, agreement or understanding creating Liens
permitted by Section 9.03(c) (but only to the extent related to the Property on
which such Liens were created), (3) any leases or licenses or similar contracts
as they affect any Property or Lien subject to a lease or license, (4) any
restriction with respect to a Subsidiary imposed pursuant to an agreement
entered into for the direct or indirect sale or disposition of all or
substantially all the equity or Property of such

 

83

--------------------------------------------------------------------------------


 

Subsidiary (or the Property that is subject to such restriction) pending the
closing of such sale or disposition, or (5) customary provisions with respect to
the distribution of Property in joint venture agreements.

 

Section 9.17           Swap Agreements.  The Loan Parties will not enter into
any Swap Agreements with any Person other than (a) Swap Agreements in respect of
commodities (i) with an Approved Counterparty and (ii) the notional volumes for
which (when aggregated with other commodity Swap Agreements then in effect other
than basis differential swaps on volumes already hedged pursuant to other Swap
Agreements) do not exceed, as of the date such Swap Agreement is executed, 85%
of the reasonably anticipated projected production (separately for each of crude
oil, natural gas and natural gas liquids) from Proved Reserves attributable to
the Oil and Gas Properties included in the most recent Reserve Report for each
month during the period during which such Swap Agreement is in effect; provided,
that the portion of such projected production attributed to Proved Undeveloped
Reserves and Proved Developed Non-Producing Reserves shall be limited such that
the projected production attributed to Proved Undeveloped Reserves and Proved
Developed Non-Producing Reserves shall not exceed 25% of the resulting projected
production attributable to all proved reserves; provided further, that the
restrictions in (i) and (ii) shall not apply to floor or put arrangements
setting a minimum commodity price; (b) Swap Agreements that would be permitted
by clause (a) hereof pertaining to Oil and Gas Properties to be acquired
pursuant to a Permitted Acquisition; provided that Swap Agreements pursuant to
this Section 9.17(b) must be Liquidated upon the earlier to occur of: (1) the
date that is 90 days after the execution of the purchase and sale agreement
relating to the Permitted Acquisition if such Permitted Acquisition has not been
consummated and (2) promptly following the day any Loan Party knows with
reasonable certainty that the Permitted Acquisition will not be consummated,
(c) Swap Agreements in respect of interest rates with an Approved Counterparty,
as follows:  (i) Swap Agreements effectively converting interest rates from
fixed to floating, the notional amounts of which (when aggregated with all other
Swap Agreements of the Loan Parties then in effect effectively converting
interest rates from fixed to floating) do not exceed 50% of the then outstanding
principal amount of the Borrower’s Debt for borrowed money which bears interest
at a fixed rate and (ii) Swap Agreements effectively converting interest rates
from floating to fixed, the notional amounts of which (when aggregated with all
other Swap Agreements of the Borrower and its Subsidiaries then in effect
effectively converting interest rates from floating to fixed) do not exceed 100%
of the then outstanding principal amount of the Borrower’s Debt for borrowed
money which bears interest at a floating rate, and (d) Swap Agreements required
under Section 6.01(o).  In no event shall any Swap Agreement contain any
requirement, agreement or covenant for a Loan Party to post collateral or margin
to secure their obligations under such Swap Agreement or to cover market
exposures.  Notwithstanding the foregoing, the Borrower will not, and will not
permit any of its Subsidiaries to, incur or permit to exist any speculative Swap
Agreements.

 

Section 9.18           Acquisition Documents.  The Loan Parties will not amend,
modify or supplement any of the Acquisition Documents if the effect thereof
could reasonably be expected to have a Material Adverse Effect (and provided
that the Borrower promptly furnishes to the Administrative Agent a copy of such
amendment, modification or supplement).

 

Section 9.19           Organizational Documents.  Parent will not, and will not
permit any of its subsidiaries to, amend, modify or supplement (or vote to
enable, or take any other action to

 

84

--------------------------------------------------------------------------------


 

permit an amendment, modification or supplement of) any Organizational Document
of any Loan Party in a manner that would be adverse to the Lenders in any
material respect.

 

ARTICLE X
EVENTS OF DEFAULT; REMEDIES

 

Section 10.01         Events of Default.  One or more of the following events
shall constitute an “Event of Default”:

 

(a)           the Borrower shall fail to pay any principal of any Loan or any
reimbursement obligation in respect of any LC Disbursement when and as the same
shall become due and payable, whether at the due date thereof or at a date fixed
for prepayment thereof, by acceleration or otherwise.

 

(b)           the Borrower shall fail to pay any interest on any Loan or any fee
or any other amount (other than an amount referred to in Section 10.01(a))
payable under any Loan Document, when and as the same shall become due and
payable, and such failure shall continue unremedied for a period of three
Business Days.

 

(c)           any representation or warranty made or deemed made by or on behalf
of the Borrower or any Subsidiary in or in connection with any Loan Document or
any amendment or modification of any Loan Document or waiver under such Loan
Document, or in any report, certificate, financial statement or other document
furnished pursuant to or in connection with any Loan Document or any amendment
or modification thereof or waiver thereunder, shall prove to have been incorrect
in any material respect when made or deemed made.

 

(d)           any Loan Party shall fail to observe or perform any covenant,
condition or agreement contained in Section 8.01(i), Section 8.01(m),
Section 8.02, Section 8.03 or in Article IX of this Agreement or Article VII of
the Guaranty Agreement.

 

(e)           any Loan Party shall fail to observe or perform any covenant,
condition or agreement contained in this Agreement (other than those specified
in Section 10.01(a), Section 10.01(a) or Section 10.01(c)) or any other Loan
Document, and such failure shall continue unremedied for a period of 30 days
after the earlier to occur of (A) notice thereof from the Administrative Agent
to the Borrower (which notice will be given at the request of the Majority
Lenders) or (B) a Responsible Officer of the Borrower or such Subsidiary
otherwise becoming aware of such default.

 

(f)            any Loan Party shall fail to make any payment (whether of
principal or interest and regardless of amount) in respect of any Material
Indebtedness, when and as the same shall become due and payable and such failure
continues beyond any applicable grace period.

 

(g)           any event or condition occurs that results in any Material
Indebtedness becoming due prior to its scheduled maturity or that enables or
permits (with or without the giving of notice, the lapse of time or both) the
holder or holders of any Material Indebtedness (other than Indebtedness in
respect of Swap Agreements) or any trustee or agent on its or their behalf to
cause any Material Indebtedness (other than Indebtedness in respect of Swap
Agreements) to become due, or to require the Redemption thereof or any offer to
Redeem to be

 

85

--------------------------------------------------------------------------------


 

made in respect thereof, prior to its scheduled maturity or require any Loan
Party to make an offer in respect thereof or there occurs under any Swap
Agreement constituting Material Indebtedness an Early Termination Date (as
defined in such Swap Agreement) resulting from (A) any event of default under
such Swap Agreement as to which the Borrower or any Restricted Subsidiary is the
Defaulting Party (as defined in such Swap Agreement) or (B) any Termination
Event (as so defined) under such Swap Agreement as to which the Borrower or any
Restricted Subsidiary is an Affected Party (as so defined).

 

(h)           an involuntary proceeding shall be commenced or an involuntary
petition shall be filed seeking (i) liquidation, reorganization or other relief
in respect of the Borrower or any Subsidiary or its debts, or of a substantial
part of its assets, under any Federal, state or foreign bankruptcy, insolvency,
receivership or similar law now or hereafter in effect or (ii) the appointment
of a receiver, trustee, custodian, sequestrator, conservator or similar official
for the Borrower or any Subsidiary or for a substantial part of its assets, and,
in any such case, such proceeding or petition shall continue undismissed for 60
days or an order or decree approving or ordering any of the foregoing shall be
entered.

 

(i)            any Loan Party shall (i) voluntarily commence any proceeding or
file any petition seeking liquidation, reorganization or other relief under any
Federal, state or foreign bankruptcy, insolvency, receivership or similar law
now or hereafter in effect, (ii) consent to the institution of, or fail to
contest in a timely and appropriate manner, any proceeding or petition described
in Section 10.01(g), (iii) apply for or consent to the appointment of a
receiver, trustee, custodian, sequestrator, conservator or similar official for
the Borrower or any Subsidiary or for a substantial part of its assets,
(iv) file an answer admitting the material allegations of a petition filed
against it in any such proceeding, (v) make a general assignment for the benefit
of creditors or (vi) take any action for the purpose of effecting any of the
foregoing.

 

(j)            any Loan Party shall become unable, admit in writing its
inability or fail generally to pay its debts as they become due.

 

(k)           (i) one or more judgments for the payment of money in an aggregate
amount in excess of $10,000,000 (to the extent not covered by independent third
party insurance provided by insurers of the highest claims paying rating or
financial strength as to which the insurer does not dispute coverage and is not
subject to an insolvency proceeding) or (ii) any one or more non-monetary
judgments that have, individually or in the aggregate, a Material Adverse
Effect, shall be rendered against any Loan Party or any combination thereof and
the same shall remain undischarged for a period of 30 consecutive days during
which execution shall not be effectively stayed, or any action shall be legally
taken by a judgment creditor to attach or levy upon any assets of any Loan Party
to enforce any such judgment.

 

(l)            the Loan Documents after delivery thereof shall for any reason,
except to the extent permitted by the terms thereof, cease to be in full force
and effect and valid, binding and enforceable in accordance with their terms
against any Loan Party party thereto or shall be repudiated by any of them, or
cease to create a valid and perfected Lien of the priority required thereby on
any of the collateral purported to be covered thereby, except to the extent
permitted by the terms of this Agreement, or the Borrower or any Subsidiary or
any of their Affiliates shall so state in writing.

 

86

--------------------------------------------------------------------------------


 

(m)          a Change in Control shall occur.

 

(n)           the Parent shall cease to be a reporting company under Section 12
of the Securities Exchange Act of 1934, as amended from time to time, and any
successor statute.

 

(o)           an ERISA Event shall have occurred that, when taken together with
all other ERISA Events that have occurred, could reasonably be expected to
result in liability of the Borrower or the Subsidiaries in an aggregate amount
exceeding $10,000,000.

 

Section 10.02         Remedies.

 

(a)           In the case of an Event of Default other than one described in
Section 10.01(g), Section 10.01(h) or Section 10.01(i), at any time thereafter
during the continuance of such Event of Default, the Administrative Agent may,
and at the request of the Required Lenders, shall, by notice to the Borrower,
take either or both of the following actions, at the same or different times: 
(i) terminate the Commitments, and thereupon the Commitments shall terminate
immediately, and (ii) declare the Notes and the Loans then outstanding to be due
and payable in whole (or in part, in which case any principal not so declared to
be due and payable may thereafter be declared to be due and payable), and
thereupon the principal of the Loans so declared to be due and payable, together
with accrued interest thereon and all fees and other obligations of the Borrower
and the Guarantors accrued hereunder and under the Notes and the other Loan
Documents (including the payment of cash collateral to secure the LC Exposure as
provided in Section 2.08(j)), shall become due and payable immediately, without
presentment, demand, protest, notice of intent to accelerate, notice of
acceleration or other notice of any kind, all of which are hereby waived by the
Borrower and each Guarantor; and in case of an Event of Default described in
Section 10.01(g), Section 10.01(h) or Section 10.01(i), the Commitments shall
automatically terminate and the Notes and the principal of the Loans then
outstanding, together with accrued interest thereon and all fees and the other
obligations of the Borrower and the Guarantors accrued hereunder and under the
Notes and the other Loan Documents (including the payment of cash collateral to
secure the LC Exposure as provided in Section 2.08(j)), shall automatically
become due and payable, without presentment, demand, protest or other notice of
any kind, all of which are hereby waived by the Borrower and each Guarantor.

 

(b)           In the case of the occurrence of an Event of Default, the
Administrative Agent and the Lenders will have all other rights and remedies
available at law and equity.

 

(c)           All proceeds realized from the liquidation or other disposition of
collateral or otherwise received after maturity of the Notes, whether by
acceleration or otherwise, shall be applied:

 

(i)            first, to payment or reimbursement of that portion of the
Indebtedness constituting fees, expenses and indemnities payable to the
Administrative Agent in its capacity as such;

 

(ii)           second, pro rata to payment or reimbursement of that portion of
the Indebtedness constituting fees, expenses and indemnities payable to the
Lenders;

 

87

--------------------------------------------------------------------------------


 

(iii)          third, pro rata to payment of accrued interest on the Loans and
Indebtedness;

 

(iv)          fourth, pro rata to payment of principal outstanding on the Loans
and Indebtedness referred to in Clause (b) of the definition of Indebtedness
owing to a Lender or an Affiliate of a Lender;

 

(v)           fifth, pro rata to any other Indebtedness;

 

(vi)          sixth, to serve as cash collateral to be held by the
Administrative Agent to secure the LC Exposure; and

 

(vii)         seventh, any excess, after all of the Indebtedness shall have been
indefeasibly paid in full in cash, shall be paid to the Borrower or as otherwise
required by any Governmental Requirement.

 

For purposes of this Section 10.02(c), all outstanding Letters of Credit,
whether funded or unfunded, shall be treated as if they were fully funded for
purposes of calculating each Lender’s LC Exposure; provided that if a Letter of
Credit that is treated as funded solely as a result of the foregoing expires
unfunded, the Administrative Agent shall revise the calculation of each Lender’s
LC Exposure to account for such expiration.

 

ARTICLE XI
THE AGENTS

 

Section 11.01         Appointment; Powers.  Each of the Lenders and the Issuing
Bank hereby irrevocably appoints the Administrative Agent as its agent and
authorizes the Administrative Agent to take such actions on its behalf and to
exercise such powers as are delegated to the Administrative Agent by the terms
hereof and the other Loan Documents, together with such actions and powers as
are reasonably incidental thereto.

 

Section 11.02         Duties and Obligations of Administrative Agent.  The
Administrative Agent shall not have any duties or obligations except those
expressly set forth in the Loan Documents.  Without limiting the generality of
the foregoing, (a) the Administrative Agent shall not be subject to any
fiduciary or other implied duties, regardless of whether a Default has occurred
and is continuing (the use of the term “agent” herein and in the other Loan
Documents with reference to the Administrative Agent is not intended to connote
any fiduciary or other implied (or express) obligations arising under agency
doctrine of any applicable law; rather, such term is used merely as a matter of
market custom, and is intended to create or reflect only an administrative
relationship between independent contracting parties), (b) the Administrative
Agent shall have no duty to take any discretionary action or exercise any
discretionary powers, except as provided in Section 11.03, and (c) except as
expressly set forth herein, the Administrative Agent shall not have any duty to
disclose, and shall not be liable for the failure to disclose, any information
relating to the Borrower or any of its Subsidiaries that is communicated to or
obtained by the bank serving as Administrative Agent or any of its Affiliates in
any capacity.  The Administrative Agent shall be deemed not to have knowledge of
any Default unless and until written notice thereof is given to the
Administrative Agent by the Borrower or a Lender, and shall not be responsible
for or have any duty to ascertain or inquire

 

88

--------------------------------------------------------------------------------


 

into (i) any statement, warranty or representation made in or in connection with
this Agreement or any other Loan Document, (ii) the contents of any certificate,
report or other document delivered hereunder or under any other Loan Document or
in connection herewith or therewith, (iii) the performance or observance of any
of the covenants, agreements or other terms or conditions set forth herein or in
any other Loan Document, (iv) the validity, enforceability, effectiveness or
genuineness of this Agreement, any other Loan Document or any other agreement,
instrument or document, (v) the satisfaction of any condition set forth in
Article VI or elsewhere herein, other than to confirm receipt of items expressly
required to be delivered to the Administrative Agent or as to those conditions
precedent expressly required to be to the Administrative Agent’s satisfaction,
(vi) the existence, value, perfection or priority of any collateral security or
the financial or other condition of the Borrower and its Subsidiaries or any
other obligor or guarantor, or (vii) any failure by the Borrower or any other
Person (other than itself) to perform any of its obligations hereunder or under
any other Loan Document or the performance or observance of any covenants,
agreements or other terms or conditions set forth herein or therein.  For
purposes of determining compliance with the conditions specified in Article VI,
each Lender shall be deemed to have consented to, approved or accepted or to be
satisfied with, each document or other matter required thereunder to be
consented to or approved by or acceptable or satisfactory to a Lender unless the
Administrative Agent shall have received written notice from such Lender prior
to the proposed closing date specifying its objection thereto.

 

Section 11.03         Action by Administrative Agent.  The Administrative Agent
shall have no duty to take any discretionary action or exercise any
discretionary powers, except discretionary rights and powers expressly
contemplated hereby or by the other Loan Documents that the Administrative Agent
is required to exercise in writing as directed by the Required Lenders (or such
other number or percentage of the Lenders as shall be necessary under the
circumstances as provided in Section 12.02) and in all cases the Administrative
Agent shall be fully justified in failing or refusing to act hereunder or under
any other Loan Documents unless it shall (a) receive written instructions from
the Required Lenders or the Lenders, as applicable, (or such other number or
percentage of the Lenders as shall be necessary under the circumstances as
provided in Section 12.02) specifying the action to be taken and (b) be
indemnified to its satisfaction by the Lenders against any and all liability and
expenses which may be incurred by it by reason of taking or continuing to take
any such action.  The instructions as aforesaid and any action taken or failure
to act pursuant thereto by the Administrative Agent shall be binding on all of
the Lenders.  If a Default has occurred and is continuing, then the
Administrative Agent shall take such action with respect to such Default as
shall be directed by the requisite Lenders in the written instructions (with
indemnities) described in this Section 11.03, provided that, unless and until
the Administrative Agent shall have received such directions, the Administrative
Agent may (but shall not be obligated to) take such action, or refrain from
taking such action, with respect to such Default as it shall deem advisable in
the best interests of the Lenders.  In no event, however, shall the
Administrative Agent be required to take any action which exposes the
Administrative Agent to personal liability or which is contrary to this
Agreement, the Loan Documents or applicable law.  If a Default has occurred and
is continuing, neither the Syndication Agent nor the Documentation Agent shall
have any obligation to perform any act in respect thereof.  The Administrative
Agent shall not be liable for any action taken or not taken by it with the
consent or at the request of the Required Lenders or the Lenders (or such other
number or percentage of the Lenders as shall be necessary under the
circumstances as provided

 

89

--------------------------------------------------------------------------------


 

in Section 12.02), and otherwise the Administrative Agent shall not be liable
for any action taken or not taken by it hereunder or under any other Loan
Document or under any other document or instrument referred to or provided for
herein or therein or in connection herewith or therewith INCLUDING ITS OWN
ORDINARY NEGLIGENCE, except for its own gross negligence or willful misconduct.

 

Section 11.04         Reliance by Administrative Agent.  The Administrative
Agent shall be entitled to rely upon, and shall not incur any liability for
relying upon, any notice, request, certificate, consent, statement, instrument,
document or other writing believed by it to be genuine and to have been signed
or sent by the proper Person.  The Administrative Agent also may rely upon any
statement made to it orally or by telephone and believed by it to be made by the
proper Person, and shall not incur any liability for relying thereon and each of
the Borrower, the Lenders and the Issuing Bank hereby waives the right to
dispute the Administrative Agent’s record of such statement, except in the case
of gross negligence or willful misconduct by the Administrative Agent.  The
Administrative Agent may consult with legal counsel (who may be counsel for the
Borrower), independent accountants and other experts selected by it, and shall
not be liable for any action taken or not taken by it in accordance with the
advice of any such counsel, accountants or experts.  The Administrative Agent
may deem and treat the payee of any Note as the holder thereof for all purposes
hereof unless and until a written notice of the assignment or transfer thereof
permitted hereunder shall have been filed with the Administrative Agent.

 

Section 11.05         Subagents.  The Administrative Agent may perform any and
all its duties and exercise its rights and powers by or through any one or more
sub-agents appointed by the Administrative Agent.  The Administrative Agent and
any such sub-agent may perform any and all its duties and exercise its rights
and powers through their respective Related Parties.  The exculpatory provisions
of the preceding Sections of this Article XI shall apply to any such sub-agent
and to the Related Parties of the Administrative Agent and any such sub-agent,
and shall apply to their respective activities in connection with the
syndication of the credit facilities provided for herein as well as activities
as Administrative Agent.

 

Section 11.06         Resignation or Removal of Administrative Agent.  Subject
to the appointment and acceptance of a successor Administrative Agent as
provided in this Section 11.06, the Administrative Agent may resign at any time
by notifying the Lenders, the Issuing Bank and the Borrower, and the
Administrative Agent may be removed at any time with or without cause by the
Required Lenders.  Upon any such resignation or removal, the Majority Lenders
shall have the right, with the approval of the Borrower (if no Event of Default
exists) or in consultation with the Borrower (if an Event of Default exists) to
appoint a successor.  If no successor shall have been so appointed by the
Required Lenders and shall have accepted such appointment within 30 days after
the retiring Agent gives notice of its resignation or removal of the retiring
Agent, then the retiring Agent may, on behalf of the Lenders and the Issuing
Bank, appoint a successor Agent which shall be a bank with an office in the
United States of America, or an Affiliate of any such bank.  Upon the acceptance
of its appointment as Agent hereunder by a successor, such successor shall
succeed to and become vested with all the rights, powers, privileges and duties
of the retiring Agent, and the retiring Agent shall be discharged from its
duties and obligations hereunder.  The fees payable by the Borrower to a
successor Agent shall be the same as those payable to its predecessor unless
otherwise agreed between the Borrower

 

90

--------------------------------------------------------------------------------


 

and such successor.  After the Agent’s resignation hereunder, the provisions of
this Article XI and Section 12.03 shall continue in effect for the benefit of
such retiring Agent, its sub-agents and their respective Related Parties in
respect of any actions taken or omitted to be taken by any of them while it was
acting as Agent.

 

Section 11.07         Agents as Lenders.  Each bank serving as an Agent
hereunder shall have the same rights and powers in its capacity as a Lender as
any other Lender and may exercise the same as though it were not an Agent, and
such bank and its Affiliates may accept deposits from, lend money to and
generally engage in any kind of business with the Borrower or any Subsidiary or
other Affiliate thereof as if it were not an Agent hereunder.

 

Section 11.08         No Reliance.  Each Lender acknowledges that it has,
independently and without reliance upon the Administrative Agent, any other
Agent or any other Lender and based on such documents and information as it has
deemed appropriate, made its own credit analysis and decision to enter into this
Agreement and each other Loan Document to which it is a party.  Each Lender also
acknowledges that it will, independently and without reliance upon the
Administrative Agent, any other Agent or any other Lender and based on such
documents and information as it shall from time to time deem appropriate,
continue to make its own decisions in taking or not taking action under or based
upon this Agreement, any other Loan Document, any related agreement or any
document furnished hereunder or thereunder.  The Agents shall not be required to
keep themselves informed as to the performance or observance by the Borrower or
any of its Subsidiaries of this Agreement, the Loan Documents or any other
document referred to or provided for herein or to inspect the Properties or
books of the Borrower or its Subsidiaries.  Except for notices, reports and
other documents and information expressly required to be furnished to the
Lenders by the Administrative Agent hereunder, no Agent or the Arranger shall
have any duty or responsibility to provide any Lender with any credit or other
information concerning the affairs, financial condition or business of the
Borrower (or any of its Affiliates) which may come into the possession of such
Agent or any of its Affiliates.  In this regard, each Lender acknowledges that
Vinson & Elkins L.L.P. is acting in this transaction as special counsel to the
Administrative Agent only, except to the extent otherwise expressly stated in
any legal opinion or any Loan Document.  Each other party hereto will consult
with its own legal counsel to the extent that it deems necessary in connection
with the Loan Documents and the matters contemplated therein.

 

Section 11.09         Administrative Agent May File Proofs of Claim.  In case of
the pendency of any receivership, insolvency, liquidation, bankruptcy,
reorganization, arrangement, adjustment, composition or other judicial
proceeding relative to the Borrower or any of its Subsidiaries, the
Administrative Agent (irrespective of whether the principal of any Loan shall
then be due and payable as herein expressed or by declaration or otherwise and
irrespective of whether the Administrative Agent shall have made any demand on
the Borrower) shall be entitled and empowered, by intervention in such
proceeding or otherwise:

 

(a)           to file and prove a claim for the whole amount of the principal
and interest owing and unpaid in respect of the Loans and all other Indebtedness
that are owing and unpaid and to file such other documents as may be necessary
or advisable in order to have the claims of the Lenders and the Administrative
Agent (including any claim for the reasonable compensation, expenses,
disbursements and advances of the Lenders and the Administrative Agent and their

 

91

--------------------------------------------------------------------------------


 

respective agents and counsel and all other amounts due the Lenders and the
Administrative Agent under Section 12.03) allowed in such judicial proceeding;
and

 

(b)           to collect and receive any monies or other property payable or
deliverable on any such claims and to distribute the same;

 

and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender to make such payments to the Administrative Agent and, in the event
that the Administrative Agent shall consent to the making of such payments
directly to the Lenders, to pay to the Administrative Agent any amount due for
the reasonable compensation, expenses, disbursements and advances of the
Administrative Agent and its agents and counsel, and any other amounts due the
Administrative Agent under Section 12.03.

 

Nothing contained herein shall be deemed to authorize the Administrative Agent
to authorize or consent to or accept or adopt on behalf of any Lender any plan
of reorganization, arrangement, adjustment or composition affecting the
Indebtedness or the rights of any Lender or to authorize the Administrative
Agent to vote in respect of the claim of any Lender in any such proceeding.

 

Section 11.10         Authority of Administrative Agent to Release Collateral
and Liens.  Each Lender and the Issuing Bank hereby authorizes the
Administrative Agent to release any collateral that is permitted to be sold or
released pursuant to the terms of the Loan Documents.  Each Lender and the
Issuing Bank hereby authorizes the Administrative Agent to execute and deliver
to the Borrower, at the Borrower’s sole cost and expense, any and all releases
of Liens, termination statements, assignments or other documents reasonably
requested by the Borrower in connection with any sale or other disposition of
Property to the extent such sale or other disposition is permitted by the terms
of Section 9.12 or is otherwise authorized by the terms of the Loan Documents.

 

Section 11.11         The Arranger, the Syndication Agent and the Documentation
Agent.  The Arranger, the Syndication Agent and the Documentation Agent shall
have no duties, responsibilities or liabilities under this Agreement and the
other Loan Documents other than their duties, responsibilities and liabilities
in their capacity as Lenders hereunder.

 

ARTICLE XII
MISCELLANEOUS

 

Section 12.01         Notices.

 

(a)           Except in the case of notices and other communications expressly
permitted to be given by telephone (and subject to Section 12.01(b)), all
notices and other communications provided for herein shall be in writing and
shall be delivered by hand or overnight courier service, mailed by certified or
registered mail or sent by telecopy, as follows:

 

(i)            if to the Borrower or Parent, to it at 1111 Bagby Street,
Suite 4600, Houston, Texas, 77002, Attention of Jaime Casas, Chief Financial
Officer (Telecopy No. (713) 353-8812);

 

92

--------------------------------------------------------------------------------


 

(ii)           if to the Administrative Agent, to it at Wells Fargo Bank, NA,
1525 W WT Harris Blvd., Charlotte, NC 28262 (Telecopy No. (704) 590-2790), with
a copy to Wells Fargo Bank, N.A., 1000 Louisiana Street, 9th Floor, Houston,
Texas 77002 (Telecopy No. (713) 345-2176);

 

(iii)          if to the Issuing Bank, to it at Wells Fargo Bank, NA, 1525 W WT
Harris Blvd., Charlotte, NC 28262 (Telecopy No. (704) 590-2790); and

 

(iv)          if to any other Lender, to it at its address (or telecopy number)
set forth in its Administrative Questionnaire.

 

(b)           Notices and other communications to the Lenders hereunder may be
delivered or furnished by electronic communications pursuant to procedures
approved by the Administrative Agent; provided that the foregoing shall not
apply to notices pursuant to Article II, Article III, Article IV and Article V
unless otherwise agreed by the Administrative Agent and the applicable Lender. 
The Administrative Agent or the Borrower may, in its discretion, agree to accept
notices and other communications to it hereunder by electronic communications
pursuant to procedures approved by it; provided that approval of such procedures
may be limited to particular notices or communications.

 

(c)           Any party hereto may change its address or telecopy number for
notices and other communications hereunder by notice to the other parties
hereto.  All notices and other communications given to any party hereto in
accordance with the provisions of this Agreement shall be deemed to have been
given on the date of receipt.

 

Section 12.02         Waivers; Amendments.

 

(a)           No failure on the part of the Administrative Agent, any other
Agent, the Issuing Bank or any Lender to exercise and no delay in exercising,
and no course of dealing with respect to, any right, power or privilege, or any
abandonment or discontinuance of steps to enforce such right, power or
privilege, under any of the Loan Documents shall operate as a waiver thereof,
nor shall any single or partial exercise of any right, power or privilege under
any of the Loan Documents preclude any other or further exercise thereof or the
exercise of any other right, power or privilege.  The rights and remedies of the
Administrative Agent, any other Agent, the Issuing Bank and the Lenders
hereunder and under the other Loan Documents are cumulative and are not
exclusive of any rights or remedies that they would otherwise have.  No waiver
of any provision of this Agreement or any other Loan Document or consent to any
departure by the Borrower therefrom shall in any event be effective unless the
same shall be permitted by Section 12.02(b), and then such waiver or consent
shall be effective only in the specific instance and for the purpose for which
given.  Without limiting the generality of the foregoing, the making of a Loan
or issuance of a Letter of Credit shall not be construed as a waiver of any
Default, regardless of whether the Administrative Agent, any other Agent, any
Lender or the Issuing Bank may have had notice or knowledge of such Default at
the time.

 

(b)           Neither this Agreement nor any provision hereof nor any Security
Instrument nor any provision thereof may be waived, amended or modified except
pursuant to an agreement or agreements in writing entered into by the Borrower
and the Majority Lenders or by

 

93

--------------------------------------------------------------------------------


 

the Borrower and the Administrative Agent with the consent of the Majority
Lenders; provided that no such agreement shall (i) increase the Commitment or
the Maximum Credit Amount of any Lender without the written consent of such
Lender, (ii) increase the Borrowing Base without the written consent of each
Lender, decrease or maintain the Borrowing Base without the consent of the
Required Lenders, or modify in any manner Section 2.07 without the consent of
each Lender (other than any Defaulting Lender), (iii) reduce the principal
amount of any Loan or LC Disbursement or reduce the rate of interest thereon, or
reduce any fees payable hereunder, or reduce any other Indebtedness hereunder or
under any other Loan Document, without the written consent of each Lender
affected thereby, (iv) postpone the scheduled date of payment or prepayment of
the principal amount of any Loan or LC Disbursement, or any interest thereon, or
any fees payable hereunder, or any other Indebtedness hereunder or under any
other Loan Document, or reduce the amount of, waive or excuse any such payment,
or postpone or extend the Termination Date without the written consent of each
Lender affected thereby, (v) change Section 4.01(b) or Section 4.01(c) in a
manner that would alter the pro rata sharing of payments required thereby,
without the written consent of each Lender, (vi) waive or amend Section 3.04(b),
Section 6.01, Section 8.14, Section 10.02(c) or Section 12.14 or change the
definition of the terms “Domestic Subsidiary”, “Foreign Subsidiary”, “Material
Domestic Subsidiary” or “Subsidiary”, without the written consent of each Lender
(other than any Defaulting Lender), (vii) release any Guarantor (except as set
forth in the Guaranty Agreement), release all or substantially all of the
collateral (other than as provided in Section 11.10), or reduce the percentage
set forth in Section 8.14(a) to less than 80%, without the written consent of
each Lender (other than any Defaulting Lender), or (viii) change any of the
provisions of this Section 12.02(b) or the definitions of “Required Lenders” or
“Majority Lenders” or any other provision hereof specifying the number or
percentage of Lenders required to waive, amend or modify any rights hereunder or
under any other Loan Documents or make any determination or grant any consent
hereunder or any other Loan Documents, without the written consent of each
Lender (other than any Defaulting Lender); provided further that no such
agreement shall amend, modify or otherwise affect the rights or duties of the
Administrative Agent, any other Agent, or the Issuing Bank hereunder or under
any other Loan Document without the prior written consent of the Administrative
Agent, such other Agent or the Issuing Bank, as the case may be. 
Notwithstanding the foregoing, any supplement to Schedule 7.14 (Subsidiaries)
shall be effective simply by delivering to the Administrative Agent a
supplemental schedule clearly marked as such and, upon receipt, the
Administrative Agent will promptly deliver a copy thereof to the Lenders.

 

Section 12.03         Expenses, Indemnity; Damage Waiver.

 

(a)           The Borrower shall pay (i) all reasonable out-of-pocket expenses
incurred by the Administrative Agent and its Affiliates, including the
reasonable fees, charges and disbursements of counsel and other outside
consultants for the Administrative Agent, the reasonable travel, photocopy,
mailing, courier, telephone and other similar expenses, including all Syndtrak
(or similar service) expenses, and the cost of environmental audits and surveys
and appraisals, in connection with the syndication of the credit facilities
provided for herein, the preparation, negotiation, execution, delivery and
administration (both before and after the execution hereof and including advice
of counsel to the Administrative Agent as to the rights and duties of the
Administrative Agent and the Lenders with respect thereto) of this Agreement and
the other Loan Documents and any amendments, modifications or waivers of or
consents related

 

94

--------------------------------------------------------------------------------


 

to the provisions hereof or thereof (whether or not the transactions
contemplated hereby or thereby shall be consummated), (ii) all costs, expenses,
Taxes, assessments and other charges incurred by any Agent or any Lender in
connection with any filing, registration, recording or perfection of any
security interest contemplated by this Agreement or any Security Instrument or
any other document referred to therein, (iii) all reasonable out-of-pocket
expenses incurred by the Issuing Bank in connection with the issuance,
amendment, renewal or extension of any Letter of Credit or any demand for
payment thereunder, (iv) all out-of-pocket expenses incurred by any Agent, the
Issuing Bank or any Lender, including the fees, charges and disbursements of any
counsel for any Agent, the Issuing Bank or any Lender, in connection with the
enforcement or protection of its rights in connection with this Agreement or any
other Loan Document, including its rights under this Section 12.03, or in
connection with the Loans made or Letters of Credit issued hereunder, including
all such out-of-pocket expenses incurred during any workout, restructuring or
negotiations in respect of such Loans or Letters of Credit.

 

(b)           THE BORROWER SHALL INDEMNIFY EACH AGENT, THE ARRANGER, THE ISSUING
BANK AND EACH LENDER, AND EACH RELATED PARTY OF ANY OF THE FOREGOING PERSONS
(EACH SUCH PERSON BEING CALLED AN “INDEMNITEE”) AGAINST, AND DEFEND AND HOLD
EACH INDEMNITEE HARMLESS FROM, ANY AND ALL LOSSES, CLAIMS, DAMAGES, PENALTIES,
LIABILITIES AND RELATED EXPENSES, INCLUDING THE FEES, CHARGES AND DISBURSEMENTS
OF ANY COUNSEL FOR ANY INDEMNITEE, INCURRED BY OR ASSERTED AGAINST ANY
INDEMNITEE ARISING OUT OF, IN CONNECTION WITH, OR AS A RESULT OF (i) THE
EXECUTION OR DELIVERY OF THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT OR ANY
AGREEMENT OR INSTRUMENT CONTEMPLATED HEREBY OR THEREBY, THE PERFORMANCE BY THE
PARTIES HERETO OR THE PARTIES TO ANY OTHER LOAN DOCUMENT OF THEIR RESPECTIVE
OBLIGATIONS HEREUNDER OR THEREUNDER OR THE CONSUMMATION OF THE TRANSACTIONS
CONTEMPLATED HEREBY OR BY ANY OTHER LOAN DOCUMENT, (ii) THE FAILURE OF THE
BORROWER OR ANY SUBSIDIARY TO COMPLY WITH THE TERMS OF ANY LOAN
DOCUMENT, INCLUDING THIS AGREEMENT, OR WITH ANY GOVERNMENTAL REQUIREMENT,
(iii) ANY INACCURACY OF ANY REPRESENTATION OR ANY BREACH OF ANY WARRANTY OR
COVENANT OF THE BORROWER OR ANY GUARANTOR SET FORTH IN ANY OF THE LOAN DOCUMENTS
OR ANY INSTRUMENTS, DOCUMENTS OR CERTIFICATIONS DELIVERED IN CONNECTION
THEREWITH, (iv) ANY LOAN OR LETTER OF CREDIT OR THE USE OF THE PROCEEDS
THEREFROM, INCLUDING, WITHOUT LIMITATION, (A) ANY REFUSAL BY THE ISSUING BANK TO
HONOR A DEMAND FOR PAYMENT UNDER A LETTER OF CREDIT IF THE DOCUMENTS PRESENTED
IN CONNECTION WITH SUCH DEMAND DO NOT STRICTLY COMPLY WITH THE TERMS OF SUCH
LETTER OF CREDIT, OR (B) THE PAYMENT OF A DRAWING UNDER ANY LETTER OF CREDIT
NOTWITHSTANDING THE NON-COMPLIANCE, NON-DELIVERY OR OTHER IMPROPER PRESENTATION
OF THE DOCUMENTS PRESENTED IN CONNECTION THEREWITH, (v) ANY OTHER ASPECT OF THE
LOAN DOCUMENTS, (vi) THE OPERATIONS OF THE BUSINESS OF THE BORROWER AND ITS
SUBSIDIARIES BY THE BORROWER AND ITS SUBSIDIARIES, (vii) ANY ASSERTION THAT THE
LENDERS WERE NOT ENTITLED TO RECEIVE THE PROCEEDS RECEIVED PURSUANT TO THE
SECURITY INSTRUMENTS, (viii) ANY

 

95

--------------------------------------------------------------------------------


 

ENVIRONMENTAL LAW APPLICABLE TO THE BORROWER OR ANY SUBSIDIARY OR ANY OF THEIR
PROPERTIES OR OPERATIONS, INCLUDING, THE PRESENCE, GENERATION, STORAGE, RELEASE,
THREATENED RELEASE, USE, TRANSPORT, DISPOSAL, ARRANGEMENT OF DISPOSAL OR
TREATMENT OF HAZARDOUS MATERIALS ON OR AT ANY OF THEIR PROPERTIES, (ix) THE
BREACH OR NON-COMPLIANCE BY THE BORROWER OR ANY SUBSIDIARY WITH ANY
ENVIRONMENTAL LAW APPLICABLE TO THE BORROWER OR ANY SUBSIDIARY, (x) THE PAST
OWNERSHIP BY THE BORROWER OR ANY SUBSIDIARY OF ANY OF THEIR PROPERTIES OR PAST
ACTIVITY ON ANY OF THEIR PROPERTIES WHICH, THOUGH LAWFUL AND FULLY PERMISSIBLE
AT THE TIME, COULD RESULT IN PRESENT LIABILITY, (xi) THE PRESENCE, USE, RELEASE,
STORAGE, TREATMENT, DISPOSAL, GENERATION, THREATENED RELEASE, TRANSPORT,
ARRANGEMENT FOR TRANSPORT OR ARRANGEMENT FOR DISPOSAL OF HAZARDOUS MATERIALS ON
OR AT ANY OF THE PROPERTIES OWNED OR OPERATED BY THE BORROWER OR ANY SUBSIDIARY
OR ANY ACTUAL OR ALLEGED PRESENCE OR RELEASE OF HAZARDOUS MATERIALS ON OR FROM
ANY PROPERTY OWNED OR OPERATED BY THE BORROWER OR ANY OF ITS SUBSIDIARIES,
(xii) ANY ENVIRONMENTAL LIABILITY RELATED IN ANY WAY TO THE BORROWER OR ANY OF
ITS SUBSIDIARIES, OR (xiii) ANY OTHER ENVIRONMENTAL, HEALTH OR SAFETY CONDITION
IN CONNECTION WITH THE LOAN DOCUMENTS, OR (xiv) ANY ACTUAL OR PROSPECTIVE CLAIM,
LITIGATION, INVESTIGATION OR PROCEEDING RELATING TO ANY OF THE FOREGOING,
WHETHER BASED ON CONTRACT, TORT OR ANY OTHER THEORY AND REGARDLESS OF WHETHER
ANY INDEMNITEE IS A PARTY THERETO, AND SUCH INDEMNITY SHALL EXTEND TO EACH
INDEMNITEE NOTWITHSTANDING THE SOLE OR CONCURRENT NEGLIGENCE OF EVERY KIND OR
CHARACTER WHATSOEVER, WHETHER ACTIVE OR PASSIVE, WHETHER AN AFFIRMATIVE ACT OR
AN OMISSION, INCLUDING WITHOUT LIMITATION, ALL TYPES OF NEGLIGENT CONDUCT
IDENTIFIED IN THE RESTATEMENT (SECOND) OF TORTS OF ONE OR MORE OF THE
INDEMNITEES OR BY REASON OF STRICT LIABILITY IMPOSED WITHOUT FAULT ON ANY ONE OR
MORE OF THE INDEMNITEES; provided THAT SUCH INDEMNITY SHALL NOT, AS TO ANY
INDEMNITEE, BE AVAILABLE TO THE EXTENT THAT SUCH LOSSES, CLAIMS, DAMAGES,
LIABILITIES OR RELATED EXPENSES ARE DETERMINED BY A COURT OF COMPETENT
JURISDICTION BY FINAL AND NONAPPEALABLE JUDGMENT TO HAVE RESULTED FROM THE GROSS
NEGLIGENCE OR WILFUL MISCONDUCT OF SUCH INDEMNITEE.

 

(c)           To the extent that the Borrower fails to pay any amount required
to be paid by it to any Agent, the Arranger or the Issuing Bank under
Section 12.03(a) or (b), each Lender severally agrees to pay to such Agent, the
Arranger or the Issuing Bank, as the case may be, such Lender’s Applicable
Percentage (determined as of the time that the applicable unreimbursed expense
or indemnity payment is sought) of such unpaid amount; provided that the
unreimbursed expense or indemnified loss, claim, damage, liability or related
expense, as the case may be, was incurred by or asserted against such Agent, the
Arranger or the Issuing Bank in its capacity as such.

 

96

--------------------------------------------------------------------------------


 

(d)           To the extent permitted by applicable law, the Borrower shall not
assert, and hereby waives, any claim against any Indemnitee, on any theory of
liability, for special, indirect, consequential or punitive damages (as opposed
to direct or actual damages) arising out of, in connection with, or as a result
of, this Agreement, any other Loan Document or any agreement or instrument
contemplated hereby or thereby, the Transactions, any Loan or Letter of Credit
or the use of the proceeds thereof.

 

(e)           All amounts due under this Section 12.03 shall be payable not
later than five days after written demand therefor.

 

Section 12.04         Successors and Assigns.

 

(a)           The provisions of this Agreement shall be binding upon and inure
to the benefit of the parties hereto and their respective successors and assigns
permitted hereby (including any Affiliate of the Issuing Bank that issues any
Letter of Credit), except that (i) the Borrower may not, nor may any other Loan
Party assign or otherwise transfer any of its rights or obligations hereunder
without the prior written consent of each Lender (and any attempted assignment
or transfer by the Borrower without such consent shall be null and void) and
(ii) no Lender may assign or otherwise transfer its rights or obligations
hereunder except in accordance with this Section 12.04.  Nothing in this
Agreement, expressed or implied, shall be construed to confer upon any Person
(other than the parties hereto, their respective successors and assigns
permitted hereby (including any Affiliate of the Issuing Bank that issues any
Letter of Credit), Participants (to the extent provided in Section 12.04(c))
and, to the extent expressly contemplated hereby, the Related Parties of each of
the Administrative Agent, the Issuing Bank and the Lenders) any legal or
equitable right, remedy or claim under or by reason of this Agreement.

 

(b)           (i)            Subject to the conditions set forth in
Section 12.04(b)(ii), any Lender may assign to one or more assignees all or a
portion of its rights and obligations under this Agreement (including all or a
portion of its Commitment and the Loans at the time owing to it) with the prior
written consent (such consent not to be unreasonably withheld or delayed) of:

 

(A)          the Borrower, provided that no consent of the Borrower shall be
required if such assignment is to a Lender, an Affiliate of a Lender, an
Approved Fund or, if an Event of Default has occurred and is continuing, is to
any other assignee; provided that the Borrower shall be deemed to have consented
to any such assignment unless it shall object thereto by written notice to the
Administrative Agent within 5 Business Days after having received notice thereof
and provided, further, that the Borrower’s consent shall not be required during
the primary syndication of the facility.

 

(B)           the Administrative Agent, provided that no consent of the
Administrative Agent shall be required for an assignment to an assignee that is
a Lender immediately prior to giving effect to such assignment; and

 

(C)           the consent of each Issuing Bank and Swing Line Lender shall be
required for any assignment.

 

97

--------------------------------------------------------------------------------


 

(ii)           Assignments shall be subject to the following additional
conditions:

 

(A)          except in the case of an assignment to a Lender or an Affiliate of
a Lender or an assignment of the entire remaining amount of the assigning
Lender’s Commitment or Loans, the amount of the Commitment or Loans of the
assigning Lender subject to each such assignment (determined as of the date the
Assignment and Assumption with respect to such assignment is delivered to the
Administrative Agent) shall not be less than $5,000,000 unless each of the
Borrower and the Administrative Agent otherwise consent, provided that no such
consent of the Borrower shall be required if an Event of Default has occurred
and is continuing;

 

(B)           each partial assignment shall be made as an assignment of a
proportionate part of all the assigning Lender’s rights and obligations under
this Agreement;

 

(C)           the parties to each assignment shall execute and deliver to the
Administrative Agent an Assignment and Assumption, together with a processing
and recordation fee of $3,500;

 

(D)          the assignee, if it shall not be a Lender, shall deliver to the
Administrative Agent an Administrative Questionnaire; and

 

(E)           no assignment shall be made to (1) Borrower or any of Borrower’s
Affiliates or Subsidiaries or (2) to any Defaulting Lender or any of its
Subsidiaries, or any Person who, upon becoming a Lender hereunder, would
constitute any of the foregoing Persons described in this clause (2).

 

(iii)          Subject to Section 12.04(b)(iv) and the acceptance and recording
thereof, from and after the effective date specified in each Assignment and
Assumption the assignee thereunder shall be a party hereto and, to the extent of
the interest assigned by such Assignment and Assumption, have the rights and
obligations of a Lender under this Agreement, and the assigning Lender
thereunder shall, to the extent of the interest assigned by such Assignment and
Assumption, be released from its obligations under this Agreement (and, in the
case of an Assignment and Assumption covering all of the assigning Lender’s
rights and obligations under this Agreement, such Lender shall cease to be a
party hereto but shall continue to be entitled to the benefits of Section 5.01,
Section 5.02, Section 5.03 and Section 12.03).  Any assignment or transfer by a
Lender of rights or obligations under this Agreement that does not comply with
this Section 12.04 shall be treated for purposes of this Agreement as a sale by
such Lender of a participation in such rights and obligations in accordance with
Section 12.04(c).

 

(iv)          The Administrative Agent, acting solely for this purpose as a
non-fiduciary agent of the Borrower, shall maintain at one of its offices a copy
of each Assignment and Assumption delivered to it and a register for the
recordation of the names and addresses of the Lenders, and the Maximum Credit
Amount of, and principal amount of the Loans and LC Disbursements owing to, each
Lender pursuant to the terms hereof from time to time (the “Register”).  The
entries in the Register shall be conclusive, absent manifest error, and the
Borrower, the Administrative Agent, the Issuing Bank and the Lenders shall treat
each Person

 

98

--------------------------------------------------------------------------------


 

whose name is recorded in the Register pursuant to the terms hereof as a Lender
hereunder for all purposes of this Agreement, notwithstanding notice to the
contrary.  The Register shall be available for inspection by the Borrower, the
Issuing Bank and any Lender, at any reasonable time and from time to time upon
reasonable prior notice.  In connection with any changes to the Register, if
necessary, the Administrative Agent will reflect the revisions on Annex I and
forward a copy of such revised Annex I to the Borrower, the Issuing Bank and
each Lender.

 

(v)           Upon its receipt of a duly completed Assignment and Assumption
executed by an assigning Lender and an assignee, the assignee’s completed
Administrative Questionnaire and applicable tax forms (unless the assignee shall
already be a Lender hereunder), the processing and recordation fee referred to
in Section 12.04(a) and any written consent to such assignment required by
Section 12.04(a), the Administrative Agent shall accept such Assignment and
Assumption and record the information contained therein in the Register.  No
assignment shall be effective for purposes of this Agreement unless it has been
recorded in the Register as provided in this Section 12.04(a).

 

(c)           Any Lender may, without the consent of the Borrower, the
Administrative Agent or the Issuing Bank, sell participations to one or more
banks or other entities (a “Participant”) in all or a portion of such Lender’s
rights and obligations under this Agreement (including all or a portion of its
Commitment and the Loans owing to it); provided that (A) such Lender’s
obligations under this Agreement shall remain unchanged, (B) such Lender shall
remain solely responsible to the other parties hereto for the performance of
such obligations and (C) the Borrower, the Administrative Agent, the Issuing
Bank and the other Lenders shall continue to deal solely and directly with such
Lender in connection with such Lender’s rights and obligations under this
Agreement.  Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce this Agreement and to approve any amendment, modification or waiver of
any provision of this Agreement; provided that such agreement or instrument may
provide that such Lender will not, without the consent of the Participant, agree
to any amendment, modification or waiver described in the proviso to
Section 12.02 that affects such Participant.  In addition such agreement must
provide that the Participant be bound by the provisions of Section 12.03. 
Subject to Section 12.04(c)(ii), the Borrower agrees that each Participant shall
be entitled to the benefits of Section 5.01, Section 5.02 and Section 5.03
(subject to the requirements and limitations therein, including the requirements
under Section 5.03(e) (it being understood that the documentation required under
Section 5.03(e) shall be delivered to the participating Lender)) to the same
extent as if it were a Lender and had acquired its interest by assignment
pursuant to Section 12.04(a).  To the extent permitted by law, each Participant
also shall be entitled to the benefits of Section 12.08 as though it were a
Lender, provided such Participant agrees to be subject to Section 4.01(c) as
though it were a Lender.  A Participant shall not be entitled to receive any
greater payment under Section 5.01 or Section 5.03 than the applicable Lender
would have been entitled to receive with respect to the participation sold to
such Participant, unless the sale of the participation to such Participant is
made with the Borrower’s prior written consent.  Each Lender that sells a
participation shall, acting solely for this purpose as a non-fiduciary agent of
the Borrower, maintain a register on which it enters the name and address of
each Participant and the principal amounts (and stated interest) of each
Participant’s interest in the Loans or other obligations under the Loan
Documents (the “Participant Register”); provided that no Lender shall have any
obligation to disclose all or any portion of the Participant Register

 

99

--------------------------------------------------------------------------------


 

(including the identity of an y Participant or any information relating to a
Participant’s interest in any commitments, loans, letters of credit or its other
obligations under any Loan Document) to any Person except to the extent that
such disclosure is necessary to establish that such commitment, loan, letter or
credit or other obligation is in registered form under Section 5f.103-1(c) of
the United States Treasury Regulations.  The entries in the Participant Register
shall be conclusive absent manifest error, and such Lender shall treat each
Person whose name is recorded in the Participant Register as the owner of such
participation for all purposes of this Agreement notwithstanding any notice to
the contrary.  For the avoidance of doubt, the Administrative Agent (in its
capacity as Administrative Agent) shall have no responsibility for maintaining a
Participant Register.

 

(d)           Any Lender may at any time pledge or assign a security interest in
all or any portion of its rights under this Agreement to secure obligations of
such Lender, including any pledge or assignment to secure obligations to a
Federal Reserve Bank, and this Section 12.04(d) shall not apply to any such
pledge or assignment of a security interest; provided that no such pledge or
assignment of a security interest shall release a Lender from any of its
obligations hereunder or substitute any such pledgee or assignee for such Lender
as a party hereto.

 

(e)           Notwithstanding any other provisions of this Section 12.04, no
transfer or assignment of the interests or obligations of any Lender or any
grant of participations therein shall be permitted if such transfer, assignment
or grant would require the Borrower and the Guarantors to file a registration
statement with the SEC or to qualify the Loans under the “Blue Sky” laws of any
state.

 

Section 12.05         Survival; Revival; Reinstatement.

 

(a)           All covenants, agreements, representations and warranties made by
the Borrower herein and in the certificates or other instruments delivered in
connection with or pursuant to this Agreement or any other Loan Document shall
be considered to have been relied upon by the other parties hereto and shall
survive the execution and delivery of this Agreement and the making of any Loans
and issuance of any Letters of Credit, regardless of any investigation made by
any such other party or on its behalf and notwithstanding that the
Administrative Agent, any other Agent, the Issuing Bank or any Lender may have
had notice or knowledge of any Default or incorrect representation or warranty
at the time any credit is extended hereunder, and shall continue in full force
and effect as long as the principal of or any accrued interest on any Loan or
any fee or any other amount payable under this Agreement is outstanding and
unpaid or any Letter of Credit is outstanding and so long as the Commitments
have not expired or terminated.  The provisions of Section 5.01, Section 5.02,
Section 5.03 and Section 12.03 and Article XI shall survive and remain in full
force and effect regardless of the consummation of the transactions contemplated
hereby, the repayment of the Loans, the expiration or termination of the Letters
of Credit and the Commitments or the termination of this Agreement, any other
Loan Document or any provision hereof or thereof.

 

(b)           To the extent that any payments on the Indebtedness or proceeds of
any collateral are subsequently invalidated, declared to be fraudulent or
preferential, set aside or required to be repaid to a trustee, debtor in
possession, receiver or other Person under any bankruptcy law, common law or
equitable cause, then to such extent, the Indebtedness so

 

100

--------------------------------------------------------------------------------


 

satisfied shall be revived and continue as if such payment or proceeds had not
been received and the Administrative Agent’s and the Lenders’ Liens, security
interests, rights, powers and remedies under this Agreement and each Loan
Document shall continue in full force and effect.  In such event, each Loan
Document shall be automatically reinstated and the Borrower shall take such
action as may be reasonably requested by the Administrative Agent and the
Lenders to effect such reinstatement.

 

Section 12.06         Counterparts; Integration; Effectiveness.

 

(a)           This Agreement may be executed in counterparts (and by different
parties hereto on different counterparts), each of which shall constitute an
original, but all of which when taken together shall constitute a single
contract.

 

(b)           This Agreement, the other Loan Documents and any separate letter
agreements with respect to fees payable to the Administrative Agent constitute
the entire contract among the parties relating to the subject matter hereof and
thereof and supersede any and all previous agreements and understandings, oral
or written, relating to the subject matter hereof and thereof.  THIS AGREEMENT
AND THE OTHER LOAN DOCUMENTS REPRESENT THE FINAL AGREEMENT AMONG THE PARTIES
HERETO AND THERETO AND MAY NOT BE CONTRADICTED BY EVIDENCE OF PRIOR,
CONTEMPORANEOUS OR SUBSEQUENT ORAL AGREEMENTS OF THE PARTIES.  THERE ARE NO
UNWRITTEN ORAL AGREEMENTS BETWEEN THE PARTIES.

 

(c)           Except as provided in Section 6.01, this Agreement shall become
effective when it shall have been executed by the Administrative Agent and when
the Administrative Agent shall have received counterparts hereof which, when
taken together, bear the signatures of each of the other parties hereto, and
thereafter shall be binding upon and inure to the benefit of the parties hereto
and their respective successors and assigns.  Delivery of an executed
counterpart of a signature page of this Agreement by telecopy, facsimile or
other similar electronic means shall be effective as delivery of a manually
executed counterpart of this Agreement.

 

Section 12.07         Severability.  Any provision of this Agreement or any
other Loan Document held to be invalid, illegal or unenforceable in any
jurisdiction shall, as to such jurisdiction, be ineffective to the extent of
such invalidity, illegality or unenforceability without affecting the validity,
legality and enforceability of the remaining provisions hereof or thereof; and
the invalidity of a particular provision in a particular jurisdiction shall not
invalidate such provision in any other jurisdiction.

 

Section 12.08         Right of Setoff.  If an Event of Default shall have
occurred and be continuing, each Lender and each of its Affiliates is hereby
authorized at any time and from time to time, to the fullest extent permitted by
law, to set off and apply any and all deposits (general or special, time or
demand, provisional or final) at any time held and other obligations (of
whatsoever kind, including, without limitations obligations under Swap
Agreements) at any time owing by such Lender or Affiliate to or for the credit
or the account of the Borrower or any Subsidiary against any of and all the
obligations of the Borrower or any Subsidiary owed to such Lender now or
hereafter existing under this Agreement or any other Loan Document, irrespective

 

101

--------------------------------------------------------------------------------


 

of whether or not such Lender shall have made any demand under this Agreement or
any other Loan Document and although such obligations may be unmatured.  The
rights of each Lender under this Section 12.08 are in addition to other rights
and remedies (including other rights of setoff) which such Lender or its
Affiliates may have.

 

Section 12.09         GOVERNING LAW; JURISDICTION; CONSENT TO SERVICE OF
PROCESS.

 

(a)           THIS AGREEMENT AND THE NOTES SHALL BE GOVERNED BY, AND CONSTRUED
IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK EXCEPT TO THE EXTENT THAT
UNITED STATES FEDERAL LAW PERMITS ANY LENDER TO CONTRACT FOR, CHARGE, RECEIVE,
RESERVE OR TAKE INTEREST AT THE RATE ALLOWED BY THE LAWS OF THE STATE WHERE SUCH
LENDER IS LOCATED.

 

(b)           ANY LEGAL ACTION OR PROCEEDING WITH RESPECT TO THE LOAN DOCUMENTS
SHALL BE BROUGHT IN THE COURTS OF THE STATE OF NEW YORK OR OF THE UNITED STATES
OF AMERICA FOR THE SOUTHERN DISTRICT OF NEW YORK, AND, BY EXECUTION AND DELIVERY
OF THIS AGREEMENT, EACH PARTY HEREBY ACCEPTS FOR ITSELF AND (TO THE EXTENT
PERMITTED BY LAW) IN RESPECT OF ITS PROPERTY, GENERALLY AND UNCONDITIONALLY, THE
JURISDICTION OF THE AFORESAID COURTS.  EACH PARTY HEREBY IRREVOCABLY WAIVES ANY
OBJECTION, INCLUDING, WITHOUT LIMITATION, ANY OBJECTION TO THE LAYING OF VENUE
OR BASED ON THE GROUNDS OF FORUM NON CONVENIENS, WHICH IT MAY NOW OR HEREAFTER
HAVE TO THE BRINGING OF ANY SUCH ACTION OR PROCEEDING IN SUCH RESPECTIVE
JURISDICTIONS.  THIS SUBMISSION TO JURISDICTION IS NON-EXCLUSIVE AND DOES NOT
PRECLUDE A PARTY FROM OBTAINING JURISDICTION OVER ANOTHER PARTY IN ANY COURT
OTHERWISE HAVING JURISDICTION.

 

(c)           EACH PARTY HEREBY (i) IRREVOCABLY AND UNCONDITIONALLY WAIVES, TO
THE FULLEST EXTENT PERMITTED BY LAW, TRIAL BY JURY IN ANY LEGAL ACTION OR
PROCEEDING RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT AND FOR ANY
COUNTERCLAIM THEREIN; (ii) IRREVOCABLY WAIVES, TO THE MAXIMUM EXTENT NOT
PROHIBITED BY LAW, ANY RIGHT IT MAY HAVE TO CLAIM OR RECOVER IN ANY SUCH
LITIGATION ANY SPECIAL, EXEMPLARY, PUNITIVE OR CONSEQUENTIAL DAMAGES, OR DAMAGES
OTHER THAN, OR IN ADDITION TO, ACTUAL DAMAGES; (iii) CERTIFIES THAT NO PARTY
HERETO NOR ANY REPRESENTATIVE OR AGENT OF COUNSEL FOR ANY PARTY HERETO HAS
REPRESENTED, EXPRESSLY OR OTHERWISE, OR IMPLIED THAT SUCH PARTY WOULD NOT, IN
THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVERS, AND
(iv) ACKNOWLEDGES THAT IT HAS BEEN INDUCED TO ENTER INTO THIS AGREEMENT, THE
LOAN DOCUMENTS AND THE TRANSACTIONS CONTEMPLATED HEREBY AND THEREBY BY, AMONG
OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS CONTAINED IN THIS
SECTION 12.09.

 

102

--------------------------------------------------------------------------------


 

Section 12.10         Headings.  Article and Section headings and the Table of
Contents used herein are for convenience of reference only, are not part of this
Agreement and shall not affect the construction of, or be taken into
consideration in interpreting, this Agreement.

 

Section 12.11         Confidentiality.  Each of the Administrative Agent, the
Issuing Bank and the Lenders agrees to maintain the confidentiality of the
Information (as defined below), except that Information may be disclosed (a) to
its and its Affiliates’ directors, officers, employees and agents, including
accountants, legal counsel and other advisors (it being understood that the
Persons to whom such disclosure is made will be informed of the confidential
nature of such Information and instructed to keep such Information
confidential), (b) to the extent requested by any regulatory authority, (c) to
the extent required by applicable laws or regulations or by any subpoena or
similar legal process, (d) to any other party to this Agreement or any other
Loan Document, (e) in connection with the exercise of any remedies hereunder or
under any other Loan Document or any suit, action or proceeding relating to this
Agreement or any other Loan Document or the enforcement of rights hereunder or
thereunder, (f) subject to an agreement containing provisions substantially the
same as those of this Section 12.11, to (i) any assignee of or Participant in,
or any prospective assignee of or Participant in, any of its rights or
obligations under this Agreement or (ii) any actual or prospective counterparty
(or its advisors) to any Swap Agreement relating to the Borrower and its
obligations, (g) with the consent of the Borrower, (h) on a confidential basis
to (1) any rating agency in connection with rating the Borrower or the Loan
Parties or (2) any credit insurance provider relating to the Borrower and its
obligations, or (i) to the extent such Information (1) becomes publicly
available other than as a result of a breach of this Section 12.11 or
(2) becomes available to the Administrative Agent, the Issuing Bank or any
Lender on a nonconfidential basis from a source other than the Borrower.  For
the purposes of this Section 12.11, “Information” means all information received
from the Borrower or any Subsidiary relating to the Borrower or any Subsidiary
and their businesses, other than any such information that is available to the
Administrative Agent, the Issuing Bank or any Lender on a nonconfidential basis
prior to disclosure by the Borrower or a Subsidiary; provided that, in the case
of information received from the Borrower or any Subsidiary after the date
hereof, such information is clearly identified at the time of delivery as
confidential.  Any Person required to maintain the confidentiality of
Information as provided in this Section 12.11 shall be considered to have
complied with its obligation to do so if such Person has exercised the same
degree of care to maintain the confidentiality of such Information as such
Person would accord to its own confidential information.

 

Section 12.12         Interest Rate Limitation.  It is the intention of the
parties hereto that each Lender shall conform strictly to usury laws applicable
to it.  Accordingly, if the transactions contemplated hereby would be usurious
as to any Lender under laws applicable to it (including the laws of the United
States of America and the State of Texas or any other jurisdiction whose laws
may be mandatorily applicable to such Lender notwithstanding the other
provisions of this Agreement), then, in that event, notwithstanding anything to
the contrary in any of the Loan Documents or any agreement entered into in
connection with or as security for the Notes, it is agreed as follows:  (i) the
aggregate of all consideration which constitutes interest under law applicable
to any Lender that is contracted for, taken, reserved, charged or received by
such Lender under any of the Loan Documents or agreements or otherwise in
connection with the Notes shall under no circumstances exceed the maximum amount
allowed by such applicable law, and any excess shall be canceled automatically
and if theretofore paid shall be credited by

 

103

--------------------------------------------------------------------------------


 

such Lender on the principal amount of the Indebtedness (or, to the extent that
the principal amount of the Indebtedness shall have been or would thereby be
paid in full, refunded by such Lender to the Borrower); and (ii) in the event
that the maturity of the Notes is accelerated by reason of an election of the
holder thereof resulting from any Event of Default under this Agreement or
otherwise, or in the event of any required or permitted prepayment, then such
consideration that constitutes interest under law applicable to any Lender may
never include more than the maximum amount allowed by such applicable law, and
excess interest, if any, provided for in this Agreement or otherwise shall be
canceled automatically by such Lender as of the date of such acceleration or
prepayment and, if theretofore paid, shall be credited by such Lender on the
principal amount of the Indebtedness (or, to the extent that the principal
amount of the Indebtedness shall have been or would thereby be paid in full,
refunded by such Lender to the Borrower).  All sums paid or agreed to be paid to
any Lender for the use, forbearance or detention of sums due hereunder shall, to
the extent permitted by law applicable to such Lender, be amortized, prorated,
allocated and spread throughout the stated term of the Loans evidenced by the
Notes until payment in full so that the rate or amount of interest on account of
any Loans hereunder does not exceed the maximum amount allowed by such
applicable law.  If at any time and from time to time (i) the amount of interest
payable to any Lender on any date shall be computed at the Highest Lawful Rate
applicable to such Lender pursuant to this Section 12.12 and (ii) in respect of
any subsequent interest computation period the amount of interest otherwise
payable to such Lender would be less than the amount of interest payable to such
Lender computed at the Highest Lawful Rate applicable to such Lender, then the
amount of interest payable to such Lender in respect of such subsequent interest
computation period shall continue to be computed at the Highest Lawful Rate
applicable to such Lender until the total amount of interest payable to such
Lender shall equal the total amount of interest which would have been payable to
such Lender if the total amount of interest had been computed without giving
effect to this Section 12.12.

 

Section 12.13         EXCULPATION PROVISIONS.  EACH OF THE PARTIES HERETO
SPECIFICALLY AGREES THAT IT HAS A DUTY TO READ THIS AGREEMENT AND THE OTHER LOAN
DOCUMENTS AND AGREES THAT IT IS CHARGED WITH NOTICE AND KNOWLEDGE OF THE TERMS
OF THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS; THAT IT HAS IN FACT READ THIS
AGREEMENT AND IS FULLY INFORMED AND HAS FULL NOTICE AND KNOWLEDGE OF THE TERMS,
CONDITIONS AND EFFECTS OF THIS AGREEMENT; THAT IT HAS BEEN REPRESENTED BY
INDEPENDENT LEGAL COUNSEL OF ITS CHOICE THROUGHOUT THE NEGOTIATIONS PRECEDING
ITS EXECUTION OF THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS; AND HAS RECEIVED
THE ADVICE OF ITS ATTORNEY IN ENTERING INTO THIS AGREEMENT AND THE OTHER LOAN
DOCUMENTS; AND THAT IT RECOGNIZES THAT CERTAIN OF THE TERMS OF THIS AGREEMENT
AND THE OTHER LOAN DOCUMENTS RESULT IN ONE PARTY ASSUMING THE LIABILITY INHERENT
IN SOME ASPECTS OF THE TRANSACTION AND RELIEVING THE OTHER PARTY OF ITS
RESPONSIBILITY FOR SUCH LIABILITY.  EACH PARTY HERETO AGREES AND COVENANTS THAT
IT WILL NOT CONTEST THE VALIDITY OR ENFORCEABILITY OF ANY EXCULPATORY PROVISION
OF THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS ON THE BASIS THAT THE PARTY HAD
NO NOTICE OR KNOWLEDGE OF SUCH PROVISION OR THAT THE PROVISION IS NOT
“CONSPICUOUS.”

 

104

--------------------------------------------------------------------------------


 

Section 12.14         Collateral Matters; Swap Agreements.  The benefit of the
Security Instruments and of the provisions of this Agreement relating to any
collateral securing the Indebtedness shall also extend to and be available to
those Lenders or their Affiliates which are counterparties to any Swap Agreement
with the Borrower or any of its Subsidiaries on a pro rata basis in respect of
any obligations of the Borrower or any of its Subsidiaries which arise under any
such Swap Agreement, including any Swap Agreements between such Persons in
existence prior to the date hereof, but excluding any Swap Agreements entered
enter after the Effective Date with any Lender or Affiliate of a Lender which
Person (or in the case of its Affiliate, the Person affiliated therewith) is no
longer a Lender at the time such Swap Agreement is entered into.  No Lender or
any Affiliate of a Lender shall have any voting rights under any Loan Document
as a result of the existence of obligations owed to it under any such Swap
Agreements.

 

Section 12.15         No Third Party Beneficiaries.  This Agreement, the other
Loan Documents, and the agreement of the Lenders to make Loans and the Issuing
Bank to issue, amend, renew or extend Letters of Credit hereunder are solely for
the benefit of the Borrower, and no other Person (including any Subsidiary of
the Borrower, any obligor, contractor, subcontractor, supplier or materialsman)
shall have any rights, claims, remedies or privileges hereunder or under any
other Loan Document against the Administrative Agent, any other Agent, the
Issuing Bank or any Lender for any reason whatsoever.  There are no third party
beneficiaries.

 

Section 12.16         USA Patriot Act Notice.  Each Lender hereby notifies the
Borrower that pursuant to the requirements of the USA Patriot Act (Title III of
Pub. L. 107-56 (signed into law October 26, 2001)) (the “Act”), it is required
to obtain, verify and record information that identifies the Borrower, which
information includes the name and address of the Borrower and other information
that will allow such Lender to identify the Borrower in accordance with the Act.

 

[SIGNATURES BEGIN NEXT PAGE]

 

105

--------------------------------------------------------------------------------


 

The parties hereto have caused this Agreement to be duly executed as of the day
and year first above written.

 

BORROWER:

LRE OPERATING, LLC

 

 

 

 

 

 

 

By:

/s/ Jaime R. Casas

 

Name:

Jaime R. Casas

 

Title:

Vice President, Chief Financial Officer and

 

 

Secretary

 

 

 

 

 

 

PARENT:

LRR ENERGY, L.P.

 

 

 

By: LRE GP, LLC

 

Its: General Partner

 

 

 

 

 

 

 

 

By:

/s/ Jaime R. Casas

 

 

Name:

Jaime R. Casas

 

 

Title:

Vice President, Chief Financial Officer
and Secretary

 

Signature Page to Credit Agreement

 

--------------------------------------------------------------------------------


 

ADMINISTRATIVE AGENT:

WELLS FARGO BANK, N. A.

 

as Administrative Agent, Issuing Bank, Swing Line Lender, and Lender

 

 

 

 

 

By:

/s/ Michael Real

 

Name:

Michael Real

 

Title:

Director

 

Signature Page to Credit Agreement

 

--------------------------------------------------------------------------------


 

SYNDICATION AGENT:

BANK OF AMERICA, N.A.

 

 

 

 

 

 

 

By:

/s/ Christopher T. Renyi

 

Name:

Christopher T. Renyi

 

Title:

Vice President

 

Signature Page to Credit Agreement

 

--------------------------------------------------------------------------------


 

JOINT LEAD ARRANGER:

WELLS FARGO SECURITIES, LLC

 

 

 

 

 

 

 

By:

/s/ R. Jeremy Burge

 

Name:

R. Jeremy Burge

 

Title:

Vice President

 

Signature Page to Credit Agreement

 

--------------------------------------------------------------------------------


 

JOINT LEAD ARRANGER:

MERRILL LYNCH, PIERCE, FENNER & SMITH, INC.

 

 

 

 

 

 

 

By:

/s/ Marion Leman

 

Name:

Marion Leman

 

Title:

Managing Director

 

Signature Page to Credit Agreement

 

--------------------------------------------------------------------------------


 

CO- DOCUMENTATION AGENT:

BNP PARIBAS

 

 

 

 

 

By:

/s/ Betsy Jocher

 

Name:

Betsy Jocher

 

Title:

Director

 

 

 

 

 

 

 

By:

/s/ Courtney Kubesch

 

Name:

Courtney Kubesch

 

Title:

Vice President

 

Signature Page to Credit Agreement

 

--------------------------------------------------------------------------------


 

CO- DOCUMENTATION AGENT:

CITIBANK, N.A.

 

 

 

 

 

By:

/s/ Angela McCracken

 

Name:

Angela McCracken

 

Title:

Vice President

 

Signature Page to Credit Agreement

 

--------------------------------------------------------------------------------


 

CO- DOCUMENTATION AGENT:

ROYAL BANK OF CANADA

 

 

 

 

 

By:

/s/ Don J. McKinnerney

 

Name:

Don J. McKinnerney

 

Title:

Authorized Signatory

 

Signature Page to Credit Agreement

 

--------------------------------------------------------------------------------


 

LENDERS:

COMERICA BANK

 

 

 

 

 

By:

/s/ Paul J. Edmonds

 

Name:

Paul J. Edmonds

 

Title:

Vice President

 

Signature Page to Credit Agreement

 

--------------------------------------------------------------------------------


 

 

BARCLAYS BANK PLC

 

 

 

 

 

By:

/s/ Michael Mozer

 

Name:

Michael Mozer

 

Title:

Vice President

 

Signature Page to Credit Agreement

 

--------------------------------------------------------------------------------


 

 

AMEGY BANK NATIONAL ASSOCIATION

 

 

 

 

 

By:

/s/ Wakeford Thompson

 

Name:

Wakeford Thompson

 

Title:

Vice President

 

Signature Page to Credit Agreement

 

--------------------------------------------------------------------------------


 

ANNEX I
LIST OF MAXIMUM CREDIT AMOUNTS

Aggregate Maximum Credit Amounts

 

Name of Lender

 

Applicable Percentage

 

Maximum Credit Amount

 

Wells Fargo Bank, N.A.

 

14.0

%

$

70,000,000.00

 

Bank of America, N.A.

 

14.0

%

$

70,000,000.00

 

BNP Paribas

 

14.0

%

$

70,000,000.00

 

Citibank, N.A.

 

14.0

%

$

70,000,000.00

 

Royal Bank of Canada

 

14.0

%

$

70,000,000.00

 

Comerica Bank

 

10.0

%

$

50,000,000.00

 

Barclays Bank plc

 

10.0

%

$

50,000,000.00

 

Amegy Bank National Association

 

10.0

%

$

50,000,000.00

 

TOTAL

 

100.0

%

$

500,000,000.00

 

 

--------------------------------------------------------------------------------